Advisor Class June 29, 2007 Prospectus www.kineticsfunds.com The Water Infrastructure Fund A series of Kinetics Mutual Funds, Inc. Kinetics Logo The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of the Prospectus. Any representation to the contrary is a criminal offense. Advisor Class Table of Contents OVERVIEW 2 THE WATER INFRASTRUCTURE FUND 3 MAIN RISKS OF INVESTING IN THE FUND 6 PORTFOLIO HOLDINGS INFORMATION 9 MANAGEMENT OF THE FUND AND THE PORTFOLIO 9 VALUATION OF FUND SHARES 11 HOW TO PURCHASE SHARES 12 HOW TO REDEEM SHARES 13 EXCHANGE PRIVILEGE 17 DISTRIBUTIONS AND TAXES 17 DISTRIBUTION OF SHARES 19 DESCRIPTION OF ADVISOR CLASSES 20 UNIQUE CHARACTERISTICS OF MASTER/FEEDER FUND STRUCTURE 22 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 23 Advisor Class Kinetics Mutual Funds, Inc. This Prospectus discusses theAdvisor Classes of The Water Infrastructure Fund (the “Fund”) of Kinetics Mutual Funds, Inc. (the “Company”). Unlike many other investment companies which directly acquire and manage their own portfolios of securities, the Fund seeks its investment objective by investing all of its investable assets in a corresponding portfolio series, the Water Infrastructure Portfolio (the “Portfolio”), of Kinetics Portfolios Trust (the “Trust”), a Delaware statutory trust. The Portfolio is an open-end, non-diversified investment company with investment objectives and strategies identical to those of the Fund. Investors should carefully consider this investment approach. For additional information regarding this investment structure, see “Unique Characteristics of Master/Feeder Fund Structure.” Prospectus This Prospectus provides vital information about the Fund. For your own benefit and protection, please read it before you invest, and keep it on hand for future reference. Investment Adviser Kinetics Asset Management, Inc. Sub- Adviser Aqua Terra Asset Management LLC Minimum Initial Investment $2,500 June 29, 2007 OVERVIEW The Water Infrastructure Fund (the “Fund”) is a non-diversified fund that seeks to provide investors with long-term capital growth and secondarily with current income by investing all of its investable assets in the Portfolio.The Portfolio invests primarily in securities issued by U.S. and foreign companies involved in water infrastructure and natural resources with a specific water theme and related activities. The Statement of Additional Information (the “SAI”) contains more information about the Fund and the types of securities in which it may invest. Who May Want to Invest The Fund may be appropriate for investors who: » wish to invest for the long-term » want to diversify their portfolios » want to allocate some portion of their long-term investments to value equity investing » are willing to accept the volatility associated with equity investing » appreciate the risks associated with investing in foreign companies 2 THE WATER INFRASTRUCTURE FUND Investment Objective, Principal Investment Strategies and Principal Risks Investment Objective The investment objective of the Fund is long-term growth of capital.The Fund seeks to obtain current income as a secondary objective. Principal Investment Strategies The Fund seeks to achieve its investment objective by investing all of its investable assets in the Portfolio.Under normal circumstances, the Portfolio invests at least 80% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, fixed-income securities such as bonds and debentures, and warrants, derivatives, and other equity securities having the characteristics of common stocks (such as American Depositary Receipts (“ADRs”) and International Depositary Receipts (“IDRs”), of U.S. and foreign companies engaged in water infrastructure and natural resources with a specific water theme and related activities.For purposes of this 80% policy, a company will be considered in the water infrastructure or natural resource industry if at least 50% of its revenues come from water-related activities or activities related to natural resources.The Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. Under normal circumstances, the Portfolio will invest no more than 20% of its net assets in fixed income securities.There are no limitations as to the maturities or credit ratings of the fixed income securities in which the Portfolio may invest; provided, however, that the Portfolio will invest no more than 10% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Portfolio aims to invest in securities issued by companies operating in the water infrastructure and natural resource sector globally.The companies targeted in the water sector will include, but are not limited to, water production companies, water conditioning and desalination companies, water suppliers, water transport and distribution companies, companies specializing in the treatment of waste water, sewage and solid, liquid and chemical waste, companies operating sewage treatment plants and companies providing equipment, consulting and engineering services in connection with the above-described activities.Companies targeted in the natural resource sector are those that are dependent on water usage in industries such as agriculture, timber, oil and gas service, hydroelectricity and alternative renewable energy. There are no limitations on the amount that the Portfolio may invest or hold in any single issuer; however, the Portfolio currently intends to limit its investments at the time of purchase to 10% of the Portfolio’s assets in any single position.The companies in which the Portfolio may invest may be large, medium or small in size if, in the Sub-Adviser’s opinion, they meet the Portfolio’s investment criteria. The Sub-Adviser uses a value-based strategy in managing the Fund, which means that both equity and fixed income security purchase selections will be based primarily upon current relative valuation of company fundamentals, although the growth prospects of respective companies within the global water industry will also be considered.When determining the intrinsic value of each potential company for the Portfolio, the Sub-Adviser will primarily focus on traditional valuation metrics including, but not limited to, price to earnings, price to cash flow, book value, price to sales, return on equity, and return on invested capital.In addition, the Sub-Adviser will evaluate the estimated growth prospect for each company by evaluating such metrics as forward price to earnings, and will also use merger and acquisition metrics and sum of the parts valuation (break-up value or private market value) to better ascertain market and intrinsic valuation. 3 The Portfolio may invest up to 20% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e. U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Portfolio may invest up to 100% of its assets in high quality, U.S. short-term debt securities and money market instruments. To the extent that the Portfolio engages in a temporary defensive strategy, the Portfolio and therefore, the Fund, may not achieve its investment objective. Fund Structure The Portfolio has an investment objective identical to that of the Fund.The Fund may withdraw its investment from the Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Fund or retaining an investment adviser, including the current Investment Adviser or Sub-Adviser(s), to manage the Fund’s assets directly. Principal Risks of Investment Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Fund and indirectly the Portfolio are listed below and could adversely affect the net asset value (“NAV”), total return and the value of the Fund, Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Portfolio is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser or Sub-Adviser(s) may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Portfolio’s and therefore, the Fund’s, investment objective. » Liquidity Risks: The Portfolio’s investments in the securities of small and medium capitalization companies and in non-investment grade fixed income securities makes the Portfolio especially susceptible to the risk that during certain periods the liquidity of certain issuers or industries, or all securities within particular investment categories, will decrease or disappear suddenly and without warning as a result of adverse market or political events, or adverse investor perceptions. » Industry Concentration Risks: Mutual funds that invest a substantial portion of their assets in a particular industry carry a risk that a group of industry-related stocks will decline in price due to industry specific developments.Companies in the same or similar industries may share common characteristics and are more likely to react comparably to industry specific market or economic developments. » Small and Medium-Size Company Risks: The Portfolio may invest in the equity securities of small and medium size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Portfolio’s assets. » Foreign Securities Risks: The Portfolio may invest in foreign securities directly or through ADRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. 4 » Non-Diversification Risks: As a non-diversified investment company, more of the Portfolio’s assets may be concentrated in the securities of any single issuer, which makes the Portfolio more susceptible to financial, economic or market events impacting such issuer. » Interest Rate Risk– The risk that when interest rates increase, fixed-income securities held by the Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities. » Credit/Default risk – The risk that an issuer or guarantor of fixed-income securities held by the Portfolio (which may have low credit ratings), or the counterparty in a derivative investment, may default on its obligation to pay interest and repay principal. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » New Fund Risks:There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board of Directors or the Investment Adviser or Sub-Adviser(s) may recommend that the Fund be liquidated. » Water Infrastructure Industry Specific Risks:Adverse developments in the water industry may significantly affect the value of the shares of the Fund.Companies involved in the water industry are subject to environmental considerations, changes in taxation and government regulation, price and supply fluctuations, changes in technology, competition and water conservation.There can be no assurances that the regulatory environment will remain the same.Unfavorable regulatory rulings, including structural changes to pricing and the competitive playing field, may affect the underlying companies’ ability to produce favorable returns. » Value Style Risks:Over time, a value-based investment style may go in and out of favor, causing the Portfolio to sometimes underperform other funds that use different investment styles, such as a growth-based investment style. » Derivatives Risks:The Portfolio’s investments in options and other derivative instruments may result in loss.Derivative instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Portfolio. » Natural Resources Investment Risks:Investments in companies in natural resources industries can be significantly affected by (often rapid) changes in the supply of, or demand for, various natural resources.These companies also may be affected by changes in energy prices, international political and economic developments, energy conservation, the success of exploration projects, changes in commodity prices, and tax and other government regulations. Performance of the Fund Because the Fund has not yet commenced operations, there is no performance information for the Fund. Fees and Expenses of theFund As an investor, you pay certain fees and expenses if you buy and hold shares of the Fund.These fees and expenses are described in the table below and are further explained in the example that follows. Fee Table(1) Shareholder Transaction Expenses(2) (fees paid directly from your investment) Advisor Class A Advisor Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None 5 Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None None Maximum Sales Charge (Load) on Reinvested Dividends None None Redemption Fee (as a percentage of amount redeemed, if applicable) (3) 2.00% 2.00% Exchange Fee(4) None None Maximum Account Fee(5) None None Annual Operating Expenses (expenses deducted from Fund assets) Advisor Class A Advisor Class C Management Fees(6) 1.25% 1.25% Distribution (Rule 12b-1) Fees(7) 0.50% 0.75% Other Expenses(8) 1.25% 1.25% Total Annual Fund Operating Expenses(8)(9) 3.00% 3.25% (1) This fee table and the example below reflect the aggregate expenses of the Fund and the Portfolio. (2) You will be assessed fees for outgoing wire transfers ($15.00 per wire), returned checks and exchanges executed by telephone between the Fund and any other series of the Company. (3) You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem or exchange your Advisor Class A or Advisor Class C shares less than 30 days after you purchase them.If this fee is imposed it would raise the expenses of your shares.Such fees, when imposed, are credited directly to the assets of the Fund to help defray any potential expenses to the Fund from short-term trading activities.These fees are not used to pay distribution or sales fees or expenses.The redemption fee will not be assessed on certain types of accounts or under certain conditions.Please see “Redemption Fees” below for a list of the types of accounts and conditions under which this fee will not be assessed. (4) The Fund’s transfer agent charges a $5 transaction fee to shareholder accounts for telephone exchanges between any two series of the Company.The Fund’s transfer agent does not charge a transaction fee for written exchange requests. (5) IRA accounts are assessed a $15.00 annual fee. (6) The management fees paid by the Fund reflect the proportionate share of fees allocated to the Fund from the Portfolio for investment advisory services. (7) Under the Distribution Plan adopted for the Advisor Class A shares, the Advisor Class A shares may pay as compensation up to an annual rate of 0.50% of the average daily net asset value of Advisor Class A shares to the distributor or other qualified recipient under the Plan.Under the Distribution Plan for the Advisor Class C shares, the Advisor Class C shares may pay as compensation up to an annual rate of 0.75% of the average daily net asset value of Advisor Class C shares to the distributor. (8)Because the Fund is new, these expenses, which include custodian, transfer agency, and other customary Fund expenses, are based on estimated amounts for the Fund’s current fiscal year. (9) The Investment Adviser to the Water Infrastructure Portfolio has voluntarily agreed to waive fees and reimburse expenses so that Total Annual Fund Operating Expenses do not exceed 1.99% and 2.49% for Advisor Class A shares and Advisor Class C shares, respectively. These waivers and reimbursements may be discontinued at any time. Example This Example is intended to help you compare the cost of investing in the Advisor Class A and Advisor Class C shares of the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Advisor Class A and Advisor Class C shares of the Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% rate of return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your cost for the Fund would be: 1 Year 3 Years Advisor Class A $861 $1449 Advisor Class C $328 $1001 Main Risks of Investing in the Fund The principal risks of investing in the Fund are described previously in this Prospectus.This section provides more detail about some of those risks, along with information on additional types of risks that may apply to the Fund. 6 Investing in Mutual Funds All mutual funds carry risks that may cause you to lose money on your investment in the Fund.In general, the risks associated with the use of the Master/Feeder Fund Structure and the risks associated with your investment in the Fund are substantially identical to the risks associated with the Fund’s investment in the Portfolio.The following describes the primary risks to the Fund from investing in the Portfolio due to the Portfolio’s specific investment objective and strategies.As all investment securities are subject to inherent market risks and fluctuations in value due to earnings, economic and political conditions and other factors, neither the Fund nor the Portfolio can give any assurance that its investment objective will be achieved. Market Risk The NAV of the Portfolio will fluctuate based on changes in the value of its underlying portfolio.The stock market is generally susceptible to volatile fluctuations in market price.Market prices of securities in which the Portfolio invests may be adversely affected by an issuer’s having experienced losses orlack of earnings, or by the issuer’s failure to meet the market’s expectations with respect to new products or services, or even by factors wholly unrelated to the value or condition of the issuer.The value of the securities held by the Portfolio is also subject to the risk that a specific segment of the stock market may not perform as well as the overall market.Under any of these circumstances, the value of the Portfolio’s shares and total return will fluctuate, and your investment in the Fund may be worth more or less than your original cost when you redeem your shares. Portfolio Turnover Risk Under certain circumstances the Portfolio may take advantage of short-term trading opportunities without regard to the length of time its securities have been held.This strategy often calls for frequent trading of the Portfolio’s securities in order to take advantage of anticipated changes in market conditions.Frequent trading by the Portfolio could increase the rate of its portfolio turnover, which would involve correspondingly greater expenses.Such expenses may include brokerage commissions or dealer mark-ups/mark-downs, as well as other transaction costs on the sale of securities and reinvestments in other securities.Such sales also may result in adverse tax consequences to shareholders.If the Portfolio realizes capital gains when it sells its portfolio investments, it must generally pay those gains out to shareholders, increasing their taxable distributions.The trading costs and tax effects associated with such portfolio turnover may adversely affect Portfolio performance under these circumstances, and large movements of assets into and out of the Portfolio may negatively impact the Portfolio’s ability to achieve its investment objective or maintain its current level of operating expenses. Industry Specific Risks To the extent that the Portfolio focuses its investments in one or more sectors or industries, it may be subject to the risks affecting that sector or industry more than would a fund that invests in a wide variety of market sectors or industries.For instance, companies involved in the water industry may be located in societies (i.e. countries or geographic areas) that are suffering from water stress or scarcity and which do not possess healthy financial markets for business.These societies may not provide a stable environment for companies to operate.As such, companies located in these societies must manage both business risk and reputational risk.Additional risks of concentrating in the water industry include environmental considerations, taxes, government regulation, price and supply fluctuations, competition and water conservation. Securities Lending The Portfolio may lend its portfolio securities to broker-dealers by entering directly into lending arrangements with such broker-dealers or indirectly through repurchase agreements, amounting to no more than 33 1/3 % of the total assets of the Portfolio (including any collateral posted) or 50% of the total assets of the Portfolio (excluding any collateral posted).Repurchase transactions will be fully collateralized at all times with cash and/or short-term debt obligations.These transactions involve some risk to the Portfolio if the other party should default on its obligation and the Portfolio is delayed or prevented from recovering the collateral.In the event that the original seller defaults on its obligation to repurchase, the Portfolio will seek to sell the collateral, which could involve costs or delays.To the extent proceeds from the sale of collateral are less than the repurchase price, the Portfolio would suffer a loss if forced to sell such collateral in this manner. 7 Non-Diversification The Portfolio is a non-diversified fund and therefore may be more susceptible to adverse financial, economic or other developments affecting any single issuer, and more susceptible to greater losses because of these developments. Investment in Small and Medium-Size Companies The Portfolio may invest in small or medium-size companies.Accordingly, the Portfolio may be subject to the additional risks associated with investment in companies with small or medium-size capital structures (generally a market capitalization of $5 billion or less).The market prices of the securities of such companies tend to be more volatile than those of larger companies.Further, these securities tend to trade at a lower volume than those of larger, more established companies.If the Portfolio is heavily invested in these securities and the value of these securities suddenly declines, the NAV of that Portfolio and your investment in the corresponding Fund will be more susceptible to significant losses. Foreign Securities Investing in foreign securities can carry higher returns than those generally associated with U.S. investments.However, foreign securities may be substantially riskier than U.S. investments.The economies of foreign countries may differ from the U.S. economy in such respects as growth of gross domestic product, rate of inflation, currency depreciation, capital reinvestment, resource self-sufficiency, and balance of payments position.Furthermore, the economies of developing countries generally are heavily dependent on international trade and, accordingly, have been, and may continue to be, adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protective measures imposed or negotiated by the countries with which they trade.These economies also have been, and may continue to be, adversely affected by economic conditions in the countries with which they trade.The Portfolio may be required to obtain prior governmental approval for foreign investments in some countries under certain circumstances.Governments may require approval to invest in certain issuers or industries deemed sensitive to national interests, and the extent of foreign investment in certain debt securities and companies may be subject to limitation.Individual companies may also limit foreign ownership to prevent, among other things, violation of foreign investment limitations. Some foreign investments may risk being subject to repatriation controls that could render such securities illiquid.Other countries might undergo nationalization, expropriation, political changes, governmental regulation, social instability or diplomatic developments (including war) that could adversely affect the economies of such countries or the value of the investments in those countries.Additional risks include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. Portfolio Borrowing The Portfolio may leverage up to 5% of its assets to fund investment activities or to achieve higher returns.The Portfolio may borrow money from banks for temporary or emergency purposes in order to meet redemption requests.To reduce its indebtedness, the Portfolio may have to sell a portion of its investments at a time when it may be disadvantageous to do so.In addition, interest paid by the Portfolio on borrowed funds would decrease the net earnings of both the Portfolio and your investment in the Fund. Derivatives Risk The Portfolio may invest in derivatives such as options.The successful use of these investment practices depends on the Investment Adviser’s or Sub-Adviser’s ability to forecast stock price movements correctly.Should stock prices move unexpectedly, the Portfolio may not achieve the anticipated benefits of the transactions, or may realize losses, and thus be in a worse position than if such strategies had not been used.Unlike many exchange-traded options, there are no daily price fluctuation limits for certain options, and adverse market movements could therefore continue for an unlimited extent over a period of time.In addition, the correlation between movements in the prices of options and movements in the prices of the securities hedged or used for cover will not be perfect and could produce unanticipated losses. 8 The Portfolio’s ability to dispose of its positions in options, depends on the availability of liquid markets in such instruments.Markets in options with respect to a number of types of securities are relatively new and still developing.It is impossible to predict the amount of trading interest that may exist in various types of options.If a secondary market does not exist for an option purchased or written by the Portfolio, it might not be possible to effect a closing transaction in the option (i.e., dispose of the option), with the result that (1) an option purchased by the Portfolio would have to be exercised in order for the Portfolio to realize any profit and (2) the Portfolio may not be able to sell portfolio securities covering an option written by the Portfolio until the option expires or it delivers the underlying security, upon exercise.Therefore, no assurance can be given that the Portfolio will be able to utilize these instruments effectively.In addition, the Portfolio’s ability to engage in options transactions may be limited by tax considerations and the use of certain hedging techniques may adversely impact the characterization of income to the Portfolio for U.S. federal income tax purposes. Investing in Investment Grade Debt Securities and Below Investment Grade Debt Securities Investments in debt securities pose different risks.The value of fixed income securities generally will fall if interest rates rise.The value of these securities may also fall as a result of other factors such as the performance of the issuer, the market perception of the issuer or general economic conditions.These investments also involve a risk that the issuer may not be able to meet its principal and interest payment obligations.Fixed income securities having longer maturities involve greater risk of fluctuations in value. Investments in debt securities rated below investment grade, i.e., junk bonds, and unrated securities of comparable quality are subject to the increased risk of an issuer’s inability to meet principal and interest payment obligations.These securities may be subject to greater price volatility due to such factors as specific corporate or municipal developments, interest rate sensitivity, negative perceptions of the junk bond markets generally and less secondary market liquidity. Portfolio Holdings Information A description of the Portfolio’s policiesand procedures with respect to the disclosure of its portfolio securities is available in the Fund’s SAI.Currently, disclosure of the Portfolio’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q (first and third quarters).The Annual and Semi-AnnualReports will be available by contacting Kinetics Mutual Funds, Inc., c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701 or calling (800) 930-3828.In addition, the Company publishes on its webpage (www.kineticsfunds.com) month-end(a) top fifteen portfolio holdings of the Portfolio and their percentage of the portfolio holdings, and (b) the top five performing and bottom five performing portfolio holdings of the Portfolio, in each case no earlier than twenty calendar days after the end of each calendar month.This information will be available on the website until the date on which the Fund files its next quarterly portfolio holdings report on Form N-CSR or Form N-Q with the SEC or until the next month in which portfolio holdings are posted in accordance with the above policy. Management of the Fund and the Portfolio Investment Adviser 9 The Portfolio’s investment adviser is Kinetics Asset Management, Inc. (“Investment Adviser”), 16 New Broadway, Sleepy Hollow, New York 10591.Founded in 1996, the Investment Adviser provides investment advisory services to a family of eight mutual funds with discretionary management authority over approximately $10.2 billion in assets at December 31, 2006.The Investment Adviser has selected, and the Company’s Board of Directors has approved, Aqua Terra Asset Management LLC (“Sub-Adviser” or “Aqua Terra”) as sub-adviser for the Portfolio.Aqua Terra, 4 Tower Bridge, 200 Barr Harbor Drive, West Conshohocken, Pennsylvania 19428, is a majority owned subsidiary of Boenning & Scattergood Holdings, Inc.Founded in 1913, Boenning & Scattergood is a full service investment and brokerage firm.Aqua Terra provides investment advisory services in the water and water infrastructure sector. The Investment Adviser will review, monitor and report to the Board of Trustees of the Trust on the performance and investment procedures of Aqua Terra and assist and consult with Aqua Terra in connection with the Portfolio’s investment program.The Investment Adviser will also be responsible for the selection of broker-dealers, the negotiation of commission ratesand the execution of transactions of the Portfolio.Aqua Terra, under the supervision of the Investment Adviser, is responsible for decisions to buy and sell securities for the Portfolio.Payments to the Sub-Adviser for its services are made by the Investment Adviser, not by the Portfolio.The Investment Adviser is entitled to receive an annual fee from the Portfolio for its services of 1.25% of the Portfolio’s average daily net assets.For its services, Aqua Terra receives sub-advisory fees from the Investment Adviser at the annual rate of .35% of daily net assets of the Portfolio. A discussion regarding the basis of the Board’s approval of the investment advisory and investment sub-advisory agreements for the Portfolio will be available in the Company’s semi-annual report to shareholders for the period ending June 30, 2007. Kinetics as the Investment Adviser to the Portfolio, and Aqua Terra as Sub-Adviser, are each engaged in a broad range of portfolio management, portfolio advisory and other business activities.Their services are not exclusive to the Portfolio and nothing prevents them, or any affiliates, from providing similar services to other investment funds and other clients (whether or not their investment objectives, strategies, or criteria are similar to those of the Portfolio) or from engaging in other activities. Investment Professionals for the Sub-Adviser William S. Brennan serves as the portfolio manager and is responsible for the day-to-day management of the Portfolio.Gerard Sweeney serves as a research analyst. Mr. Brennan has been President & Managing Partner of Aqua Terra, a subsidiary of Boenning & Scattergood since its inception on November 14, 2006, and will serve as the portfolio manager of the Portfolio.He joined Boenning & Scattergood in 2004 as managing director, Director of Equities, after working at Avondale Partners beginning in 2002, where he was Director, Institutional Sales.Prior to Avondale Partners, he was senior analyst and vice president at Pitcairn Investment Management from 2001 to 2002 and the executive vice president of Sequoia Software, a public software company from 2000 to 2001.He is also an Adjunct Professor in the Graduate MBA program at Villanova University School of Business and an Adjunct Finance Professor at Cabrini College.From 1999 through 2006, He served as a strategy and portfolio advisor to a private hedge fund that invests in the domestic and international water sectors. Mr. Sweeney has been a Senior Analyst and Portfolio Administrator for Aqua Terra since its inception on November 14, 2006. Prior to his involvement with Aqua Terra, he was a vice president at Boenning & Scattergood where he served as Equity Syndicate Manager and a senior institutional equity salesperson from 2004 to 2006.From 2000 through 2004, he was a member of Janney Montgomery Scott’s Syndicate Desk specializing in water related equity financings.Prior to his employment with Janney, Montgomery Scott, he was a trader with International Raw Materials which brokered transactions in agricultural chemicals domestically and internationally. 10 The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Fund. Valuation of Fund Shares Shares of the Fund’s Advisor Class A and Advisor Class C shares are sold at NAV per share plus any applicable sales charge (see “Description of Advisor Classes”).The NAV is determined by the Fund as of the close of regular trading (generally 4:00 p.m. Eastern time) on each day that the New York Stock Exchange (the “Exchange”) is open for unrestricted business.Purchase and redemption requests are priced at the next NAV calculated after receipt and acceptance of a completed purchase or redemption request.The NAV for each Class of shares of the Fund is determined by dividing the value of the Fund’s securities, cash and other assets attributable to that Class, minus all expenses and liabilities attributable to that Class, by the number of shares outstanding of that Class.The NAV for a Class of shares of the Fund takes into account the expenses and fees of that Class, including management, administration, distribution and shareholder servicing fees, which are accrued daily.The NAV of the Portfolio is calculated at the same time and in generally the same manner (i.e. assets-liabilities/ # of shares NAV) as those of the Fund’s Classes. The Portfolio’s securities are valued each day at the last quoted market price on the securities’ principal exchange.If market quotations are not readily available or if events occur that may significantly affect the value of a particular security between the time trading ends on a particular security and the close of regular trading on the Exchange, securities will be valued at their fair market value as determined in good faith in accordance with procedures approved by the Board of Trustees.Situations involving significant events include, but are not limited to, those where: a security’s trading has been halted or suspended; the security has been de-listed from a national exchange; or the security has not been traded for an extended period of time.In addition, the prices of foreign securities may be affected by events that occur after the close of a foreign market but before the Portfolio prices its shares.See “Trading in Foreign Securities.”The Portfolio may use independent pricing services to assist in calculating the NAV of the Portfolio’s shares. Fair valuation of securities introduces an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Investment Adviser compares the new market quotation to the fair value price to evaluate the effectiveness of the Portfolio’s fair valuation procedures. Trading in Foreign Securities Trading in foreign securities may be completed at times when the Exchange is closed.In computing the NAV of the Fund and the Portfolio, the value of a foreign security is determined as of the close of trading on the foreign exchange on which it is principally traded or as of the scheduled close of trading on the Exchange, whichever is earlier, at the closing sales prices provided by approved pricing services or other alternate sources.In the absence of sales, the last available mean price between the closing bid and asked prices will be used.Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees.Values of foreign securities are translated from the local currency into U.S. dollars on the bases of the foreign currency exchange rates, as provided by an independent pricing service or reporting agency, generally prior to the close of the Exchange.Occasionally, events affecting the value of foreign securities and such exchange rates occur between the time at which they are determined and the close of the Exchange, which events would not be reflected in the computation of the Portfolio’s NAV.If events materially affecting the value of such securities or currency exchange rates occur during such time period, the securities will be valued at their fair value as determined in good faith by or under the direction of the Board of Trustees. 11 How to Purchase Shares In General Advisor Class A and Advisor Class C shares of the Fund are sold at NAV, subject to the applicable sales charge, and will be credited to a shareholder’s account at the NAV next computed after an order is received.The minimum initial investment for both regular accounts and individual retirement accounts is $2,500 ($2,000 for Coverdell Education Savings Accounts).The minimum subsequent investment for all types of accounts (including Coverdell Education Savings Accounts) is $100.The Company reserves the right to vary or waive any minimum investment requirement.The Fund reserves the right to reject any purchase order if, in its opinion, it is in the Fund's best interest to do so.A service fee of $25.00 will be deducted from a shareholder’s Fund account for any purchases that do not clear.Your order will not be accepted until the completed New Account Application Form is received by the Fund or its transfer agent. Investing by Telephone If you have completed the Telephone Purchase Authorization section of the New Account Application Form, you may purchase additional shares by telephoning the Fund toll free at (800) 930-3828.This option allows investors to move money from their bank account to their Fund account upon request.Only bank accounts held at domestic institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.Your purchase will take place at the NAV determined on the day your order is placed, provided that your order is received prior to 4:00 p.m. Eastern time. The minimum telephone purchase is $100.You may not make your initial purchase of the Fund’s shares by telephone. Automatic Investment Plan Once an account has been established, you may purchase shares of the Fund through an Automatic Investment Plan (“AIP”).You can have money automatically transferred from your checking, savings or bank money market account on a weekly, bi-weekly, monthly, bi-monthly or quarterly basis.In order to participate in the AIP each purchase must be in an amount of $100 or more. To be eligible for the AIP, your bank must be a domestic institution that is an ACH member.If your bank rejects your payment, the Fund’s transfer agent will charge a $25 fee to your account.To begin participating in the AIP, please complete the AIP section on the New Account Application Form or call the Fund’s transfer agent at (800) 930-3828.The first AIP purchase will take place no earlier than 15 days after the Fund’s transfer agent has received your request. Any request to change or terminate your AIP should be submitted to the transfer agent 5 days prior to the desired effective date of such change or termination.The Fund may modify or terminate the AIP at any time. Purchase By Mail To purchase the Fund’s shares by mail, simply complete and sign the enclosed New Account Application Form and mail it, along with a check made payable to the Water Infrastructure Fund,c/o Kinetics Mutual Funds, Inc., to: Regular Mail Overnight or Express Mail Kinetics Mutual Funds, Inc. Kinetics Mutual Funds, Inc. The Water Infrastructure Fund The Water Infrastructure Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 12 All purchases by check must be in U.S. dollars drawn on a bank located within the United States.The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. Purchase By Wire To open an account by wire, a completed New Account Application Form is required before your wire can be accepted.You can mail or overnight deliver your New Account Application Form to the transfer agent at the above address.Upon receipt of your completed New Account Application Form, an account will be established for you.You will need to provide the assigned account number to your bank when instructing it to wire the funds. Your bank must include along with the wire the name of the Fund, the account number and your name so that monies can be correctly applied.To ensure proper application of wired funds, please call (800) 930-3828 to notify the Fund that the wire is coming.The Fund is not responsible for delays resulting from the banking or Federal Reserve wire system.Please use the following wiring instructions: Wire to: U.S. Bank, N.A. ● ABA Number: 075000022 ● Credit: U.S. Bancorp Fund Services, LLC ● Account: 112-952-137 ● Further Credit: Kinetics Mutual Funds, Inc. The Water Infrastructure Fund (Shareholder Name/Account Registration) (Shareholder Account Number) Subsequent Investments You may add to your account at any time by purchasing shares by mail, by telephone, or by wire (minimum $100).To purchase by mail, submit your check with the remittance form attached to your individual account statement.To purchase by telephone, call (800) 930-3828 prior to 4:00 p.m. Eastern time to place your order.To ensure proper application of wired funds, please call (800) 930-3828to notify the Fund that the wire is coming.All purchase requests must include your shareholder account number. Individual Retirement Accounts You may invest in the Fund by establishing a tax-sheltered IRA.The Fund offers Traditional IRA, Roth IRA, and Coverdell Education Savings Accounts.For additional information on IRA options, please call (800) 930-3828. Investing Through Brokers or Agents You may invest in each Fund through brokers or agents who have entered into selling agreements with the Fund’s distributor.The broker or agent may set their own initial and subsequent investment minimums.You may be charged a fee if you use a broker or agent to buy or redeem shares of the Fund. How to Redeem Shares In General You may redeem part or all of your shares of the Fund on any business day that the Fund calculates its NAV.To redeem shares, you must contact the Fund either by mail or by phone to place a redemption order.You should request your redemption prior to market close to obtain that day’s closing NAV.Redemption requests received after the close of the Exchange will be treated as though received on the next business day. 13 The Fund will generally send redemption proceeds the next business day and, in any event, no later than seven days after the receipt of a redemption request in “good order” (see below).Please note, however, that when a purchase order has been made by check, the Fund will not be able to send your redemption proceeds until the purchase check has cleared.This may take up to 12 days. Redemption proceeds may be sent to the address of record, wired to a shareholder’s bank account of record, or sent via electronic funds transfer through the ACH network to the shareholder’s bank account of record.Wires are subject to a $15 fee paid by the investor, but the investor does not incur any charge when proceeds are sent via the ACH system. If the redemption proceeds are requested to be sent to an address other than the address of record, or if the address of record has been changed within 15 days of the redemption request, the request must be in writing with your signature guaranteed.Signature guarantees can be obtained from banks and securities dealers, but not from a notary public.The Fund will not be responsible for interest lost on redemption amounts due to lost or misdirected mail. A signature guarantee of each owner is required in the following situations: » If ownership has changed on your account » When redemption proceeds are sent to any person, address or bank account not on record » Written requests to wire redemption proceeds (if not previously authorized on the account) » When establishing or modifying certain services on an account » If a change of address request was received by the Transfer Agent within the last 15 days In addition to the situations described above, the Fund and/or Transfer Agent reserve the right at their discretion to require a signature guarantee in other circumstances. Written Redemption You can execute most redemptions by furnishing an unconditional written request to the Fund to redeem your shares at the current NAV.Redemption requests in writing should be sent to the Fund’s transfer agent at: Regular Mail Overnight or Express Mail Kinetics Mutual Funds, Inc. Kinetics Mutual Funds, Inc. The Water Infrastructure Fund The Water Infrastructure Fund c/o U.S Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 Requests for redemption in "good order" must: » indicate the name of the Fund, » be signed exactly as the shares are registered, including the signature of each owner (including a signature guarantee when required), » specify the number of shares or dollar amount to be redeemed, and » indicate your account registration number Telephone Redemption If you are authorized to perform telephone transactions (either through your New Account Application Form or by subsequent arrangement in writing with the Fund) you may redeem shares in any amount, but not less than $100, by instructing the Fund by phone at (800) 930-3828.A signature guarantee may be required of all shareholders in order to add or change telephone redemption privileges on an existing account. 14 Note: Neither the Fund nor any of its service providers will be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the Fund will use reasonable procedures, such as requesting: » your Fund account number » the name in which your account is registered » the social security or tax identification number under which the account is registered » the address of the account holder, as stated in the New Account Application Form Once a telephone transaction has been placed, it cannot be cancelled or modified. Wire Redemption Wire transfers may be arranged to redeem shares.However, the Fund’s transfer agent charges a $15 fee per wire redemption against your account for this service.The minimum wire redemption amount is $100. Systematic Withdrawal Plan If you own shares with a value of $10,000 or more, you may participate in the Systematic Withdrawal Plan.The Systematic Withdrawal Plan allows you to make automatic withdrawals from your account at regular intervals (monthly, quarterly, semi-annually or annually).Proceeds can be mailed via check to the address of record, or sent via electronic funds transfer through the ACH system to your bank account if your bank is an ACH system member.If the date you select to have the withdrawal made is a weekend or holiday, the redemption will be made on the next business day.Money will be transferred from your Fund account to the account you chose at the interval you select on the New Account Application Form.If you expect to purchase additional shares of the Fund, it may not be to your advantage to participate in the Systematic Withdrawal Plan because of the possible adverse tax consequences of making contemporaneous purchases and redemptions.The minimum systematic withdrawal amount is $100. The Fund’s Right to Redeem an Account The Fund reserves the right to redeem the shares of any shareholder, other than a shareholder who is an active participant in the AIP, whose account balance is less than $1,000, other than as a result of a decline in the NAV of the Fund.The Fund will provide shareholders with written notice 30 days prior to redeeming the shareholder’s account. IRA Redemption If you are an IRA shareholder, you must indicate on your redemption request whether or not to withhold federal income tax.Requests that do not indicate a preference will be subject to withholding. Householding In an effort to decrease costs, the Fund will start reducing the number of duplicate prospectuses and annual and semi-annual reports you receive by sending only one copy of each to those addresses shared by two or more accounts.Call toll-free at (800) 930-3828 to request individual copies of these documents.The Fund will begin sending individual copies 30 days after receiving your request.This policy does not apply to account statements. Redemption Fees The Fund is designed for long-term investors willing to accept the risks associated with a long-term investment.In accordance with policies and procedures adopted by the Board of Directors of the Company, frequent purchases and redemptions of Fund shares are not encouraged but are generally permitted by the Fund.Such purchases and redemptions may have an adverse effect on other Fund shareholders, including, without limitation, the possibility of disrupting portfolio management strategies, increasing brokerage and administrative costs, harming Fund performance and possible dilution in the value of Fund shares held by long-term shareholders.The Company may, in its sole discretion, reject purchase orders when, in the judgment of management, such rejection is in the best interest of the Fund and its shareholders.Advisor Class A and Advisor Class C shares of the Fund assess a 2.00% fee on the redemption or exchange of shares held for less than 30 days.These fees will be paid to the Fund to help offset any potential transaction costs. 15 The Fund will use the first-in, first-out method to determine the 30 day holding period.Under this method, the date of the redemption or exchange will be compared to the earliest purchase date of shares held in the account.If this holding period is less than 30 days, the redemption fee will be assessed.The redemption fee will be applied on redemptions and exchanges of each investment made by a shareholder that does not remain in the Fund for a 30 day period from the date of purchase. The redemption fee will not apply to any shares purchased through reinvested distributions (dividends and capital gains), or to redemptions made under the Fund’s systematic programs, as these transactions are typically de minimis.This fee will also not be assessed to the participants in employer-sponsored retirement plans that are held at the Fund in an omnibus account (such as 401(k), 403(b), 457, Keogh, Profit Sharing Plans, and Money Purchase Pension Plans) or to accounts held under trust agreements at a trust institution held at the Fund in an omnibus account.The redemption fee will also not be assessed to accounts of the Investment Adviser or Sub-Adviser(s) or their affiliates used to capitalize the Fund as such accounts will be used specifically to control the volatility of shareholder subscriptions and redemptions to avoid adverse effects to the Fund. The Fund reserves the right to modify or eliminate the redemption fees or waivers at any time and will give shareholders 60 days’ prior written notice of any material changes, unless otherwise provided by law.The redemption fee policy may be modified or amended in the future to reflect, among other factors, regulatory requirements mandated by the SEC. Currently, the Fund is limited in its ability to assess or collect the redemption fee on all shares redeemed by financial intermediaries on behalf of their customers.For example, where a financial intermediary is not able to determine if the redemption fee applies and/or is not able to assess or collect the fee, or does not collect the fee at the time of a redemption, the Fund will not receive the redemption fee.If Fund shares are redeemed by a financial intermediary at the direction of its customers, the Fund may not know whether a redemption fee is applicable or the identity of the customer who should be assessed the redemption fee.Due to operational differences, a financial intermediary’s methods for tracking and calculating the redemption fee may differ in some respects from that of the Fund.If necessary, the Fund may prohibit additional purchases of Fund shares by a financial intermediary or by certain of the intermediaries’ customers. Notice of Customer Verification In compliance with the USA PATRIOT Act of 2001, please note that the Fund’s transfer agent will verify certain information on your New Account Application Form as part of the Fund’s Anti-Money Laundering Program.As requested on the New Account Application Form, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O. Box will not be accepted.Please contact the Fund’s transfer agent at (800) 930-3828 if you need additional assistance when completing yourNew Account Application Form. If we do not have a reasonable belief as to the identity of a shareholder, the account will be rejected or you will not be allowed to perform a transaction on the account until such information is received.The Fund also reserves the right to close the account within 5 business days if clarifying information/documentation is not received. 16 Exchange Privilege You can exchange your shares in the Fund for shares of the same class of any other Fund offered by the Company, including shares of the Kinetics Government Money Market Fund, (e.g., Advisor Class A shares for Advisor Class A shares).If the exchange is requested via telephone, a $5 per exchange transaction cost will be assessed.You should carefully read the prospectus of a fund before exchanging shares into that fund.Be advised that exercising the exchange privilege consists of two transactions: a sale of shares in one fund and the purchase of shares in another. Therefore, an exchange of Fund shares held for less than 30 days may be subject to a 2.00% redemption fee.See “Redemption Fees” above.Further, exchanges may have certain tax consequences and you could realize short- or long-term capital gains or losses.Exchanges are generally made only between identically registered accounts unless you send written instructions with a signature guarantee requesting otherwise.You should request your exchange prior to market close to obtain that day’s closing NAV. Exchange requests received after the close of the Exchange will be treated as though received on the next business day.In all cases, shareholders will be required to pay a sales charge only once. Call (800)930-3828 to learn more about the other funds or classes offered by the Company and about exercising your exchange privilege. Distributions and Taxes Distributions Distributions (whether treated for tax purposes as ordinary income or long-term capital gains) to shareholders of the Fund are generally paid in additional shares of the same Class of the Fund in which shareholders are already invested, with no sales charge, based on the NAV of that Class as of the close of business on the record date for such distributions.However, you may elect on the New Account Application Form to receive distributions as follows: Option 1: To receive income dividends and capital gain distributions in additional Fund shares, or Option 2: To receive all income dividends and capital gain distributions in cash. The Fund intends to pay any dividends from investment company taxable income and distributions representing capital gain at least annually, usually in December.The Fund will advise each shareholder annually of the amounts of dividends from investment company taxable income and of net capital gain distributions reinvested or paid in cash to the shareholder during the calendar year. If you select Option 2 and the U.S. Postal Service cannot deliver your distribution checks, or if your distribution checks remain uncashed for six months, your distribution checks will be reinvested in your account at the then current NAV of the Fund and your election will be converted to the purchase of additional shares. Taxes The following is a summary of certain United States tax considerations relevant under current law, which may be subject to change in the future.Except where noted, the summary assumes you are a U.S. citizen or resident or otherwise subject to U.S. federal income tax.You should consult your tax adviser for further information regarding federal, state, local and/or foreign tax consequences relevant to your specific situation. Fund Distributions The Fund contemplates distributing as dividends each year all or substantially all of its taxable income, including its net capital gain (the excess of net long-term capital gain over net short-term capital loss).Except as discussed below, you will be subject to federal income tax on Fund distributions regardless of whether they are paid in cash or reinvested in additional shares.Fund distributions attributable to short-term capital gains and net investment income will generally be taxable to you as ordinary income, except as discussed below. 17 Distributions attributable to the net capital gain of the Fund will be taxable to you as long-term capital gain, regardless of how long you have held your shares.The maximum long-term capital gain rate applicable to individuals, estates and trusts is currently 15%. Distributions of “qualifying dividends” will also generally be taxable to you at long-term capital gain rates, as long as certain requirements are met.In general, if 95% or more of the gross income of the Fund (other than net capital gain) consists of dividends received from domestic corporations or “qualified” foreign corporations (“qualifying dividends”), then all distributions paid by the Fund to individual shareholders will be taxed at long-term capital gains rates.But if less than 95% of the gross income of the Fund (other than net capital gain) consists of qualifying dividends, then distributions paid by the Fund to individual shareholders will be qualifying dividends only to the extent they are derived from qualifying dividends earned by the Fund.For the lower rates to apply, noncorporate shareholders must have owned their Fund shares for at least 61 days during the 121-day period beginning on the date that is 60 days before the Fund’s ex-dividend date (and the Fund will need to have met a similar holding period requirement with respect to the shares of the corporation paying the qualifying dividend).The amount of the Fund’s distributions that are otherwise qualifying dividends may be reduced as a result of the Fund’s securities lending activities. Distributions from the Fund will generally be taxable to you in the taxable year in which they are paid, with one exception.Distributions declared by a Fund in October, November or December and paid in January of the following year are taxed as though they were paid on December 31. It is expected that the Portfolio will be subject to foreign withholding taxes with respect to dividends or interest received from sources in foreign countries. The Portfolio may make an election to treat a proportionate amount of those taxes as constituting a distribution to each shareholder, which will allow you either (1) to credit that proportionate amount of taxes against U.S. Federal income tax liability as a foreign tax credit or (2) to take that amount as an itemized deduction. A portion of distributions attributable to investments in U.S. corporations, if any, paid by the Fund to shareholders who are corporations may also qualify for the dividends-received deduction for corporations, subject to certain holding period requirements and debt financing limitations.The amount of such dividends qualifying for this deduction may, however, be reduced as a result of the Fund’s securities lending activities as described above.You will be notified annually of the tax status of distributions to you. You should note that if you purchase shares just before a distribution, the purchase price will reflect the amount of the upcoming distribution, but you will be taxed on the entire amount of the distribution received, even though, as an economic matter, the distribution simply constitutes a return of capital.This is known as “buying into a dividend.” Sales or Exchanges You will generally recognize taxable gain or loss for federal income tax purposes on a sale, exchange or redemption of your shares in the Fund, including an exchange of shares pursuant to the Fund’s exchange privilege, based on the difference between your tax basis in the shares and the amount you receive for them.Generally, you will recognize long-term capital gain or loss if you have held your Fund shares for over twelve months at the time you sell or exchange them.(To aid in computing your tax basis, you generally should retain your account statements for the periods during which you held shares.) Any loss realized on shares held for six months or less will be treated as a long-term capital loss to the extent of any capital gain dividends that were received on the shares.Additionally, any loss realized on a sale or redemption of shares of the Fund may be disallowed under “wash sale” rules to the extent the shares disposed of are replaced with other shares of the same Fund within a period of 61 days beginning 30 days before and ending 30 days after the shares are disposed of, such as pursuant to a dividend reinvestment in shares of the Fund.If disallowed, the loss will be reflected in an adjustment to the basis of the shares acquired. 18 IRAs and Other Tax-Qualified Plans One major exception to thepreceding tax principles is that distributions on, and sales, exchanges and redemptions of, shares held in an IRA (or other tax-qualified plan) will not be currently taxable. Backup Withholding On the New Account Application Form, you will be asked to certify that your social security number or taxpayer identification number is correct and that you are not subject to backup withholding for failing to report income to the IRS.If you are subject to backup withholding or you did not certify your taxpayer identification number, the IRS requires the Fund to withhold a percentage of any dividend and redemption or exchange proceeds.The Fund reserves the right to reject any application that does not include a certified social security or taxpayer identification number.The current withholding rate is 28%. U.S. Tax Treatment of Foreign Shareholders Nonresident aliens, foreign corporations and other foreign investors in the Fund will generally be exempt from U.S. federal income tax on Fund distributions attributable to net capital gains, and, for distributions attributable to Fund taxable years beginning before January 1, 2008, net short-term capital gains, of the Fund.Tax may apply to such capital gain distributions, however, if the recipient’s investment in the Fund is connected to a trade or business of the recipient in the United States or if the recipient is present in the United States for 183 days or more in a year and certain other conditions are met. Fund distributions attributable to other categories of Fund income, such as dividends from portfolio companies, will generally be subject to a 30% withholding tax when paid to foreign shareholders.The withholding tax may, however, be reduced (and, in some cases, eliminated) under an applicable tax treaty between the United States and a shareholder’s country of residence or incorporation, provided that the shareholder furnishes the Fund with a properly completed Form W-8BEN to establish entitlement for these treaty benefits.Also, for Fund taxable years beginning before January 1, 2008, Fund distributions attributable to U.S.-source interest income of the Fund will be exempt from U.S. federal income tax. All foreign investors should consult their own tax advisors regarding the tax consequences in their country of residence of an investment in the Fund. State and Local Taxes You may also be subject to state and local taxes on distributions and redemptions.State income taxes may not apply, however, to any portions of the Fund’s distributions, if any, that are attributable to interest on U.S. government securities or interest on securities of the particular state or localities within the state. You should consult your tax adviser regarding the tax status of distributions in your state and locality. Sunset of Tax Provisions Some of the tax provisions described above are subject to sunset provisions.Specifically, a sunset provision provides that the 15% long-term capital gain rate and the taxation of dividends at the long-term capital gain rate will change for taxable years after 2010. More tax information relating to the Fund is provided in the Statement of Additional Information. Distribution of Shares Rule 12b-1 Plans The Fund has adopted a Retail Distribution Plan pursuant to Rule 12b-1 under the Investment Company Act of 1940, which allows the Fund to pay distribution fees for the sale and distribution of its Advisor Class A shares and Advisor Class C shares, respectively.Under the Plan for Advisor Class A shares, the Fund may pay as compensation up to an annual rate of 0.50% of the average daily NAV of Advisor Class A shares to the distributor or other qualified recipient under the Plan.Under the Plan for Advisor Class C shares, the Fund may pay as compensation up to an annual rate of 0.75% of the average daily NAV of Advisor Class C shares to the distributor.As these fees are paid out of the Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. 19 Distributor Kinetics Funds Distributor, Inc. (“KFD”), an affiliate of the Investment Adviser, 16 New Broadway, Sleepy Hollow, New York, 10591 is the distributor for the shares of the Fund.KFD is a registered broker-dealer and member of the National Association of Securities Dealers, Inc.Shares of the Fund are offered on a continuous basis. Shareholder Servicing Agents The Investment Adviser is responsible for paying various shareholder servicing agents for performing shareholder servicing functions and maintaining shareholder accounts.These agents have written shareholder servicing agreements with the Investment Adviser and perform these functions on behalf of their clients who own shares of the Fund.For this service, the Investment Adviser receives an annual shareholder-servicing fee from each Class equal to 0.25% of the Fund’s average daily net assets attributable to that Class. Arrangements with Certain Financial Institutions The Investment Adviser and/or its affiliates may make payments to selected affiliated or unaffiliated broker-dealers and other financial institutions (“Financial Institutions”) from time to time in connection with the sale, distribution, retention and/or servicing of shares of the Fund and other funds managed by the Investment Adviser or its affiliates.These payments are made out of the Investment Adviser’s and/or its affiliates’ own assets and are not an additional charge to the Fund.The payments are in addition to the shareholder service fees described in this Prospectus.The amount of such payments may be significant in amount and the prospect of receiving any such payments may provide Financial Institutions or their employees with an incentive to favor sales of shares of the Fund over other investment options.You should contact your Financial Institution for more information about the payments it may receive and potential conflicts of interest. Fund Administrator U.S. Bancorp Fund Services, LLC (“USBFS”) serves as Administrator to the Fund and Portfolio. Custodian, Transfer Agent, Dividend Disbursing Agent and Fund Accountant U.S. Bank, N.A. serves as Custodian for the Fund’s cash and securities.The Custodian does not assist in, and is not responsible for, investment decisions involving assets of the Fund.USBFS acts as the Fund’s Transfer Agent, Dividend Disbursing Agent and Fund Accountant. Description of Advisor Classes This Prospectus offers shares of the Advisor Class A and Advisor Class C shares of the Fund.The Fund’s Advisor Classes of shares are sold through broker-dealers and other financial intermediaries that provide investment services to the Fund’s shareholders.You should always discuss with your broker-dealer or financial advisor the suitability of your investment. The Fund also offers a No Load Class and an Institutional Class of shares through separate prospectuses.The No Load Class and Institutional Class of shares may be purchased without the imposition of any sales charges or 12b-1 fees. 20 Advisor Class A Shares Advisor Class A shares are retail shares that may be purchased by individuals or IRAs.With Advisor Class A shares, you will pay a sales charge when you invest unless you qualify for a reduction or waiver of the sales charge.Advisor Class A shares may impose a Rule 12b-1 fee of up to 0.50% (currently limited to 0.25%) of average daily net assets which is assessed against the Advisor Class A shares of the Fund. If you purchase Advisor Class A shares of the Fund you will pay the NAV next determined after your order is received plus a sales charge (shown in percentages below) depending on the amount of your investment.The sales charge is calculated as follows: Amount of Transaction Sales Charge as a % Of Offering Price Sales Charge as a % of Net Asset Value Dealers Reallowance as a % of Offering Price At Least But Less than $0 $50,000 5.75% 6.10% 5.25% $50,000 $100,000 4.75% 4.99% 4.25% $100,000 $250,000 3.75% 3.90% 3.25% $250,000 $500,000 2.75% 2.83% 2.25% $500,000 $1,000,000 2.25% 2.30% 1.75% $1,000,000 and above 0.75% 0.76% 0.65% The Offering Price includes the sales charge paid at the time of investment. Waivers – Advisor Class A Shares You will not have to pay a sales charge on purchases of Advisor Class A shares if: » You are an employee of a broker-dealer or agent that has a selling agreement with the distributor; » You buy Advisor Class A shares under a wrap program or other all inclusive fee program offered by your broker-dealer or agent; or » The sales charge is voluntarily waived under certain circumstances by your broker-dealer or agent at their discretion. Please consult your broker-dealer or agent to determine whether you may be eligible for these waivers. Reducing Your Sales Charge – Advisor Class A Shares You can reduce the sales charge on purchases of Advisor Class A shares by: » purchasing larger quantities of shares or putting a number of purchases together to obtain the quantity discounts indicated above; » signing a letter of intent that you intend to purchase more than $50,000 worth of shares over the next 13 months; (see “Letter of Intent – Advisor Class A Shares” below) » using the reinvestment privilege which allows you to redeem shares and then immediately reinvest them without a sales charge within 60 days; » combining concurrent purchases of Advisor Class A shares from different Funds to obtain the quantity discounts indicated above; and » through rights of accumulation as discussed below. Please note that certain broker-dealers may reduce your sales charges under certain circumstances.Consult your broker-dealer. 21 Rights of Accumulation– Advisor Class A Shares You may combine your new purchase of Advisor Class A shares with other Advisor Class A shares currently owned by you, your spouse, and/or your children under age 21 for the purpose of qualifying for the lower initial sales charge rates that apply to larger purchases.The applicable sales charge for the new purchase is based on the total of your current purchase and the current NAV of all other shares you, your spouse and/or your children under age 21 own.You will need to notify the Fund or your financial intermediary at the time of purchase of any other accounts that exist. Letter of Intent– Advisor Class A Shares By signing a Letter of Intent (“LOI”) you can reduce your Advisor Class A sales charge.Your individual purchases will be made at the applicable sales charge based on the amount you intend to invest over a 13-month period.The LOI will apply to all purchases of Advisor Class A shares (excluding the Kinetics Government Money Market Fund).Any shares purchased within 90 days of the date you sign the letter of intent may be used as credit toward completion, but the reduced sales charge will only apply to new purchases made on or after that date.Purchases resulting from the reinvestment of dividends and capital gains do not apply toward fulfillment of the LOI.Shares equal to 5.75% of the amount of the LOI will be held in escrow during the 13-month period.If, at the end of that time the total amount of purchases made is less than the amount intended, you will be required to pay the difference between the reduced sales charge and the sales charge applicable to the individual purchases had the LOI not been in effect.This amount will be obtained from redemption of the escrow shares.Any remaining escrow shares will be released to you. If you establish an LOI with the Fund you can aggregate your accounts as well as the accounts of your immediate family members under age 21.You will need to provide written instruction with respect to the other accounts whose purchases should be considered in fulfillment of the LOI.You will need to notify the Fund or your financial intermediary at the time of purchase of any other accounts that exist. Advisor Class C Shares Advisor Class C shares are retail shares and may be purchased by individuals or IRAs.Advisor Class C shares impose a Rule12b-1 fee of 0.75% of average daily net assets. If you purchase Advisor Class C shares of the Fund, you will pay the NAV next determined after your order is received.There is no initial sales charge on this Class at the time you purchase your shares. Additional information regarding sales load breakpoints is available in the Fund’s SAI.The Fund also provides information regarding the purchase of shares, sales charges and breakpoint eligibility free of charge on their website, www.kineticsfunds.com. Unique Characteristics of Master/Feeder Fund Structure Unlike other mutual funds which directly acquire and manage their own portfolio securities, the Fund invests all of its investable assets in the Portfolio, a separately registered investment company.The Portfolio, in turn, invests in securities, using the strategies described in this Prospectus. In addition to selling a beneficial interest to the Fund, the Portfolio could also sell beneficial interests to other mutual funds or institutional investors.Such investors would invest in the Portfolio on the same terms and conditions and would pay a proportionate share of the Portfolio's expenses.However, other investors in the Portfolio are not required to sell their shares at the same public offering price as the Fund, and might bear different levels of ongoing expenses than the Fund.Shareholders of the Fund should be aware that these differences would result in differences in returns experienced in the different funds that invest in the Portfolio. Such differences in return are also present in other mutual fund structures. Smaller funds investing in the Portfolio could be materially affected by the actions of larger funds investing in the Portfolio.For example, if a large feeder fund were to withdraw from the Portfolio, the remaining funds might experience higher pro rata operating expenses, thereby producing lower returns.Additionally, the Portfolio could become less diverse, resulting in increased portfolio risk.However, that possibility also exists for traditionally structured funds that have large or institutional investors.Funds with a greater pro rata ownership in the Portfolio could have effective voting control of the Portfolio. 22 Certain changes in the Portfolio’s objective, policies or restrictions might require the Company to withdraw the Fund's interest in the Portfolio.Any such withdrawal could result in a distribution in kind of portfolio securities (as opposed to a cash distribution from the Portfolio).The Fund could incur brokerage fees or other transaction costs in converting such securities to cash.In addition, a distribution in kind could result in a less diversified portfolio of investments or adversely affect the liquidity of the Fund. The Company’s Board of Directors retains its right to withdraw the Fund’s investments from the Portfolio at any time if the Board of Directors determines that such withdrawal would be in the best interest of the Fund’s shareholders.The Fund would then resume investing directly in individual securities of other issuers or invest in another portfolio of the Trust. The SAI contains more information about the Fund and the Portfolio, the Master/Feeder Fund Structure and the types of securities in which the Portfolio may invest. Counsel and Independent Registered Public Accounting Firm Legal matters in connection with the issuance of shares of common stock of the Fund are passed upon by Drinker Biddle & Reath LLP, One Logan Square, 18th and Cherry Streets, Philadelphia, Pennsylvania 19103-6996.Tait, Weller & Baker LLP, 1818 Market Street, Suite 2400, Philadelphia,Pennsylvania 19103, is the independent registered public accounting firm for the Fund. 23 Kinetics Mutual Funds, Inc. The Water Infrastructure Fund Investment Adviser Kinetics Asset Management, Inc and Shareholder Servicing Agent 16 New Broadway Sleepy Hollow, New York, 10591 Sub-Adviser Aqua Terra Asset Management, LLC 4 Tower Bridge 200 Barr Harbor Drive, Suite 300 West Conshohocken, PA 19428-2979 Legal Counsel Drinker Biddle & Reath LLP One Logan Square 18th and Cherry Streets Philadelphia, PA 19103-6996 Independent Registered Public Tait, Weller & Baker LLP Accounting Firm 1818 Market Street, Suite 2400 Philadelphia, PA 19103 Distributor Kinetics Funds Distributor, Inc. 16 New Broadway Sleepy Hollow, NY 10591 Transfer Agent, Fund Accountant, U.S. Bancorp Fund Services, LLC and Administrator 615 East Michigan Street Milwaukee, WI 53202 Custodian U.S. Bank, N.A. 1555 N. River Center Drive, Suite 302 Milwaukee, WI 53212 You may obtain the following and other information on the Fund free of charge: Statement of Additional Information (SAI) dated June 29, 2007 The SAI of the Fund provides more details about the Fund’s policies and management.The Fund’s SAI is incorporated by reference into this Prospectus. Annual and Semi-Annual Report The annual and semi-annual reports for the Fund provide the most recent financial reports and portfolio listings.The annual report contains a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during the last fiscal year. To receive any of these documents or theFund’s Prospectus, free of charge, to request additional information aboutthe Companyor to make shareholder inquires, please contact us at: By Telephone: By Internet: (800) 930-3828 http://www.kineticsfunds.com By Mail: Kinetics Mutual Funds, Inc. c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Additionally, the foregoing Fund documents are available on the Fund’s website listed above. SEC: Information about the Fund (including the SAI) can be reviewed and copied at the SEC Public Reference Room in Washington, D.C.Please call 1-202-551-8090 for information relating to the operation of the Public Reference Room.Reports and other information about the Fund are available on the EDGAR Database on the SEC’s Internet site at http://www.sec.gov.Copies of the information may be obtained, after paying a duplicating fee, by electronic request at the following E-mail address: publicinfo@sec.gov, or by writing thePublic Reference Section, Securities and Exchange Commission, Washington, D.C. 20549-0102. 1940 Act File No. 811-09303 24 No LoadClass June 29, 2007 Prospectus www.kineticsfunds.com The Water Infrastructure Fund A series of Kinetics Mutual Funds, Inc. Kinetics Logo The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of the Prospectus. Any representation to the contrary is a criminal offense. No LoadClass Table of Contents OVERVIEW 2 THE WATER INFRASTRUCTURE FUND 3 MAIN RISKS OF INVESTING IN THE FUND 6 PORTFOLIO HOLDINGS INFORMATION 9 MANAGEMENT OF THE FUND AND THE PORTFOLIO 9 VALUATION OF FUND SHARES 11 HOW TO PURCHASE SHARES 11 HOW TO REDEEM SHARES 13 EXCHANGE PRIVILEGE 16 DISTRIBUTIONS AND TAXES 17 DISTRIBUTION OF SHARES 19 UNIQUE CHARACTERISTICS OF MASTER/FEEDER FUND STRUCTURE 20 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 20 No LoadClass Kinetics Mutual Funds, Inc. This Prospectus discusses the No Load Class of The Water Infrastructure Fund (the “Fund”) of Kinetics Mutual Funds, Inc. (the “Company”). Unlike many other investment companies which directly acquire and manage their own portfolios of securities, the Fund seeks its investment objective by investing all of its investable assets in a corresponding portfolio series, the Water Infrastructure Portfolio (the “Portfolio”), of Kinetics Portfolios Trust (the “Trust”), a Delaware statutory trust. The Portfolio is an open-end, non-diversified investment company with investment objectives and strategies identical to those of the Fund. Investors should carefully consider this investment approach. For additional information regarding this investment structure, see “Unique Characteristics of Master/Feeder Fund Structure.” Prospectus This Prospectus provides vital information about the Fund. For your own benefit and protection, please read it before you invest, and keep it on hand for future reference. Investment Adviser Kinetics Asset Management, Inc. Sub- Adviser Aqua Terra Asset Management LLC Minimum Initial Investment $2,500 June 29, 2007 OVERVIEW The Water Infrastructure Fund(the “Fund”) is a non-diversified fund that seeks to provide investors with long-term capital growth and secondarily with current income by investing all of its investable assets in the Portfolio.The Portfolio invests primarily in securities issued by U.S. and foreign companies involved inwater infrastructure and natural resources with a specific water theme and related activities. The Statement of Additional Information (the “SAI”) contains more information about the Fund and the types of securities in which it may invest. Who May Want to Invest The Fund may be appropriate for investors who: » wish to invest for the long-term » want to diversify their portfolios » want to allocate some portion of their long-term investments to value equity investing » are willing to accept the volatility associated with equity investing » appreciate the risks associated with investing in foreign companies 2 THE WATER INFRASTRUCTURE FUND Investment Objective, Principal Investment Strategies and Principal Risks Investment Objective The investment objective of the Fund is long-term growth of capital.The Fund seeks to obtain current income as a secondary objective. Principal Investment Strategies The Fund seeks to achieve its investment objective by investing all of its investable assets in the Portfolio.Under normal circumstances, the Portfolio invests at least 80% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, fixed-income securities such as bonds and debentures, and warrants, derivatives, and other equity securities having the characteristics of common stocks (such as American Depository Receipts (“ADRs”) and International Depository Receipts (“IDRs”)), of U.S. and foreign companies engaged in water infrastructure and natural resources with a specific water theme and related activities.For purposes of this 80% policy, a company will be considered in the water infrastructure or natural resource industry if at least 50% of its revenues come from water-related activities or activities related to natural resources.The Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. Under normal circumstances, the Portfolio will invest no more than 20% of its net assets in fixed income securities.There are no limitations as to the maturities or credit ratings of the fixed income securities in which the Portfolio may invest; provided, however, that the Portfolio will invest no more than 10% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Portfolio aims to invest in securities issued by companies operating in the water infrastructure and natural resource sector globally.The companies targeted in the water sector will include, but are not limited to, water production companies, water conditioning and desalination companies, water suppliers, water transport and distribution companies, companies specializing in the treatment of waste water, sewage and solid, liquid and chemical waste, companies operating sewage treatment plants and companies providing equipment, consulting and engineering services in connection with the above-described activities.Companies targeted in the natural resource sector are those that are dependent on water usage in industries such as agriculture, timber, oil and gas service, hydroelectricity and alternative renewable energy. There are no limitations on the amount that the Portfolio may invest or hold in any single issuer; however, the Portfolio currently intends to limit its investments at the time of purchase to 10% of the Portfolio’s assets in any single position.The companies in which the Portfolio may invest may be large, medium or small in size if, in the Sub-Adviser’s opinion, they meet the Portfolio’s investment criteria. The Sub-Adviser uses a value-based strategy in managing the Fund, which means that both equity and fixed income security purchase selections will be based primarily upon current relative valuation of company fundamentals, although the growth prospects of respective companies within the global water industry will also be considered.When determining the intrinsic value of each potential company for the Portfolio, the Sub-Adviser will primarily focus on traditional valuation metrics including, but not limited to, price to earnings, price to cash flow, book value, price to sales, return on equity, and return on invested capital.In addition, the Sub-Adviser will evaluate the estimated growth prospect for each company by evaluating such metrics as forward price to earnings, and will also use merger and acquisition metrics and sum of the parts valuation (break-up value or private market value) to better ascertain market and intrinsic valuation. 3 The Portfolio may invest up to 20% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e. U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Portfolio may invest up to 100% of its assets in high quality, U.S. short-term debt securities and money market instruments. To the extent that the Portfolio engages in a temporary defensive strategy, the Portfolio and therefore, the Fund, may not achieve its investment objective. Fund Structure The Portfolio has an investment objective identical to that of the Fund.The Fund may withdraw its investment from the Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Fund or retaining an investment adviser, including the current Investment Adviser or Sub-Adviser(s), to manage the Fund’s assets directly. Principal Risks of Investment Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Fund and indirectly the Portfolio are listed below and could adversely affect the net asset value (“NAV”), total return and the value of the Fund, Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Portfolio is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser or Sub-Adviser(s) may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Portfolio’s and therefore, the Fund’s, investment objective. » Liquidity Risks: The Portfolio’s investments in the securities of small and medium capitalization companies and in non-investment grade fixed income securities makes the Portfolio especially susceptible to the risk that during certain periods the liquidity of certain issuers or industries, or all securities within particular investment categories, will decrease or disappear suddenly and without warning as a result of adverse market or political events, or adverse investor perceptions. » Industry Concentration Risks: Mutual funds that invest a substantial portion of their assets in a particular industry carry a risk that a group of industry-related stocks will decline in price due to industry specific developments.Companies in the same or similar industries may share common characteristics and are more likely to react comparably to industry specific market or economic developments. » Small and Medium-Size Company Risks: The Portfolio may invest in the equity securities of small and medium size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Portfolio’s assets. » Foreign Securities Risks: The Portfolio may invest in foreign securities directly or through ADRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. 4 » Non-Diversification Risks: As a non-diversified investment company, more of the Portfolio’s assets may be concentrated in the securities of any single issuer, which makes the Portfolio more susceptible to financial, economic or market events impacting such issuer. » Interest Rate Risk– The risk that when interest rates increase, fixed-income securities held by the Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities. » Credit/Default risk – The risk that an issuer or guarantor of fixed-income securities held by the Portfolio (which may have low credit ratings), or the counterparty in a derivative investment, may default on its obligation to pay interest and repay principal. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » New Fund Risks:There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board of Directors or the Investment Adviser or Sub-Adviser(s) may recommend that the Fund be liquidated. » Water Infrastructure Industry Specific Risks:Adverse developments in the water industry may significantly affect the value of the shares of the Fund.Companies involved in the water industry are subject to environmental considerations, changes in taxation and government regulation, price and supply fluctuations, changes in technology, competition and water conservation.There can be no assurances that the regulatory environment will remain the same.Unfavorable regulatory rulings, including structural changes to pricing and the competitive playing field, may affect the underlying companies’ ability to produce favorable returns. » Value Style Risks:Over time, a value-based investment style may go in and out of favor, causing the Portfolio to sometimes underperform other funds that use different investment styles, such as a growth-based investment style. » Derivatives Risks:The Portfolio’s investments in options and other derivative instruments may result in loss.Derivative instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Portfolio. » Natural Resources Investment Risks:Investments in companies in natural resources industries can be significantly affected by (often rapid) changes in the supply of, or demand for, various natural resources.These companies also may be affected by changes in energy prices, international political and economic developments, energy conservation, the success of exploration projects, changes in commodity prices, and tax and other government regulations. Performance of the Fund Because the Fund has not yet commenced operations, there is no performance information for the Fund. Fees and Expenses of theFund As an investor, you pay certain fees and expenses if you buy and hold shares of the Fund.These fees and expenses are described in the table below and are further explained in the example that follows. Fee Table(1) Shareholder Transaction Expenses(2) (fees paid directly from your investment) No Load Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 5 Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None Maximum Sales Charge (Load) on Reinvested Dividends None Redemption Fee (as a percentage of amount redeemed, if applicable) (3) 2.00% Exchange Fee(4) None Maximum Account Fee(5) None Annual Operating Expenses (expenses deducted from Fund assets) No Load Class Management Fees(6) 1.25% Distribution (Rule 12b-1) Fees None Other Expenses(7) 1.25% Total Annual Fund Operating Expenses(7)(8) 2.50% (1) This fee table and the example below reflect the aggregate expenses of the Fund and the Portfolio. (2) You will be assessed fees for outgoing wire transfers ($15.00 per wire), returned checks and exchanges executed by telephone between the Fund and any other series of the Company. (3) You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem or exchange your No Load Class shares less than 30 days after you purchase them.If this fee is imposed it would raise the expenses of your shares.Such fees, when imposed, are credited directly to the assets of the Fund to help defray any potential expenses to the Fund from short-term trading activities.These fees are not used to pay distribution or sales fees or expenses.The redemption fee will not be assessed on certain types of accounts or under certain conditions.Please see “Redemption Fees” below for a list of the types of accounts and conditions under which this fee will not be assessed. (4) The Fund’s transfer agent charges a $5 transaction fee to shareholder accounts for telephone exchanges between any two series of the Company.The Fund’s transfer agent does not charge a transaction fee for written exchange requests. (5) IRA accounts are assessed a $15.00 annual fee. (6) The management fees paid by the Fund reflect the proportionate share of fees allocated to the Fund from the Portfolio for investment advisory services. (7) Because the Fund is new, these expenses, which include custodian, transfer agency, and other customary Fund expenses, are based on estimated amounts for the Fund’s current fiscal year. (8) The Investment Adviser to the Water Infrastructure Portfolio has voluntarily agreed to waive fees and reimburse expenses so that Total Annual Fund Operating Expenses do not exceed 1.74%. These waivers and reimbursements may be discontinued at any time. Example This Example is intended to help you compare the cost of investing in the No Load Class of the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the No Load Class of the Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% rate of return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your cost for the Fund would be: 1 Year 3 Years No Load Class $253 $779 Main Risks of Investing in the Fund The principal risks of investing in the Fund are described previously in this Prospectus.This section provides more detail about some of those risks, along with information on additional types of risks that may apply to the Fund. Investing in Mutual Funds All mutual funds carry risks that may cause you to lose money on your investment in the Fund.In general, the risks associated with the use of the Master/Feeder Fund Structure and the risks associated with your investment in the Fund are substantially identical to the risks associated with the Fund’s investment in the Portfolio.The following describes the primary risks to the Fund from investing in the Portfolio due to the Portfolio’s specific investment objective and strategies.As all investment securities are subject to inherent market risks and fluctuations in value due to earnings, economic and political conditions and other factors, neither the Fund nor the Portfolio can give any assurance that its investment objective will be achieved. 6 Market Risk The NAV of the Portfolio will fluctuate based on changes in the value of its underlying portfolio.The stock market is generally susceptible to volatile fluctuations in market price.Market prices of securities in which the Portfolio invests may be adversely affected by an issuer’s having experienced losses orlack of earnings, or by the issuer’s failure to meet the market’s expectations with respect to new products or services, or even by factors wholly unrelated to the value or condition of the issuer.The value of the securities held by the Portfolio is also subject to the risk that a specific segment of the stock market may not perform as well as the overall market.Under any of these circumstances, the value of the Portfolio’s shares and total return will fluctuate, and your investment in the Fund may be worth more or less than your original cost when you redeem your shares. Portfolio Turnover Risk Under certain circumstances the Portfolio may take advantage of short-term trading opportunities without regard to the length of time its securities have been held.This strategy often calls for frequent trading of the Portfolio’s securities in order to take advantage of anticipated changes in market conditions.Frequent trading by the Portfolio could increase the rate of its portfolio turnover, which would involve correspondingly greater expenses.Such expenses may include brokerage commissions or dealer mark-ups/mark-downs, as well as other transaction costs on the sale of securities and reinvestments in other securities.Such sales also may result in adverse tax consequences to shareholders.If the Portfolio realizes capital gains when it sells its portfolio investments, it must generally pay those gains out to shareholders, increasing their taxable distributions.The trading costs and tax effects associated with such portfolio turnover may adversely affect Portfolio performance under these circumstances, and large movements of assets into and out of the Portfolio may negatively impact the Portfolio’s ability to achieve its investment objective or maintain its current level of operating expenses. Industry Specific Risks To the extent that the Portfolio focuses its investments in one or more sectors or industries, it may be subject to the risks affecting that sector or industry more than would a fund that invests in a wide variety of market sectors or industries.For instance, companies involved in the water industry may be located in societies (i.e. countries or geographic areas) that are suffering from water stress or scarcity and which do not possess healthy financial markets for business.These societies may not provide a stable environment for companies to operate.As such, companies located in these societies must manage both business risk and reputational risk.Additional risks of concentrating in the water industry include environmental considerations, taxes, government regulation, price and supply fluctuations, competition and water conservation. Securities Lending The Portfolio may lend its portfolio securities to broker-dealers by entering directly into lending arrangements with such broker-dealers or indirectly through repurchase agreements, amounting to no more than 33 1/3 % of the total assets of the Portfolio (including any collateral posted) or 50% of the total assets of the Portfolio (excluding any collateral posted).Repurchase transactions will be fully collateralized at all times with cash and/or short-term debt obligations.These transactions involve some risk to the Portfolio if the other party should default on its obligation and the Portfolio is delayed or prevented from recovering the collateral.In the event that the original seller defaults on its obligation to repurchase, the Portfolio will seek to sell the collateral, which could involve costs or delays.To the extent proceeds from the sale of collateral are less than the repurchase price, the Portfolio would suffer a loss if forced to sell such collateral in this manner. 7 Non-Diversification The Portfolio is a non-diversified fund and therefore may be more susceptible to adverse financial, economic or other developments affecting any single issuer, and more susceptible to greater losses because of these developments. Investment in Small and Medium-Size Companies The Portfolio may invest in small or medium-size companies.Accordingly, the Portfolio may be subject to the additional risks associated with investment in companies with small or medium-size capital structures (generally a market capitalization of $5 billion or less).The market prices of the securities of such companies tend to be more volatile than those of larger companies.Further, these securities tend to trade at a lower volume than those of larger, more established companies.If the Portfolio is heavily invested in these securities and the value of these securities suddenly declines, theNAV of that Portfolio and your investment in the corresponding Fund will be more susceptible to significant losses. Foreign Securities Investing in foreign securities can carry higher returns than those generally associated with U.S. investments.However, foreign securities may be substantially riskier than U.S. investments.The economies of foreign countries may differ from the U.S. economy in such respects as growth of gross domestic product, rate of inflation, currency depreciation, capital reinvestment, resource self-sufficiency, and balance of payments position.Furthermore, the economies of developing countries generally are heavily dependent on international trade and, accordingly, have been, and may continue to be, adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protective measures imposed or negotiated by the countries with which they trade.These economies also have been, and may continue to be, adversely affected by economic conditions in the countries with which they trade.The Portfolio may be required to obtain prior governmental approval for foreign investments in some countries under certain circumstances.Governments may require approval to invest in certain issuers or industries deemed sensitive to national interests, and the extent of foreign investment in certain debt securities and companies may be subject to limitation.Individual companies may also limit foreign ownership to prevent, among other things, violation of foreign investment limitations. Some foreign investments may risk being subject to repatriation controls that could render such securities illiquid.Other countries might undergo nationalization, expropriation, political changes, governmental regulation, social instability or diplomatic developments (including war) that could adversely affect the economies of such countries or the value of the investments in those countries.Additional risks include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. Portfolio Borrowing The Portfolio may leverage up to 5% of its assets to fund investment activities or to achieve higher returns.The Portfolio may borrow money from banks for temporary or emergency purposes in order to meet redemption requests.To reduce its indebtedness, the Portfolio may have to sell a portion of its investments at a time when it may be disadvantageous to do so.In addition, interest paid by the Portfolio on borrowed funds would decrease the net earnings of both the Portfolio and your investment in the Fund. Derivatives Risk The Portfolio may invest in derivatives such as options.The successful use of these investment practices depends on the Investment Adviser’s or Sub-Adviser’s ability to forecast stock price movements correctly.Should stock prices move unexpectedly, the Portfolio may not achieve the anticipated benefits of the transactions, or may realize losses, and thus be in a worse position than if such strategies had not been used.Unlike many exchange-traded options, there are no daily price fluctuation limits for certain options, and adverse market movements could therefore continue for an unlimited extent over a period of time.In addition, the correlation between movements in the prices of options and movements in the prices of the securities hedged or used for cover will not be perfect and could produce unanticipated losses. 8 The Portfolio’s ability to dispose of its positions in options, depends on the availability of liquid markets in such instruments.Markets in options with respect to a number of types of securities are relatively new and still developing.It is impossible to predict the amount of trading interest that may exist in various types of options.If a secondary market does not exist for an option purchased or written by the Portfolio, it might not be possible to effect a closing transaction in the option (i.e., dispose of the option), with the result that (1) an option purchased by the Portfolio would have to be exercised in order for the Portfolio to realize any profit and (2) the Portfolio may not be able to sell portfolio securities covering an option written by the Portfolio until the option expires or it delivers the underlying security, upon exercise.Therefore, no assurance can be given that the Portfolio will be able to utilize these instruments effectively.In addition, the Portfolio’s ability to engage in options transactions may be limited by tax considerations and the use of certain hedging techniques may adversely impact the characterization of income to the Portfolio for U.S. federal income tax purposes. Investing in Investment Grade Debt Securities and Below Investment Grade Debt Securities Investments in debt securities pose different risks.The value of fixed income securities generally will fall if interest rates rise.The value of these securities may also fall as a result of other factors such as the performance of the issuer, the market perception of the issuer or general economic conditions.These investments also involve a risk that the issuer may not be able to meet its principal and interest payment obligations.Fixed income securities having longer maturities involve greater risk of fluctuations in value. Investments in debt securities rated below investment grade, i.e., junk bonds, and unrated securities of comparable quality are subject to the increased risk of an issuer’s inability to meet principal and interest payment obligations.These securities may be subject to greater price volatility due to such factors as specific corporate or municipal developments, interest rate sensitivity, negative perceptions of the junk bond markets generally and less secondary market liquidity. Portfolio Holdings Information A description of the Portfolio’s policiesand procedures with respect to the disclosure of its portfolio securities is available in the Fund’sSAI.Currently, disclosure of the Portfolio’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q (first and third quarters).The Annual and Semi-AnnualReports will be available by contacting Kinetics Mutual Funds, Inc., c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701 or calling (800) 930-3828. In addition, the Company publishes on its webpage (www.kineticsfunds.com) month-end(a) top fifteen portfolio holdings of the Portfolio and their percentage of the portfolio holdings, and (b) the top five performing and bottom five performing portfolio holdings of the Portfolio, in each case no earlier than twenty calendar days after the end of each calendar month.This information will be available on the website until the date on which the Fund files its next quarterly portfolio holdings report on Form N-CSR or Form N-Q with the SEC or until the next month in which portfolio holdings are posted in accordance with the above policy. Management of the Fund and the Portfolio Investment Adviser The Portfolio’s investment adviser is Kinetics Asset Management, Inc. (“Investment Adviser”), 16 New Broadway, Sleepy Hollow, New York 10591.Founded in 1996, the Investment Adviser provides investment advisory services to a family of eight mutual funds with discretionary management authority over approximately $10.2 billion in assets at December 31, 2006.The Investment Adviser has selected, and the Company’s Board of Directors has approved, Aqua Terra Asset Management LLC (“Sub-Adviser” or “Aqua Terra”) as sub-adviser for the Portfolio.Aqua Terra, 4 Tower Bridge, 200 Barr Harbor Drive, West Conshohocken, Pennsylvania 19428, is a majority owned subsidiary of Boenning & Scattergood Holdings, Inc.Founded in 1913, Boenning & Scattergood is a full service investment and brokerage firm.Aqua Terra provides investment advisory services in the water and water infrastructure sector. 9 The Investment Adviser will review, monitor and report to the Board of Trustees of the Trust on the performance and investment procedures of Aqua Terra and assist and consult with Aqua Terra in connection with the Portfolio’s investment program.The Investment Adviser will also be responsible for the selection of broker-dealers, the negotiation of commission ratesand the execution of transactions of the Portfolio.Aqua Terra, under the supervision of the Investment Adviser, is responsible for decisions to buy and sell securities for the Portfolio. Payments to the Sub-Adviser for its services are made by the Investment Adviser, not by the Portfolio.The Investment Adviser is entitled to receive an annual fee from the Portfolio for its services of 1.25% of the Portfolio’s average daily net assets.For its services, Aqua Terra receives sub-advisory fees from the Investment Adviser at the annual rate of .35% of daily net assets of the Portfolio. A discussion regarding the basis of the Board’s approval of the investment advisory and investment sub-advisory agreements for the Portfolio will be available in the Company’s semi-annual report to shareholders for the period ending June 30, 2007. Kinetics as the Investment Adviser to the Portfolio, and Aqua Terra as Sub-Adviser, are each engaged in a broad range of portfolio management, portfolio advisory and other business activities.Their services are not exclusive to the Portfolio and nothing prevents them, or any affiliates, from providing similar services to other investment funds and other clients (whether or not their investment objectives, strategies, or criteria are similar to those of the Portfolio) or from engaging in other activities. Investment Professionals for the Sub-Adviser William S. Brennan serves as the portfolio manager and is responsible for the day-to-day management of the Portfolio.Gerard Sweeney serves as a research analyst. Mr. Brennan has been President & Managing Partner of Aqua Terra, a subsidiary of Boenning & Scattergood since its inception on November 14, 2006, and will serve as the portfolio manager of the Portfolio.He joined Boenning & Scattergood in 2004 as managing director, Director of Equities, after working at Avondale Partners beginning in 2002, where he was Director, Institutional Sales.Prior to Avondale Partners, he was senior analyst and vice president at Pitcairn Investment Management from 2001 to 2002 and the executive vice president of Sequoia Software, a public software company from 2000 to 2001.He is also an Adjunct Professor in the Graduate MBA program at Villanova University School of Business and an Adjunct Finance Professor at Cabrini College.From 1999 through 2006, He served as a strategy and portfolio advisor to a private hedge fund that invests in the domestic and international water sectors. Mr. Sweeney has been a Senior Analyst and Portfolio Administrator for Aqua Terra since its inception on November 14, 2006. Prior to his involvement with Aqua Terra, he was a vice president at Boenning & Scattergood where he served as Equity Syndicate Manager and a senior institutional equity salesperson from 2004 to 2006.From 2000 through 2004, he was a member of Janney Montgomery Scott’s Syndicate Desk specializing in water related equity financings.Prior to his employment with Janney, Montgomery Scott, he was a trader with International Raw Materials which brokered transactions in agricultural chemicals domestically and internationally. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Fund. 10 Valuation of Fund Shares Shares of the Fund’s No Load Class are sold atNAV per share, which is determined by the Fund as of the close of regular trading (generally 4:00 p.m. Eastern time) on each day that the New York Stock Exchange (the “Exchange”) is open for unrestricted business.Purchase and redemption requests are priced at the next NAV calculated after receipt and acceptance of a completed purchase or redemption request.The NAV for each Class of shares of the Fund is determined by dividing the value of the Fund’s securities, cash and other assets attributable to that Class, minus all expenses and liabilities attributable to that Class, by the number of shares outstanding of that Class.The NAV for a Class of shares of the Fund takes into account the expenses and fees of that Class, including management, administration, distribution and shareholder servicing fees, which are accrued daily.The NAV of the Portfolio is calculated at the same time and in generally the same manner (i.e. assets-liabilities/ # of shares NAV) as those of the Fund’s Classes. The Portfolio’s securities are valued each day at the last quoted market price on the securities’ principal exchange.If market quotations are not readily available or if events occur that may significantly affect the value of a particular security between the time trading ends on a particular security and the close of regular trading on the Exchange, securities will be valued at their fair market value as determined in good faith in accordance with procedures approved by the Board of Trustees.Situations involving significant events include, but are not limited to, those where: a security’s trading has been halted or suspended; the security has been de-listed from a national exchange; or the security has not been traded for an extended period of time.In addition, the prices of foreign securities may be affected by events that occur after the close of a foreign market but before the Portfolio prices its shares.See “Trading in Foreign Securities.”The Portfolio may use independent pricing services to assist in calculating the NAV ofthe Portfolio’s shares. Fair valuation of securities introduces an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Investment Adviser compares the new market quotation to the fair value price to evaluate the effectiveness of the Portfolio’s fair valuation procedures. Trading in Foreign Securities Trading in foreign securities may be completed at times when the Exchange is closed.In computing the NAV of the Fund and the Portfolio, the value of a foreign security is determined as of the close of trading on the foreign exchange on which it is principally traded or as of the scheduled close of trading on the Exchange, whichever is earlier, at the closing sales prices provided by approved pricing services or other alternate sources.In the absence of sales, the last available mean price between the closing bid and asked prices will be used.Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees.Values of foreign securities are translated from the local currency into U.S. dollars on the bases of the foreign currency exchange rates, as provided by an independent pricing service or reporting agency, generally prior to the close of the Exchange.Occasionally, events affecting the value of foreign securities and such exchange rates occur between the time at which they are determined and the close of the Exchange, which events would not be reflected in the computation of the Portfolio’sNAV.If events materially affecting the value of such securities or currency exchange rates occur during such time period, the securities will be valued at their fair value as determined in good faith by or under the direction of the Board of Trustees. How to Purchase Shares In General No Load Class shares of the Fund are sold at NAV, and will be credited to a shareholder’s account at the NAV next computed after an order is received.The minimum initial investment for both regular accounts and individual retirement accounts is $2,500 ($2,000 for Coverdell Education Savings Accounts).The minimum subsequent investment for all types of accounts (including Coverdell Education Savings Accounts) is $100.The Company reserves the right to vary or waive any minimum investment requirement.The Water Infrastructure Fund reserves the right to reject any purchase order if, in its opinion, it is in the Fund's best interest to do so.A service fee of $25.00 will be deducted from a shareholder’s Fund account for any purchases that do not clear.Your order will not be accepted until the completed New Account Application Form is received by the Fund or its transfer agent. 11 Investing by Telephone If you have completed the Telephone Purchase Authorization section of the New Account Application Form, you may purchase additional shares by telephoning the Fund toll free at (800) 930-3828.This option allows investors to move money from their bank account to their Fund account upon request.Only bank accounts held at domestic institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.Your purchase will take place at the NAV determined on the day your order is placed, provided that your order is received prior to 4:00 p.m. Eastern time. The minimum telephone purchase is $100.You may not make your initial purchase of the Fund’s shares by telephone. Automatic Investment Plan Once an account has been established, you may purchase shares of the Fund through an Automatic Investment Plan (“AIP”).You can have money automatically transferred from your checking, savings or bank money market account on a weekly, bi-weekly, monthly, bi-monthly or quarterly basis.In order to participate in the AIP each purchase must be in an amount of $100 or more. To be eligible for the AIP, your bank must be a domestic institution that is an ACH member.If your bank rejects your payment, the Fund’s transfer agent will charge a $25 fee to your account.To begin participating in the AIP, please complete the AIP section on the New Account Application Form or call the Fund’s transfer agent at (800) 930-3828.The first AIP purchase will take place no earlier than 15 days after the Fund’s transfer agent has received your request. Any request to change or terminate your AIP should be submitted to the transfer agent 5 days prior to the desired effective date of such change or termination.The Fund may modify or terminate the AIP at any time. Purchase By Mail To purchase the Fund’s shares by mail, simply complete and sign the enclosed New Account Application Form and mail it, along with a check made payable to the Water Infrastructure Fund,c/o Kinetics Mutual Funds, Inc., to: Regular Mail Overnight or Express Mail Kinetics Mutual Funds, Inc. Kinetics Mutual Funds, Inc. The Water Infrastructure Fund The Water Infrastructure Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 All purchases by check must be in U.S. dollars drawn on a bank located within the United States.The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. Purchase By Wire To open an account by wire, a completed New Account Application Form is required before your wire can be accepted.You can mail or overnight deliver your New Account Application Form to the transfer agent at the above address.Upon receipt of your completed New Account Application Form, an account will be established for you.You will need to provide the assigned account number to your bank when instructing it to wire the funds. 12 Your bank must include along with the wire the name of the Fund, the account number and your name so that monies can be correctly applied.To ensure proper application of wired funds, please call (800) 930-3828 to notify the Fund that the wire is coming.The Fund is not responsible for delays resulting from the banking or Federal Reserve wire system.Please use the following wiring instructions: Wire to: U.S. Bank, N.A. ● ABA Number: 075000022 ● Credit: U.S. Bancorp Fund Services, LLC ● Account: 112-952-137 ● Further Credit: Kinetics Mutual Funds, Inc. The Water Infrastructure Fund (Shareholder Name/Account Registration) (Shareholder Account Number) Subsequent Investments You may add to your account at any time by purchasing shares by mail, by telephone, or by wire (minimum $100).To purchase by mail, submit your check with the remittance form attached to your individual account statement.To purchase by telephone, call (800) 930-3828 prior to 4:00 p.m. Eastern time to place your order.To ensure proper application of wired funds, please call (800) 930-3828to notify the Fund that the wire is coming.All purchase requests must include your shareholder account number. Individual Retirement Accounts You may invest in the Fund by establishing a tax-shelteredIRA.The Fund offers Traditional IRA, Roth IRA, and Coverdell Education Savings Accounts.For additional information on IRA options, please call (800) 930-3828. How to Redeem Shares In General You may redeem part or all of your shares of the Fund on any business day that the Fund calculates its NAV.To redeem shares, you must contact the Fund either by mail or by phone to place a redemption order.You should request your redemption prior to market close to obtain that day’s closing NAV.Redemption requests received after the close of the Exchange will be treated as though received on the next business day. The Fund will generally send redemption proceeds the next business day and, in any event, no later than seven days after the receipt of a redemption request in “good order” (see below).Please note, however, that when a purchase order has been made by check, the Fund will not be able to send your redemption proceeds until the purchase check has cleared.This may take up to 12 days. Redemption proceeds may be sent to the address of record, wired to a shareholder’s bank account of record, or sent via electronic funds transfer through the ACH network to the shareholder’s bank account of record.Wires are subject to a $15 fee paid by the investor, but the investor does not incur any charge when proceeds are sent via the ACH system. If the redemption proceeds are requested to be sent to an address other than the address of record, or if the address of record has been changed within 15 days of the redemption request, the request must be in writing with your signature guaranteed.Signature guarantees can be obtained from banks and securities dealers, but not from a notary public.The Fund will not be responsible for interest lost on redemption amounts due to lost or misdirected mail. 13 A signature guarantee of each owner is required in the following situations: » If ownership has changed on your account » When redemption proceeds are sent to any person, address or bank account not on record » Written requests to wire redemption proceeds (if not previously authorized on the account) » When establishing or modifying certain services on an account » If a change of address request was received by the Transfer Agent within the last 15 days In addition to the situations described above, the Fund and/or the Transfer Agent reserve the right at their discretion to require a signature guarantee in other circumstances. Written Redemption You can execute most redemptions by furnishing an unconditional written request to the Fund to redeem your shares at the current NAV.Redemption requests in writing should be sent to the Fund’s transfer agent at: Regular Mail Overnight or Express Mail Kinetics Mutual Funds, Inc. Kinetics Mutual Funds, Inc. The Water Infrastructure Fund The Water Infrastructure Fund c/o U.S Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 Requests for redemption in "good order" must: » indicate the name of the Fund, » be signed exactly as the shares are registered, including the signature of each owner (including a signature guarantee when required), » specify the number of shares or dollar amount to be redeemed, and » indicate your account registration number Telephone Redemption If you are authorized to perform telephone transactions (either through your New Account Application Form or by subsequent arrangement in writing with the Fund) you may redeem shares in any amount, but not less than $100, by instructing the Fund by phone at (800) 930-3828.A signature guarantee may be required of all shareholders in order to add or change telephone redemption privileges on an existing account. Note: Neither the Fund nor any of its service providers will be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the Fund will use reasonable procedures, such as requesting: » your Fund account number » the name in which your account is registered » the social security or tax identification number under which the account is registered » the address of the account holder, as stated in the New Account Application Form Once a telephone transaction has been placed, it cannot be cancelled or modified. 14 Wire Redemption Wire transfers may be arranged to redeem shares.However, the Fund’s transfer agent charges a $15 fee per wire redemption against your account for this service.The minimum wire redemption amount is $100. Systematic Withdrawal Plan If you own shares with a value of $10,000 or more, you may participate in the Systematic Withdrawal Plan.The Systematic Withdrawal Plan allows you to make automatic withdrawals from your account at regular intervals (monthly, quarterly, semi-annually or annually).Proceeds can be mailed via check to the address of record, or sent via electronic funds transfer through the ACH system to your bank account if your bank is an ACH system member.If the date you select to have the withdrawal made is a weekend or holiday, the redemption will be made on the next business day.Money will be transferred from your Fund account to the account you chose at the interval you select on the New Account Application Form.If you expect to purchase additional shares of the Fund, it may not be to your advantage to participate in the Systematic Withdrawal Plan because of the possible adverse tax consequences of making contemporaneous purchases and redemptions.The minimum systematic withdrawal amount is $100. The Fund’s Right to Redeem an Account The Fund reserves the right to redeem the shares of any shareholder, other than a shareholder who is an active participant in the AIP, whose account balance is less than $1,000, other than as a result of a decline in the NAV of the Fund.The Fund will provide shareholders with written notice 30 days prior to redeeming the shareholder’s account. IRA Redemption If you are an IRA shareholder, you must indicate on your redemption request whether or not to withhold federal income tax.Requests that do not indicate a preference will be subject to withholding. Householding In an effort to decrease costs, the Fund will start reducing the number of duplicate prospectuses and annual and semi-annual reports you receive by sending only one copy of each to those addresses shared by two or more accounts.Call toll-free at (800) 930-3828 to request individual copies of these documents.The Fund will begin sending individual copies 30 days after receiving your request.This policy does not apply to account statements. Redemption Fees The Fund is designed for long-term investors willing to accept the risks associated with a long-term investment.In accordance with policies and procedures adopted by the Board of Directors of the Company, frequent purchases and redemptions of Fund shares are not encouraged but are generally permitted by the Fund.Such purchases and redemptions may have an adverse effect on other Fund shareholders, including, without limitation, the possibility of disrupting portfolio management strategies, increasing brokerage and administrative costs, harming Fund performance and possible dilution in the value of Fund shares held by long-term shareholders.The Company may, in its sole discretion, reject purchase orders when, in the judgment of management, such rejection is in the best interest of the Fund and its shareholders.The Fund assesses a 2.00% fee on the redemption or exchange of shares held for less than 30 days.These fees will be paid to the Fund to help offset any potential transaction costs. The Fund will use the first-in, first-out method to determine the 30 day holding period.Under this method, the date of the redemption or exchange will be compared to the earliest purchase date of shares held in the account.If this holding period is less than 30 days, the redemption fee will be assessed.The redemption fee will be applied on redemptions and exchanges of each investment made by a shareholder that does not remain in the Fund for a 30 day period from the date of purchase. The redemption fee will not apply to any shares purchased through reinvested distributions (dividends and capital gains), or to redemptions made under the Fund’s systematic programs, as these transactions are typically de minimis.This fee will also not be assessed to the participants in employer-sponsored retirement plans that are held at the Fund in an omnibus account (such as 401(k), 403(b), 457, Keogh, Profit Sharing Plans, and Money Purchase Pension Plans) or to accounts held under trust agreements at a trust institution held at the Fund in an omnibus account.The redemption fee will also not be assessed to accounts of the Investment Adviser or Sub-Adviser(s) or their affiliates used to capitalize the Fund as such accounts will be used specifically to control the volatility of shareholder subscriptions and redemptions to avoid adverse effects to the Fund. 15 The Fund reserves the right to modify or eliminate the redemption fees or waivers at any time and will give shareholders 60 days’ prior written notice of any material changes, unless otherwise provided by law.The redemption fee policy may be modified or amended in the future to reflect, among other factors, regulatory requirements mandated by the Securities and Exchange Commission. Currently, the Fund is limited in its ability to assess or collect the redemption fee on all shares redeemed by financial intermediaries on behalf of their customers.For example, where a financial intermediary is not able to determine if the redemption fee applies and/or is not able to assess or collect the fee, or does not collect the fee at the time of a redemption, the Fund will not receive the redemption fee.If Fund shares are redeemed by a financial intermediary at the direction of its customers, the Fund may not know whether a redemption fee is applicable or the identity of the customer who should be assessed the redemption fee.Due to operational differences, a financial intermediary’s methods for tracking and calculating the redemption fee may differ in some respects from that of the Fund.If necessary, the Fund may prohibit additional purchases of Fund shares by a financial intermediary or by certain of the intermediaries’ customers. Notice of Customer Verification In compliance with the USA PATRIOT Act of 2001, please note that the Fund’s transfer agent will verify certain information on your New Account Application Form as part of the Fund’s Anti-Money Laundering Program.As requested on the New Account Application Form, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O. Box will not be accepted.Please contact the Fund’s transfer agent at (800) 930-3828 if you need additional assistance when completing your New Account Application Form. If we do not have a reasonable belief as to the identity of a shareholder, the account will be rejected or you will not be allowed to perform a transaction on the account until such information is received.The Fund also reserves the right to close the account within 5 business days if clarifying information/documentation is not received. Exchange Privilege You can exchange your shares in the Fund for shares of the same class of any other Fund offered by the Company, including shares of the Kinetics Government Money Market Fund, (e.g., No Load Class shares for No Load Class shares).If the exchange is requested via telephone, a $5 per exchange transaction cost will be assessed.You should carefully read the prospectus of a fund before exchanging shares into that fund.Be advised that exercising the exchange privilege consists of two transactions: a sale of shares in one fund and the purchase of shares in another.Therefore, an exchange of Fund shares held for less than 30 days may be subject to a 2.00% redemption fee.See “Redemption Fees” above.Further, exchanges may have certain tax consequences and you could realize short- or long-term capital gains or losses.Exchanges are generally made only between identically registered accounts unless you send written instructions with a signature guarantee requesting otherwise.You should request your exchange prior to market close to obtain that day’s closing NAV. Exchange requests received after the close of the Exchange will be treated as though received on the next business day. Call (800)930-3828 to learn more about the other funds or classes offered by the Company and about exercising your exchange privilege. 16 Distributions and Taxes Distributions Distributions (whether treated for tax purposes as ordinary income or long-term capital gains) to shareholders of the Fund are generally paid in additional shares of the same Class of the Fund in which shareholders are already invested, with no sales charge, based on the NAV of that Class as of the close of business on the record date for such distributions.However, you may elect on the New Account Application Form to receive distributions as follows: Option 1: To receive income dividends and capital gain distributions in additional Fund shares, or Option 2: To receive all income dividends and capital gain distributions in cash. The Fund intends to pay any dividends from investment company taxable income and distributions representing capital gain at least annually, usually in December.The Fund will advise each shareholder annually of the amounts of dividends from investment company taxable income and of net capital gain distributions reinvested or paid in cash to the shareholder during the calendar year. If you select Option 2 and the U.S. Postal Service cannot deliver your distribution checks, or if your distribution checks remain uncashed for six months, your distribution checks will be reinvested in your account at the then current NAV of the Fund and your election will be converted to the purchase of additional shares. Taxes The following is a summary of certain United States tax considerations relevant under current law, which may be subject to change in the future.Except where noted, the summary assumes you are a U.S. citizen or resident or otherwise subject to U.S. federal income tax.You should consult your tax adviser for further information regarding federal, state, local and/or foreign tax consequences relevant to your specific situation. Fund Distributions The Fund contemplates distributing as dividends each year all or substantially all of its taxable income, including its net capital gain (the excess of net long-term capital gain over net short-term capital loss).Except as discussed below, you will be subject to federal income tax on Fund distributions regardless of whether they are paid in cash or reinvested in additional shares.Fund distributions attributable to short-term capital gains and net investment income will generally be taxable to you as ordinary income, except as discussed below. Distributions attributable to the net capital gain of the Fund will be taxable to you as long-term capital gain, regardless of how long you have held your shares.The maximum long-term capital gain rate applicable to individuals, estates and trusts is currently 15%. Distributions of “qualifying dividends” will also generally be taxable to you at long-term capital gain rates, as long as certain requirements are met.In general, if 95% or more of the gross income of the Fund (other than net capital gain) consists of dividends received from domestic corporations or “qualified” foreign corporations (“qualifying dividends”), then all distributions paid by the Fund to individual shareholders will be taxed at long-term capital gains rates.But if less than 95% of the gross income of the Fund (other than net capital gain) consists of qualifying dividends, then distributions paid by the Fund to individual shareholders will be qualifying dividends only to the extent they are derived from qualifying dividends earned by the Fund.For the lower rates to apply, noncorporate shareholders must have owned their Fund shares for at least 61 days during the 121-day period beginning on the date that is 60 days before the Fund’s ex-dividend date (and the Fund will need to have met a similar holding period requirement with respect to the shares of the corporation paying the qualifying dividend).The amount of the Fund’s distributions that are otherwise qualifying dividends may be reduced as a result of the Fund’s securities lending activities. Distributions from the Fund will generally be taxable to you in the taxable year in which they are paid, with one exception.Distributions declared by a Fund in October, November or December and paid in January of the following year are taxed as though they were paid on December 31. 17 It is expected that the Portfolio will be subject to foreign withholding taxes with respect to dividends or interest received from sources in foreign countries. The Portfolio may make an election to treat a proportionate amount of those taxes as constituting a distribution to each shareholder, which will allow you either (1) to credit that proportionate amount of taxes against U.S. Federal income tax liability as a foreign tax credit or (2) to take that amount as an itemized deduction. A portion of distributions attributable to investments in U.S. corporations, if any, paid by the Fund to shareholders who are corporations may also qualify for the dividends-received deduction for corporations, subject to certain holding period requirements and debt financing limitations.The amount of such dividends qualifying for this deduction may, however, be reduced as a result of the Fund’s securities lending activities as described above.You will be notified annually of the tax status of distributions to you. You should note that if you purchase shares just before a distribution, the purchase price will reflect the amount of the upcoming distribution, but you will be taxed on the entire amount of the distribution received, even though, as an economic matter, the distribution simply constitutes a return of capital.This is known as “buying into a dividend.” Sales or Exchanges You will generally recognize taxable gain or loss for federal income tax purposes on a sale, exchange or redemption of your shares in the Fund, including an exchange of shares pursuant to the Fund’s exchange privilege, based on the difference between your tax basis in the shares and the amount you receive for them.Generally, you will recognize long-term capital gain or loss if you have held your Fund shares for over twelve months at the time you sell or exchange them.(To aid in computing your tax basis, you generally should retain your account statements for the periods during which you held shares.) Any loss realized on shares held for six months or less will be treated as a long-term capital loss to the extent of any capital gain dividends that were received on the shares.Additionally, any loss realized on a sale or redemption of shares of the Fund may be disallowed under “wash sale” rules to the extent the shares disposed of are replaced with other shares of the same Fund within a period of 61 days beginning 30 days before and ending 30 days after the shares are disposed of, such as pursuant to a dividend reinvestment in shares of the Fund.If disallowed, the loss will be reflected in an adjustment to the basis of the shares acquired. IRAs and Other Tax-Qualified Plans One major exception to thepreceding tax principles is that distributions on, and sales, exchanges and redemptions of, shares held in an IRA (or other tax-qualified plan) will not be currently taxable. Backup Withholding On the New Account Application Form, you will be asked to certify that your social security number or taxpayer identification number is correct and that you are not subject to backup withholding for failing to report income to the IRS.If you are subject to backup withholding or you did not certify your taxpayer identification number, the IRS requires the Fund to withhold a percentage of any dividend and redemption or exchange proceeds.The Fund reserves the right to reject any application that does not include a certified social security or taxpayer identification number.The current withholding rate is 28%. U.S. Tax Treatment of Foreign Shareholders Nonresident aliens, foreign corporations and other foreign investors in the Fund will generally be exempt from U.S. federal income tax on Fund distributions attributable to net capital gains, and, for distributions attributable to Fund taxable years beginning before January 1, 2008, net short-term capital gains, of the Fund.Tax may apply to such capital gain distributions, however, if the recipient’s investment in the Fund is connected to a trade or business of the recipient in the United States or if the recipient is present in the United States for 183 days or more in a year and certain other conditions are met. 18 Fund distributions attributable to other categories of Fund income, such as dividends from portfolio companies, will generally be subject to a 30% withholding tax when paid to foreign shareholders.The withholding tax may, however, be reduced (and, in some cases, eliminated) under an applicable tax treaty between the United States and a shareholder’s country of residence or incorporation, provided that the shareholder furnishes the Fund with a properly completed Form W-8BEN to establish entitlement for these treaty benefits.Also, for Fund taxable years beginning before January 1, 2008, Fund distributions attributable to U.S.-source interest income of the Fund will be exempt from U.S. federal income tax. All foreign investors should consult their own tax advisors regarding the tax consequences in their country of residence of an investment in the Fund. State and Local Taxes You may also be subject to state and local taxes on distributions and redemptions.State income taxes may not apply, however, to any portions of the Fund’s distributions, if any, that are attributable to interest on U.S. government securities or interest on securities of the particular state or localities within the state. You should consult your tax adviser regarding the tax status of distributions in your state and locality. Sunset of Tax Provisions Some of the tax provisions described above are subject to sunset provisions.Specifically, a sunset provision provides that the 15% long-term capital gain rate and the taxation of dividends at the long-term capital gain rate will change for taxable years after 2010. More tax information relating to the Fund is provided in the SAI. Distribution of Shares Distributor Kinetics Funds Distributor, Inc. (“KFD”), an affiliate of the Investment Adviser, 16 New Broadway, Sleepy Hollow, New York, 10591 is the distributor for the shares of the Fund.KFD is a registered broker-dealer and member of the National Association of Securities Dealers, Inc.Shares of the Fund are offered on a continuous basis. Shareholder Servicing Agents The Investment Adviser is responsible for paying various shareholder servicing agents for performing shareholder servicing functions and maintaining shareholder accounts.These agents have written shareholder servicing agreements with the Investment Adviser and perform these functions on behalf of their clients who own shares of the Fund.For this service, the Investment Adviser receives an annual shareholder-servicing fee from each Class equal to 0.25% of the Fund’s average daily net assets attributable to that Class. Arrangements with Certain Financial Institutions The Investment Adviser and/or its affiliates may make payments to selected affiliated or unaffiliated broker-dealers and other financial institutions (“Financial Institutions”) from time to time in connection with the sale, distribution, retention and/or servicing of shares of the Fund and other funds managed by the Investment Adviser or its affiliates.These payments are made out of the Investment Adviser’s and/or its affiliates’ own assets and are not an additional charge to the Fund.The payments are in addition to the shareholder servicing fees described in this Prospectus.The amount of such payments may be significant in amount and the prospect of receiving any such payments may provide Financial Institutions or their employees with an incentive to favor sales of shares of the Fund over other investment options.You should contact your Financial Institution for more information about the payments it may receive and potential conflicts of interest. Fund Administrator 19 U.S. Bancorp Fund Services, LLC (“USBFS”) serves as Administrator to the Fund and Portfolio. Custodian, Transfer Agent, Dividend Disbursing Agent and Fund Accountant U.S. Bank, N.A. serves as Custodian for the Fund’s cash and securities.The Custodian does not assist in, and is not responsible for, investment decisions involving assets of the Fund.USBFS acts as the Fund’s Transfer Agent, Dividend Disbursing Agent and Fund Accountant. Unique Characteristics of Master/Feeder Fund Structure Unlike other mutual funds which directly acquire and manage their own portfolio securities, the Fund invests all of its investable assets in the Portfolio, a separately registered investment company.The Portfolio, in turn, invests in securities, using the strategies described in this Prospectus. In addition to selling a beneficial interest to the Fund, the Portfolio could also sell beneficial interests to other mutual funds or institutional investors.Such investors would invest in the Portfolio on the same terms and conditions and would pay a proportionate share of the Portfolio's expenses.However, other investors in the Portfolio are not required to sell their shares at the same public offering price as the Fund, and might bear different levels of ongoing expenses than the Fund.Shareholders of the Fund should be aware that these differences would result in differences in returns experienced in the different funds that invest in the Portfolio. Such differences in return are also present in other mutual fund structures. Smaller funds investing in the Portfolio could be materially affected by the actions of larger funds investing in the Portfolio.For example, if a large feeder fund were to withdraw from the Portfolio, the remaining funds might experience higher pro rata operating expenses, thereby producing lower returns.Additionally, the Portfolio could become less diverse, resulting in increased portfolio risk.However, that possibility also exists for traditionally structured funds that have large or institutional investors.Funds with a greater pro rata ownership in the Portfolio could have effective voting control of the Portfolio. Certain changes in the Portfolio’s objective, policies or restrictions might require the Company to withdraw the Fund's interest in the Portfolio.Any such withdrawal could result in a distribution in kind of portfolio securities (as opposed to a cash distribution from the Portfolio).The Fund could incur brokerage fees or other transaction costs in converting such securities to cash.In addition, a distribution in kind could result in a less diversified portfolio of investments or adversely affect the liquidity of the Fund. The Company’s Board of Directors retains its right to withdraw the Fund’s investments from the Portfolio at any time if the Board of Directors determines that such withdrawal would be in the best interest of the Fund’s shareholders.The Fund would then resume investing directly in individual securities of other issuers or invest in another portfolio of the Trust. The SAI contains more information about the Fund and the Portfolio, the Master/Feeder Fund Structure and the types of securities in which the Portfolio may invest. Counsel and Independent Registered Public Accounting Firm Legal matters in connection with the issuance of shares of common stock of the Fund are passed upon by Drinker Biddle & Reath LLP, One Logan Square, 18th and Cherry Streets, Philadelphia, Pennsylvania 19103-6996.Tait, Weller & Baker LLP, 1818 Market Street, Suite 2400, Philadelphia,Pennsylvania 19103 is the independent registered public accounting firm for the Fund. 20 Kinetics Mutual Funds, Inc. The Water Infrastructure Fund Investment Adviser Kinetics Asset Management, Inc and Shareholder Servicing Agent 16 New Broadway Sleepy Hollow, New York, 10591 Sub-Adviser Aqua Terra Asset Management, LLC 4 Tower Bridge 200 Barr Harbor Drive, Suite 300 West Conshohocken, PA 19428-2979 Legal Counsel Drinker Biddle & Reath LLP One Logan Square 18th and Cherry Streets Philadelphia, PA 19103-6996 Independent Registered Public Tait, Weller & Baker LLP Accounting Firm 1818 Market Street, Suite 2400 Philadelphia, PA 19103 Distributor Kinetics Funds Distributor, Inc. 16 New Broadway Sleepy Hollow, NY 10591 Transfer Agent, Fund Accountant, U.S. Bancorp Fund Services, LLC and Administrator 615 East Michigan Street Milwaukee, WI 53202 Custodian U.S. Bank, N.A. 1555 N. River Center Drive, Suite 302 Milwaukee, WI 53212 You may obtain the following and other information on the Fund free of charge: Statement of Additional Information (SAI) dated June 29, 2007 The SAI of the Fund provides more details about the Fund’s policies and management.The Fund’s SAI is incorporated by reference into this Prospectus. Annual and Semi-Annual Report The annual and semi-annual reports for the Fund provide the most recent financial reports and portfolio listings.The annual report contains a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during the last fiscal year. To receive any of these documents or theFund’s Prospectus, free of charge, to request additional information aboutthe Companyor to make shareholder inquires, please contact us at: By Telephone: By Internet: (800) 930-3828 http://www.kineticsfunds.com By Mail: Kinetics Mutual Funds, Inc. c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Additionally, the foregoing Fund documents are available on the Fund’s website listed above. SEC: Information about the Fund (including the SAI) can be reviewed and copied at the SEC Public Reference Room in Washington, D.C.Please call 1-202-551-8090 for information relating to the operation of the Public Reference Room.Reports and other information about the Fund are available on the EDGAR Database on the SEC’s Internet site at http://www.sec.gov.Copies of the information may be obtained, after paying a duplicating fee, by electronic request at the following E-mail address: publicinfo@sec.gov, or by writing thePublic Reference Section, Securities and Exchange Commission, Washington, D.C. 20549-0102. 1940 Act File No. 811-09303 21 Institutional Class June 29, 2007 Prospectus www.kineticsfunds.com The Water Infrastructure Fund A series of Kinetics Mutual Funds, Inc. Kinetics Logo The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of the Prospectus. Any representation to the contrary is a criminal offense. Institutional Class Table of Contents OVERVIEW 2 THE WATER INFRASTRUCTURE FUND 3 MAIN RISKS OF INVESTING IN THE FUND 6 PORTFOLIO HOLDINGS INFORMATION 9 MANAGEMENT OF THE FUND AND THE PORTFOLIO 9 VALUATION OF FUND SHARES 11 HOW TO PURCHASE SHARES 12 HOW TO REDEEM SHARES 13 EXCHANGE PRIVILEGE 16 DISTRIBUTIONS AND TAXES 16 DISTRIBUTION OF SHARES 19 UNIQUE CHARACTERISTICS OF MASTER/FEEDER FUND STRUCTURE 19 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 20 Institutional Class Kinetics Mutual Funds, Inc. This Prospectus discusses theInstitutional Class of The Water Infrastructure Fund (the “Fund”) of Kinetics Mutual Funds, Inc. (the “Company”). Unlike many other investment companies which directly acquire and manage their own portfolios of securities, the Fund seeks its investment objective by investing all of its investable assets in a corresponding portfolio series, the Water Infrastructure Portfolio (the “Portfolio”), of Kinetics Portfolios Trust (the “Trust”), a Delaware statutory trust. The Portfolio is an open-end, non-diversified investment company with investment objectives and strategies identical to those of the Fund. Investors should carefully consider this investment approach. For additional information regarding this investment structure, see “Unique Characteristics of Master/Feeder Fund Structure.” Prospectus This Prospectus provides vital information about the Fund. For your own benefit and protection, please read it before you invest, and keep it on hand for future reference. Investment Adviser Kinetics Asset Management, Inc. Sub- Adviser Aqua Terra Asset Management LLC Minimum Initial Investment $1,000,000 June 29, 2007 OVERVIEW The Water Infrastructure Fund(the “Fund”) is a non-diversified fund that seeks to provide investors with long-term capital growth and secondarily with current income by investing all of its investable assets in the Portfolio.The Portfolio invests primarily in securities issued by U.S. and foreign companies involved inwater infrastructure and natural resources with a specific water theme and related activities. The Statement of Additional Information (the “SAI”) contains more information about the Fund and the types of securities in which it may invest. Who May Want to Invest The Fund may be appropriate for investors who: » wish to invest for the long-term » want to diversify their portfolios » want to allocate some portion of their long-term investments to value equity investing » are willing to accept the volatility associated with equity investing » appreciate the risks associated with investing in foreign companies 2 THE WATER INFRASTRUCTURE FUND Investment Objective, Principal Investment Strategies and Principal Risks Investment Objective The investment objective of the Fund is long-term growth of capital.The Fund seeks to obtain current income as a secondary objective. Principal Investment Strategies The Fund seeks to achieve its investment objective by investing all of its investable assets in the Portfolio.Under normal circumstances, the Portfolio invests at least 80% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, fixed-income securities such as bonds and debentures, and warrants, derivatives, and other equity securities having the characteristics of common stocks (such as American Depository Receipts (“ADRs”) and International Depository Receipts (“IDRs”), of U.S. and foreign companies engaged in water infrastructure and natural resources with a specific water theme and related activities.For purposes of this 80% policy, a company will be considered in the water infrastructure or natural resource industry if at least 50% of its revenues come from water-related activities or activities related to natural resources.The Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. Under normal circumstances, the Portfolio will invest no more than 20% of its net assets in fixed income securities.There are no limitations as to the maturities or credit ratings of the fixed income securities in which the Portfolio may invest; provided, however, that the Portfolio will invest no more than 10% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Portfolio aims to invest in securities issued by companies operating in the water infrastructure and natural resource sector globally.The companies targeted in the water sector will include, but are not limited to, water production companies, water conditioning and desalination companies, water suppliers, water transport and distribution companies, companies specializing in the treatment of waste water, sewage and solid, liquid and chemical waste, companies operating sewage treatment plants and companies providing equipment, consulting and engineering services in connection with the above-described activities.Companies targeted in the natural resource sector are those that are dependent on water usage in industries such as agriculture, timber, oil and gas service, hydroelectricity and alternative renewable energy. There are no limitations on the amount that the Portfolio may invest or hold in any single issuer; however, the Portfolio currently intends to limit its investments at the time of purchase to 10% of the Portfolio’s assets in any single position.The companies in which the Portfolio may invest may be large, medium or small in size if, in the Sub-Adviser’s opinion, they meet the Portfolio’s investment criteria. The Sub-Adviser uses a value-based strategy in managing the Fund, which means that both equity and fixed income security purchase selections will be based primarily upon current relative valuation of company fundamentals, although the growth prospects of respective companies within the global water industry will also be considered.When determining the intrinsic value of each potential company for the Portfolio, the Sub-Adviser will primarily focus on traditional valuation metrics including, but not limited to, price to earnings, price to cash flow, book value, price to sales, return on equity, and return on invested capital.In addition, the Sub-Adviser will evaluate the estimated growth prospect for each company by evaluating such metrics as forward price to earnings, and will also use merger and acquisition metrics and sum of the parts valuation (break-up value or private market value) to better ascertain market and intrinsic valuation. 3 The Portfolio may invest up to 20% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e. U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Portfolio may invest up to 100% of its assets in high quality, U.S. short-term debt securities and money market instruments. To the extent that the Portfolio engages in a temporary defensive strategy, the Portfolio and therefore, the Fund, may not achieve its investment objective. Fund Structure The Portfolio has an investment objective identical to that of the Fund.The Fund may withdraw its investment from the Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Fund or retaining an investment adviser, including the current Investment Adviser or Sub-Adviser(s), to manage the Fund’s assets directly. Principal Risks of Investment Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Fund and indirectly the Portfolio are listed below and could adversely affect the net asset value (“NAV”), total return and the value of the Fund, Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Portfolio is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser or Sub-Adviser(s) may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Portfolio’s and therefore, the Fund’s, investment objective. » Liquidity Risks: The Portfolio’s investments in the securities of small and medium capitalization companies and in non-investment grade fixed income securities makes the Portfolio especially susceptible to the risk that during certain periods the liquidity of certain issuers or industries, or all securities within particular investment categories, will decrease or disappear suddenly and without warning as a result of adverse market or political events, or adverse investor perceptions. » Industry Concentration Risks: Mutual funds that invest a substantial portion of their assets in a particular industry carry a risk that a group of industry-related stocks will decline in price due to industry specific developments.Companies in the same or similar industries may share common characteristics and are more likely to react comparably to industry specific market or economic developments. » Small and Medium-Size Company Risks: The Portfolio may invest in the equity securities of small and medium size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Portfolio’s assets. » Foreign Securities Risks: The Portfolio may invest in foreign securities directly or through ADRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. 4 » Non-Diversification Risks: As a non-diversified investment company, more of the Portfolio’s assets may be concentrated in the securities of any single issuer, which makes the Portfolio more susceptible to financial, economic or market events impacting such issuer. » Interest Rate Risk– The risk that when interest rates increase, fixed-income securities held by the Fund will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities. » Credit/Default risk – The risk that an issuer or guarantor of fixed-income securities held by the Fund (which may have low credit ratings), or the counterparty in a derivative investment, may default on its obligation to pay interest and repay principal. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » New Fund Risks:There can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board of Directors or the Investment Adviser or Sub-Adviser(s) may recommend that the Fund be liquidated. » Water Infrastructure Industry Specific Risks:Adverse developments in the water industry may significantly affect the value of the shares of the Fund.Companies involved in the water industry are subject to environmental considerations, changes in taxation and government regulation, price and supply fluctuations, changes in technology, competition and water conservation.There can be no assurances that the regulatory environment will remain the same.Unfavorable regulatory rulings, including structural changes to pricing and the competitive playing field, may affect the underlying companies’ ability to produce favorable returns. » Value Style Risks:Over time, a value-based investment style may go in and out of favor, causing the Portfolio to sometimes underperform other funds that use different investment styles, such as a growth-based investment style. » Derivatives Risks:The Portfolio’s investments in options and other derivative instruments may result in loss.Derivative instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Portfolio. » Natural Resources Investment Risks:Investments in companies in natural resources industries can be significantly affected by (often rapid) changes in the supply of, or demand for, various natural resources.These companies also may be affected by changes in energy prices, international political and economic developments, energy conservation, the success of exploration projects, changes in commodity prices, and tax and other government regulations. Performance of the Fund Because the Fund has not yet commenced operations, there is no performance information for the Fund. Fees and Expenses of theFund As an investor, you pay certain fees and expenses if you buy and hold shares of the Fund.These fees and expenses are described in the table below and are further explained in the example that follows. Fee Table(1) Shareholder Transaction Expenses(2) (fees paid directly from your investment) Institutional Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 5 Maximum Deferred Sales Charge (Load) (as a percentage of offering price) None Maximum Sales Charge (Load) on Reinvested Dividends None Redemption Fee (as a percentage of amount redeemed, if applicable) (3) 2.00% Exchange Fee(4) None Maximum Account Fee(5) None Annual Operating Expenses (expenses deducted from Fund assets) Institutional Class Management Fees(6) 1.25% Distribution (Rule 12b-1) Fees None Other Expenses(7) 1.25% Total Annual Fund Operating Expenses(7) (8) 2.50% Less Expense Waiver and/or Reimbursement(8) 0.15% Net Annual Fund Operating Expenses (7) (8)(9) 2.35% (1) This fee table and the example below reflect the aggregate expenses of the Fund and the Portfolio. (2) You will be assessed fees for outgoing wire transfers ($15.00 per wire), returned checks and exchanges executed by telephone between the Fund and any other series of the Company. (3) You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem or exchange your Institutional Class shares less than 30 days after you purchase them.If this fee is imposed it would raise the expenses of your shares.Such fees, when imposed, are credited directly to the assets of the Fund to help defray any potential expenses to the Fund from short-term trading activities.These fees are not used to pay distribution or sales fees or expenses.The redemption fee will not be assessed on certain types of accounts or under certain conditions.Please see “Redemption Fees” below for a list of the types of accounts and conditions under which this fee will not be assessed. (4) The Fund’s transfer agent charges a $5 transaction fee to shareholder accounts for telephone exchanges between any two series of the Company.The Fund’s transfer agent does not charge a transaction fee for written exchange requests. (5) IRA accounts are assessed a $15.00 annual fee. (6) The management fees paid by the Fund reflect the proportionate share of fees allocated to the Fund from the Portfolio for investment advisory services. (7) Because the Fund is new, these expenses, which include custodian, transfer agency, and other customary Fund expenses, are based on estimated amounts for the Fund’s current fiscal year. (8) The Investment Adviser has contractually agreed to waive and/or reimburse the portion of the shareholder servicing fee (which is included in Other Expenses) in excess of 0.05% of average daily net assets until May 1, 2008. (9) The Invesment Adviser to the Water Infrastructure Portfolio has voluntarily agreed to waive fees and reimburse expenses so that Total Annual Fund Operating Expenses do not exceed 1.54%. These waivers and reimbursements may be discontinued at any time. Example This Example is intended to help you compare the cost of investing in the Institutional Class of the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Institutional Class of the Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% rate of return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your cost for the Fund would be: 1 Year 3 Years Institutional Class $238 $764 Main Risks of Investing in the Fund The principal risks of investing in the Fund are described previously in this Prospectus.This section provides more detail about some of those risks, along with information on additional types of risks that may apply to the Fund. 6 Investing in Mutual Funds All mutual funds carry risks that may cause you to lose money on your investment in the Fund.In general, the risks associated with the use of the Master/Feeder Fund Structure and the risks associated with your investment in the Fund are substantially identical to the risks associated with the Fund’s investment in the Portfolio.The following describes the primary risks to the Fund from investing in the Portfolio due to the Portfolio’s specific investment objective and strategies.As all investment securities are subject to inherent market risks and fluctuations in value due to earnings, economic and political conditions and other factors, neither the Fund nor the Portfolio can give any assurance that its investment objective will be achieved. Market Risk The NAV of the Portfolio will fluctuate based on changes in the value of its underlying portfolio.The stock market is generally susceptible to volatile fluctuations in market price.Market prices of securities in which the Portfolio invests may be adversely affected by an issuer’s having experienced losses orlack of earnings, or by the issuer’s failure to meet the market’s expectations with respect to new products or services, or even by factors wholly unrelated to the value or condition of the issuer.The value of the securities held by the Portfolio is also subject to the risk that a specific segment of the stock market may not perform as well as the overall market.Under any of these circumstances, the value of the Portfolio’s shares and total return will fluctuate, and your investment in the Fund may be worth more or less than your original cost when you redeem your shares. Portfolio Turnover Risk Under certain circumstances the Portfolio may take advantage of short-term trading opportunities without regard to the length of time its securities have been held.This strategy often calls for frequent trading of the Portfolio’s securities in order to take advantage of anticipated changes in market conditions.Frequent trading by the Portfolio could increase the rate of its portfolio turnover, which would involve correspondingly greater expenses.Such expenses may include brokerage commissions or dealer mark-ups/mark-downs, as well as other transaction costs on the sale of securities and reinvestments in other securities.Such sales also may result in adverse tax consequences to shareholders.If the Portfolio realizes capital gains when it sells its portfolio investments, it must generally pay those gains out to shareholders, increasing their taxable distributions.The trading costs and tax effects associated with such portfolio turnover may adversely affect Portfolio performance under these circumstances, and large movements of assets into and out of the Portfolio may negatively impact the Portfolio’s ability to achieve its investment objective or maintain its current level of operating expenses. Industry Specific Risks To the extent that the Portfolio focuses its investments in one or more sectors or industries, it may be subject to the risks affecting that sector or industry more than would a fund that invests in a wide variety of market sectors or industries.For instance, companies involved in the water industry may be located in societies (i.e. countries or geographic areas) that are suffering from water stress or scarcity and which do not possess healthy financial markets for business.These societies may not provide a stable environment for companies to operate.As such, companies located in these societies must manage both business risk and reputational risk.Additional risks of concentrating in the water industry include environmental considerations, taxes, government regulation, price and supply fluctuations, competition and water conservation. Securities Lending The Portfolio may lend its portfolio securities to broker-dealers by entering directly into lending arrangements with such broker-dealers or indirectly through repurchase agreements, amounting to no more than 33 1/3 % of the total assets of the Portfolio (including any collateral posted) or 50% of the total assets of the Portfolio (excluding any collateral posted).Repurchase transactions will be fully collateralized at all times with cash and/or short-term debt obligations.These transactions involve some risk to the Portfolio if the other party should default on its obligation and the Portfolio is delayed or prevented from recovering the collateral.In the event that the original seller defaults on its obligation to repurchase, the Portfolio will seek to sell the collateral, which could involve costs or delays.To the extent proceeds from the sale of collateral are less than the repurchase price, the Portfolio would suffer a loss if forced to sell such collateral in this manner. 7 Non-Diversification The Portfolio is a non-diversified fund and therefore may be more susceptible to adverse financial, economic or other developments affecting any single issuer, and more susceptible to greater losses because of these developments. Investment in Small and Medium-Size Companies The Portfolio may invest in small or medium-size companies.Accordingly, the Portfolio may be subject to the additional risks associated with investment in companies with small or medium-size capital structures (generally a market capitalization of $5 billion or less).The market prices of the securities of such companies tend to be more volatile than those of larger companies.Further, these securities tend to trade at a lower volume than those of larger, more established companies.If the Portfolio is heavily invested in these securities and the value of these securities suddenly declines, the NAV of that Portfolio and your investment in the corresponding Fund will be more susceptible to significant losses. Foreign Securities Investing in foreign securities can carry higher returns than those generally associated with U.S. investments.However, foreign securities may be substantially riskier than U.S. investments.The economies of foreign countries may differ from the U.S. economy in such respects as growth of gross domestic product, rate of inflation, currency depreciation, capital reinvestment, resource self-sufficiency, and balance of payments position.Furthermore, the economies of developing countries generally are heavily dependent on international trade and, accordingly, have been, and may continue to be, adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protective measures imposed or negotiated by the countries with which they trade.These economies also have been, and may continue to be, adversely affected by economic conditions in the countries with which they trade.The Portfolio may be required to obtain prior governmental approval for foreign investments in some countries under certain circumstances.Governments may require approval to invest in certain issuers or industries deemed sensitive to national interests, and the extent of foreign investment in certain debt securities and companies may be subject to limitation.Individual companies may also limit foreign ownership to prevent, among other things, violation of foreign investment limitations. Some foreign investments may risk being subject to repatriation controls that could render such securities illiquid.Other countries might undergo nationalization, expropriation, political changes, governmental regulation, social instability or diplomatic developments (including war) that could adversely affect the economies of such countries or the value of the investments in those countries.Additional risks include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. Portfolio Borrowing The Portfolio may leverage up to 5% of its assets to fund investment activities or to achieve higher returns.The Portfolio may borrow money from banks for temporary or emergency purposes in order to meet redemption requests.To reduce its indebtedness, the Portfolio may have to sell a portion of its investments at a time when it may be disadvantageous to do so.In addition, interest paid by the Portfolio on borrowed funds would decrease the net earnings of both the Portfolio and your investment in the Fund. Derivatives Risk The Portfolio may invest in derivatives such as options.The successful use of these investment practices depends on the Investment Adviser’s or Sub-Adviser’s ability to forecast stock price movements correctly.Should stock prices move unexpectedly, the Portfolio may not achieve the anticipated benefits of the transactions, or may realize losses, and thus be in a worse position than if such strategies had not been used.Unlike many exchange-traded options, there are no daily price fluctuation limits for certain options, and adverse market movements could therefore continue for an unlimited extent over a period of time.In addition, the correlation between movements in the prices of options and movements in the prices of the securities hedged or used for cover will not be perfect and could produce unanticipated losses. 8 The Portfolio’s ability to dispose of its positions in options, depends on the availability of liquid markets in such instruments.Markets in options with respect to a number of types of securities are relatively new and still developing.It is impossible to predict the amount of trading interest that may exist in various types of options.If a secondary market does not exist for an option purchased or written by the Portfolio, it might not be possible to effect a closing transaction in the option (i.e., dispose of the option), with the result that (1) an option purchased by the Portfolio would have to be exercised in order for the Portfolio to realize any profit and (2) the Portfolio may not be able to sell portfolio securities covering an option written by the Portfolio until the option expires or it delivers the underlying security, upon exercise.Therefore, no assurance can be given that the Portfolio will be able to utilize these instruments effectively.In addition, the Portfolio’s ability to engage in options transactions may be limited by tax considerations and the use of certain hedging techniques may adversely impact the characterization of income to the Portfolio for U.S. federal income tax purposes. Investing in Investment Grade Debt Securities and Below Investment Grade Debt Securities Investments in debt securities pose different risks.The value of fixed income securities generally will fall if interest rates rise.The value of these securities may also fall as a result of other factors such as the performance of the issuer, the market perception of the issuer or general economic conditions.These investments also involve a risk that the issuer may not be able to meet its principal and interest payment obligations.Fixed income securities having longer maturities involve greater risk of fluctuations in value. Investments in debt securities rated below investment grade, i.e., junk bonds, and unrated securities of comparable quality are subject to the increased risk of an issuer’s inability to meet principal and interest payment obligations.These securities may be subject to greater price volatility due to such factors as specific corporate or municipal developments, interest rate sensitivity, negative perceptions of the junk bond markets generally and less secondary market liquidity. Portfolio Holdings Information A description of the Portfolio’s policiesand procedures with respect to the disclosure of its portfolio securities is available in the Fund’sSAI.Currently, disclosure of the Portfolio’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q (first and third quarters).The Annual and Semi-AnnualReports will be available by contacting Kinetics Mutual Funds, Inc., c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701 or calling (800) 930-3828.In addition, the Company publishes on its webpage (www.kineticsfunds.com) month-end(a) top fifteen portfolio holdings of the Portfolio and their percentage of the portfolio holdings, and (b) the top five performing and bottom five performing portfolio holdings of the Portfolio, in each case no earlier than twenty calendar days after the end of each calendar month.This information will be available on the website until the date on which the Fund files its next quarterly portfolio holdings report on Form N-CSR or Form N-Q with the SEC or until the next month in which portfolio holdings are posted in accordance with the above policy. Management of the Fund and the Portfolio Investment Adviser 9 The Portfolio’s investment adviser is Kinetics Asset Management, Inc. (“Investment Adviser”), 16 New Broadway, Sleepy Hollow, New York 10591.Founded in 1996, the Investment Adviser provides investment advisory services to a family of eight mutual funds with discretionary management authority over approximately $10.2 billion in assets at December 31, 2006.The Investment Adviser has selected, and the Company’s Board of Directors has approved, Aqua Terra Asset Management LLC (“Sub-Adviser” or “Aqua Terra”) as sub-adviser for the Portfolio.Aqua Terra, 4 Tower Bridge, 200 Barr Harbor Drive, West Conshohocken, Pennsylvania 19428, is a majority owned subsidiary of Boenning & Scattergood Holdings, Inc.Founded in 1913, Boenning & Scattergood is a full service investment and brokerage firm.Aqua Terra provides investment advisory services in the water and water infrastructure sector. The Investment Adviser will review, monitor and report to the Board of Trustees of the Trust on the performance and investment procedures of Aqua Terra and assist and consult with Aqua Terra in connection with the Portfolio’s investment program.The Investment Adviser will also be responsible for the selection of broker-dealers, the negotiation of commission ratesand the execution of transactions of the Portfolio.Aqua Terra, under the supervision of the Investment Adviser, is responsible for decisions to buy and sell securities for the Portfolio.Payments to the Sub-Adviser for its services are made by the Investment Adviser, not by the Portfolio.The Investment Adviser is entitled to receive an annual fee from the Portfolio for its services of 1.25% of the Portfolio’s average daily net assets.For its services, Aqua Terra receives sub-advisory fees from the Investment Adviser at the annual rate of .35% of daily net assets of the Portfolio. A discussion regarding the basis of the Board’s approval of the investment advisory and investment sub-advisory agreements for the Portfolio will be available in the Company’s semi-annual report to shareholders for the period ending June 30, 2007. Kinetics as the Investment Adviser to the Portfolio, and Aqua Terra as Sub-Adviser, are each engaged in a broad range of portfolio management, portfolio advisory and other business activities.Their services are not exclusive to the Portfolio and nothing prevents them, or any affiliates, from providing similar services to other investment funds and other clients (whether or not their investment objectives, strategies, or criteria are similar to those of the Portfolio) or from engaging in other activities. Investment Professionals for the Sub-Adviser William S. Brennan serves as the portfolio manager and is responsible for the day-to-day management of the Portfolio.Gerard Sweeney serves as a research analyst. Mr. Brennan has been President & Managing Partner of Aqua Terra, a subsidiary of Boenning & Scattergood since its inception on November 14, 2006, and will serve as the portfolio manager of the Portfolio.He joined Boenning & Scattergood in 2004 as managing director, Director of Equities, after working at Avondale Partners beginning in 2002, where he was Director, Institutional Sales.Prior to Avondale Partners, he was senior analyst and vice president at Pitcairn Investment Management from 2001 to 2002 and the executive vice president of Sequoia Software, a public software company from 2000 to 2001.He is also an Adjunct Professor in the Graduate MBA program at Villanova University School of Business and an Adjunct Finance Professor at Cabrini College.From 1999 through 2006, He served as a strategy and portfolio advisor to a private hedge fund that invests in the domestic and international water sectors. Mr. Sweeney has been a Senior Analyst and Portfolio Administrator for Aqua Terra since its inception on November 14, 2006. Prior to his involvement with Aqua Terra, he was a vice president at Boenning & Scattergood where he served as Equity Syndicate Manager and a senior institutional equity salesperson from 2004 to 2006.From 2000 through 2004, he was a member of Janney Montgomery Scott’s Syndicate Desk specializing in water related equity financings.Prior to his employment with Janney, Montgomery Scott, he was a trader with International Raw Materials which brokered transactions in agricultural chemicals domestically and internationally. 10 The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Fund. Valuation of Fund Shares Shares of the Fund’s Institutional Class are sold at NAV per share, which is determined by the Fund as of the close of regular trading (generally 4:00 p.m. Eastern time) on each day that the New York Stock Exchange (the “Exchange”) is open for unrestricted business.Purchase and redemption requests are priced at the next NAV calculated after receipt and acceptance of a completed purchase or redemption request.The NAV for each Class of shares of the Fund is determined by dividing the value of the Fund’s securities, cash and other assets attributable to that Class, minus all expenses and liabilities attributable to that Class, by the number of shares outstanding of that Class.The NAV for a Class of shares of the Fund takes into account the expenses and fees of that Class, including management, administration, distribution and shareholder servicing fees, which are accrued daily.The NAV of the Portfolio is calculated at the same time and in generally the same manner (i.e. assets-liabilities/ # of shares NAV) as those of the Fund’s Classes. The Portfolio’s securities are valued each day at the last quoted market price on the securities’ principal exchange.If market quotations are not readily available or if events occur that may significantly affect the value of a particular security between the time trading ends on a particular security and the close of regular trading on the Exchange, securities will be valued at their fair market value as determined in good faith in accordance with procedures approved by the Board of Trustees.Situations involving significant events include, but are not limited to, those where: a security’s trading has been halted or suspended; the security has been de-listed from a national exchange; or the security has not been traded for an extended period of time.In addition, the prices of foreign securities may be affected by events that occur after the close of a foreign market but before the Portfolio prices its shares.See “Trading in Foreign Securities.”The Portfolio may use independent pricing services to assist in calculating the NAV ofthe Portfolio’s shares. Fair valuation of securities introduces an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Investment Adviser compares the new market quotation to the fair value price to evaluate the effectiveness of the Portfolio’s fair valuation procedures. Trading in Foreign Securities Trading in foreign securities may be completed at times when the Exchange is closed.In computing the NAV of the Fund and the Portfolio, the value of a foreign security is determined as of the close of trading on the foreign exchange on which it is principally traded or as of the scheduled close of trading on the Exchange, whichever is earlier, at the closing sales prices provided by approved pricing services or other alternate sources.In the absence of sales, the last available mean price between the closing bid and asked prices will be used.Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees.Values of foreign securities are translated from the local currency into U.S. dollars on the bases of the foreign currency exchange rates, as provided by an independent pricing service or reporting agency, generally prior to the close of the Exchange.Occasionally, events affecting the value of foreign securities and such exchange rates occur between the time at which they are determined and the close of the Exchange, which events would not be reflected in the computation of the Portfolio’sNAV.If events materially affecting the value of such securities or currency exchange rates occur during such time period, the securities will be valued at their fair value as determined in good faith by or under the direction of the Board of Trustees. 11 How to Purchase Shares In General Institutional Class shares of the Fund are sold to institutions, such as banks, trust companies, thrift institutions, corporations and mutual funds, that are purchasing shares on their own behalf or on behalf of discretionary and non-discretionary accounts for which they may receive account level asset-based, management fees.If you are purchasing Institutional Class shares through a financial institution, you must follow the procedures established by your institution.Your financial institution is responsible for sending your purchase order and wiring payment to the Fund’s transfer agent.Your financial institution holds the shares in your name and receives all confirmations of purchases and sales.Financial institutions placing orders for themselves or on behalf of their customers should call the Fund toll free at (800) 930-3828, or follow the instructions below under “Investing by Telephone,” “Purchase by Mail” and “Purchase by Wire.” Institutional Class shares of the Fund are sold at NAV, and will be credited to a shareholder’s account at the NAV next computed after an order and payment is received.The minimum initial investment is $1,000,000.The minimum subsequent investment for all types of accounts is $100,000.The Company reserves the right to vary or waive any minimum investment requirement.The Fund reserves the right to reject any purchase order if, in its opinion, it is in a Fund's best interest to do so.A service fee of $25.00 will be deducted from a shareholder’s Fund account for any purchases that do not clear.Your order will not be accepted until a completed New Account Application Form is received by the Funds or their transfer agent. Investing by Telephone If you have completed the Telephone Purchase Authorization section of the New Account Application Form, you may purchase additional shares by telephoning the Fund toll free at (800) 930-3828.This option allows investors to move money from their bank account to their Fund account upon request.Only bank accounts held at domestic institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.Your purchase will take place at the NAV determined on the day your order is placed, provided that your order is received prior to 4:00 p.m. Eastern time. The minimum telephone purchase is $100,000.You may not make your initial purchase of the Fund’s shares by telephone. Purchase By Mail To purchase the Fund’s shares by mail, simply complete and sign the enclosed New Account Application Form and mail it, along with a check made payable to the Water Infrastructure Fund,c/o Kinetics Mutual Funds, Inc., to: Regular Mail Overnight or Express Mail Kinetics Mutual Funds, Inc. Kinetics Mutual Funds, Inc. The Water Infrastructure Fund The Water Infrastructure Fund c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 All purchases by check must be in U.S. dollars drawn on a bank located within the United States.The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Fund is unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. 12 Purchase By Wire To open an account by wire, a completed New Account Application Form is required before your wire can be accepted.You can mail or overnight deliver your New Account Application Form to the transfer agent at the above address.Upon receipt of your completed New Account Application Form, an account will be established for you.You will need to provide the assigned account number to your bank when instructing it to wire the funds.Your bank must include along with the wire the name of the Fund, the account number and your name so that monies can be correctly applied.To ensure proper application of wired funds, please call (800) 930-3828 to notify the Fund that the wire is coming.The Fund is not responsible for delays resulting from the banking or Federal Reserve wire system.Please use the following wiring instructions: Wire to: U.S. Bank, N.A. ● ABA Number: 075000022 ● Credit: U.S. Bancorp Fund Services, LLC ● Account: 112-952-137 ● Further Credit: Kinetics Mutual Funds, Inc. The Water Infrastructure Fund (Shareholder Name/Account Registration) (Shareholder Account Number) Subsequent Investments You may add to your account at any time by purchasing shares by mail, by telephone, or by wire (minimum $100).To purchase by mail, submit your check with the remittance form attached to your individual account statement.To purchase by telephone, call (800) 930-3828 prior to 4:00 p.m. Eastern time to place your order.To ensure proper application of wired funds, please call (800) 930-3828to notify the Fund that the wire is coming.All purchase requests must include your shareholder account number. How to Redeem Shares In General Orders to sell or “redeem” Institutional Class shares should be placed with the same financial institution that placed the original purchase order in accordance with the procedures established by that institution.Your financial institution is responsible for sending your order to the Funds’ transfer agent and for crediting your account with the proceeds. You may redeem part or all of your shares of the Fund on any business day that the Fund calculates its NAV.To redeem shares, you must contact the Fund either by mail or by phone to place a redemption order.You should request your redemption prior to market close to obtain that day’s closing NAV.Redemption requests received after the close of the Exchange will be treated as though received on the next business day. The Fund will generally send redemption proceeds the next business day and, in any event, no later than seven days after the receipt of a redemption request in “good order” (see below).Please note, however, that when a purchase order has been made by check, the Fund will not be able to send your redemption proceeds until the purchase check has cleared.This may take up to 12 days. Redemption proceeds may be sent to the address of record, wired to a shareholder’s bank account of record, or sent via electronic funds transfer through the ACH network to the shareholder’s bank account of record.Wires are subject to a $15 fee paid by the investor, but the investor does not incur any charge when proceeds are sent via the ACH system. If the redemption proceeds are requested to be sent to an address other than the address of record, or if the address of record has been changed within 15 days of the redemption request, the request must be in writing with your signature guaranteed.Signature guarantees can be obtained from banks and securities dealers, but not from a notary public.The Fund will not be responsible for interest lost on redemption amounts due to lost or misdirected mail. 13 A signature guarantee of each owner is required in the following situations: » If ownership has changed on your account » When redemption proceeds are sent to any person, address or bank account not on record » Written requests to wire redemption proceeds (if not previously authorized on the account) » When establishing or modifying certain services on an account » If a change of address request was received by the Transfer Agent within the last 15 days In addition to the situations described above, the Fund and/or the Transfer Agent reserve the right at their discretion to require a signature guarantee in other circumstances. Written Redemption You can execute most redemptions by furnishing an unconditional written request to the Fund to redeem your shares at the current NAV.Redemption requests in writing should be sent to the Fund’s transfer agent at: Regular Mail Overnight or Express Mail Kinetics Mutual Funds, Inc. Kinetics Mutual Funds, Inc. The Water Infrastructure Fund The Water Infrastructure Fund c/o U.S Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 Requests for redemption in "good order" must: » indicate the name of the Fund, » be signed exactly as the shares are registered, including the signature of each owner (including a signature guarantee when required), » specify the number of shares or dollar amount to be redeemed, and » indicate your account registration number Telephone Redemption If you are authorized to perform telephone transactions (either through your New Account Application Form or by subsequent arrangement in writing with the Fund) you may redeem shares in any amount, but not less than $10,000, by instructing the Fund by phone at (800) 930-3828.A signature guarantee may be required of all shareholders in order to add or change telephone redemption privileges on an existing account. Note: Neither the Fund nor any of its service providers will be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the Fund will use reasonable procedures, such as requesting: » your Fund account number » the name in which your account is registered » the social security or tax identification number under which the account is registered » the address of the account holder, as stated in the New Account Application Form Once a telephone transaction has been placed, it cannot be cancelled or modified. 14 Wire Redemption Wire transfers may be arranged to redeem shares.However, the Fund’s transfer agent charges a $15 fee per wire redemption against your account for this service.The minimum wire redemption amount is $10,000. The Fund’s Right to Redeem an Account The Fund reserves the right to redeem the shares of any shareholder, other than a shareholder who is an active participant in the AIP, whose account balance is less than $100,000, other than as a result of a decline in the NAV of the Fund.The Fund will provide shareholders with written notice 30 days prior to redeeming the shareholder’s account. Redemption Fees The Fund is designed for long-term investors willing to accept the risks associated with a long-term investment.In accordance with policies and procedures adopted by the Board of Directors of the Company, frequent purchases and redemptions of Fund shares are not encouraged but are generally permitted by the Fund.Such purchases and redemptions may have an adverse effect on other Fund shareholders, including, without limitation, the possibility of disrupting portfolio management strategies, increasing brokerage and administrative costs, harming Fund performance and possible dilution in the value of Fund shares held by long-term shareholders.The Company may, in its sole discretion, reject purchase orders when, in the judgment of management, such rejection is in the best interest of the Fund and its shareholders.The Fund assesses a 2.00% fee on the redemption or exchange of shares held for less than 30 days.These fees will be paid to the Fund to help offset any potential transaction costs. The Fund will use the first-in, first-out method to determine the30 day holding period.Under this method, the date of the redemption or exchange will be compared to the earliest purchase date of shares held in the account.If this holding period is less than 30 days, the redemption fee will be assessed.The redemption fee will be applied on redemptions and exchanges of each investment made by a shareholder that does not remain in the Fund for a30 day period from the date of purchase. The redemption fee will not apply to any shares purchased through reinvested distributions (dividends and capital gains) as these transactions are typically de minimis.This fee will also not be assessed to the participants in employer-sponsored retirement plans that are held at the Fund in an omnibus account (such as 401(k), 403(b), 457, Keogh, Profit Sharing Plans, and Money Purchase Pension Plans) or to accounts held under trust agreements at a trust institution held at the Fund in an omnibus account.The redemption fee will also not be assessed to accounts of the Investment Adviser or Sub-Adviser(s) or their affiliates used to capitalize the Fund as such accounts will be used specifically to control the volatility of shareholder subscriptions and redemptions to avoid adverse effects to the Fund.The redemption fee will also not be assessed to Institutional Class shares of the Funds held in an omnibus account by a financial intermediary that are redeemed for rebalancing under an asset allocation model. The Fund reserves the right to modify or eliminate the redemption fees or waivers at any time and will give shareholders 60 days’ prior written notice of any material changes, unless otherwise provided by law.The redemption fee policy may be modified or amended in the future to reflect, among other factors, regulatory requirements mandated by the Securities and Exchange Commission. Currently, the Fund is limited in its ability to assess or collect the redemption fee on all shares redeemed by financial intermediaries on behalf of their customers.For example, where a financial intermediary is not able to determine if the redemption fee applies and/or is not able to assess or collect the fee, or does not collect the fee at the time of a redemption, the Fund will not receive the redemption fee.If Fund shares are redeemed by a financial intermediary at the direction of its customers, the Fund may not know whether a redemption fee is applicable or the identity of the customer who should be assessed the redemption fee.Due to operational differences, a financial intermediary’s methods for tracking and calculating the redemption fee may differ in some respects from that of the Fund.If necessary, the Fund may prohibit additional purchases of Fund shares by a financial intermediary or by certain of the intermediaries’ customers. 15 Notice of Customer Verification In compliance with the USA PATRIOT Act of 2001, please note that the Fund’s transfer agent will verify certain information on your New Account Application Form as part of the Fund’s Anti-Money Laundering Program.As requested on the New Account Application Form, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P.O. Box will not be accepted.Please contact the Fund’s transfer agent at (800) 930-3828 if you need additional assistance when completing your New Account Application Form. If we do not have a reasonable belief as to the identity of a shareholder, the account will be rejected or you will not be allowed to perform a transaction on the account until such information is received.The Fund also reserves the right to close the account within 5 business days if clarifying information/documentation is not received. Exchange Privilege You can exchange your Institutional Class shares in the Fund for Institutional Class shares of any other fund offered by the Company and for shares of the Kinetics Government Money Market Fund.If the exchange is requested via telephone, a $5 per exchange transaction cost will be assessed.You should carefully read the prospectus of a fund before exchanging shares into that fund.Be advised that exercising the exchange privilege consists of two transactions: a sale of shares in one fund and the purchase of shares in another.Therefore, an exchange of Fund shares held for less than 30 days may be subject to a 2.00% redemption fee.See “Redemption Fees” above.Further, exchanges may have certain tax consequences and you could realize short- or long-term capital gains or losses.Exchanges are generally made only between identically registered accounts unless you send written instructions with a signature guarantee requesting otherwise.You should request your exchange prior to market close to obtain that day’s closing NAV.Exchange requests received after the close of the Exchange will be treated as though received on the next business day. Call (800)930-3828 to learn more about the other funds or classes offered by the Company and about exercising your exchange privilege. Distributions and Taxes Distributions Distributions (whether treated for tax purposes as ordinary income or long-term capital gains) to shareholders of the Fund are generally paid in additional shares of the same Class of the Fund in which shareholders are already invested, with no sales charge, based on the NAV of that Class as of the close of business on the record date for such distributions.However, you may elect on the New Account Application Form to receive distributions as follows: Option 1: To receive income dividends and capital gain distributions in additional Fund shares, or Option 2: To receive all income dividends and capital gain distributions in cash. The Fund intends to pay any dividends from investment company taxable income and distributions representing capital gain at least annually, usually in December.The Fund will advise each shareholder annually of the amounts of dividends from investment company taxable income and of net capital gain distributions reinvested or paid in cash to the shareholder during the calendar year. If you select Option 2 and the U.S. Postal Service cannot deliver your distribution checks, or if your distribution checks remain uncashed for six months, your distribution checks will be reinvested in your account at the then current NAV of the Fund and your election will be converted to the purchase of additional shares. 16 Taxes The following is a summary of certain United States tax considerations relevant under current law, which may be subject to change in the future.Except where noted, the summary assumes you are a U.S. citizen or resident or otherwise subject to U.S. federal income tax.You should consult your tax adviser for further information regarding federal, state, local and/or foreign tax consequences relevant to your specific situation. Fund Distributions The Fund contemplates distributing as dividends each year all or substantially all of its taxable income, including its net capital gain (the excess of net long-term capital gain over net short-term capital loss).Except as discussed below, you will be subject to federal income tax on Fund distributions regardless of whether they are paid in cash or reinvested in additional shares.Fund distributions attributable to short-term capital gains and net investment income will generally be taxable to you as ordinary income, except as discussed below. Distributions attributable to the net capital gain of the Fund will be taxable to you as long-term capital gain, regardless of how long you have held your shares.The maximum long-term capital gain rate applicable to individuals, estates and trusts is currently 15%. Distributions of “qualifying dividends” will also generally be taxable to you at long-term capital gain rates, as long as certain requirements are met.In general, if 95% or more of the gross income of the Fund (other than net capital gain) consists of dividends received from domestic corporations or “qualified” foreign corporations (“qualifying dividends”), then all distributions paid by the Fund to individual shareholders will be taxed at long-term capital gains rates.But if less than 95% of the gross income of the Fund (other than net capital gain) consists of qualifying dividends, then distributions paid by the Fund to individual shareholders will be qualifying dividends only to the extent they are derived from qualifying dividends earned by the Fund.For the lower rates to apply, noncorporate shareholders must have owned their Fund shares for at least 61 days during the 121-day period beginning on the date that is 60 days before the Fund’s ex-dividend date (and the Fund will need to have met a similar holding period requirement with respect to the shares of the corporation paying the qualifying dividend).The amount of the Fund’s distributions that are otherwise qualifying dividends may be reduced as a result of the Fund’s securities lending activities. Distributions from the Fund will generally be taxable to you in the taxable year in which they are paid, with one exception.Distributions declared by a Fund in October, November or December and paid in January of the following year are taxed as though they were paid on December 31. It is expected that the Portfolio will be subject to foreign withholding taxes with respect to dividends or interest received from sources in foreign countries. The Portfolio may make an election to treat a proportionate amount of those taxes as constituting a distribution to each shareholder, which will allow you either (1) to credit that proportionate amount of taxes against U.S. Federal income tax liability as a foreign tax credit or (2) to take that amount as an itemized deduction. A portion of distributions attributable to investments in U.S. corporations, if any, paid by the Fund to shareholders who are corporations may also qualify for the dividends-received deduction for corporations, subject to certain holding period requirements and debt financing limitations.The amount of such dividends qualifying for this deduction may, however, be reduced as a result of the Fund’s securities lending activities as described above.You will be notified annually of the tax status of distributions to you. You should note that if you purchase shares just before a distribution, the purchase price will reflect the amount of the upcoming distribution, but you will be taxed on the entire amount of the distribution received, even though, as an economic matter, the distribution simply constitutes a return of capital.This is known as “buying into a dividend.” 17 Sales or Exchanges You will generally recognize taxable gain or loss for federal income tax purposes on a sale, exchange or redemption of your shares in the Fund, including an exchange of shares pursuant to the Fund’s exchange privilege, based on the difference between your tax basis in the shares and the amount you receive for them.Generally, you will recognize long-term capital gain or loss if you have held your Fund shares for over twelve months at the time you sell or exchange them.(To aid in computing your tax basis, you generally should retain your account statements for the periods during which you held shares.) Any loss realized on shares held for six months or less will be treated as a long-term capital loss to the extent of any capital gain dividends that were received on the shares.Additionally, any loss realized on a sale or redemption of shares of the Fund may be disallowed under “wash sale” rules to the extent the shares disposed of are replaced with other shares of the same Fund within a period of 61 days beginning 30 days before and ending 30 days after the shares are disposed of, such as pursuant to a dividend reinvestment in shares of the Fund.If disallowed, the loss will be reflected in an adjustment to the basis of the shares acquired. IRAs and Other Tax-Qualified Plans One major exception to thepreceding tax principles is that distributions on, and sales, exchanges and redemptions of, shares held in an IRA (or other tax-qualified plan) will not be currently taxable. Backup Withholding On the New Account Application Form, you will be asked to certify that your social security number or taxpayer identification number is correct and that you are not subject to backup withholding for failing to report income to the IRS.If you are subject to backup withholding or you did not certify your taxpayer identification number, the IRS requires the Fund to withhold a percentage of any dividend and redemption or exchange proceeds.The Fund reserves the right to reject any application that does not include a certified social security or taxpayer identification number.The current withholding rate is 28%. U.S. Tax Treatment of Foreign Shareholders Nonresident aliens, foreign corporations and other foreign investors in the Fund will generally be exempt from U.S. federal income tax on Fund distributions attributable to net capital gains, and, for distributions attributable to Fund taxable years beginning before January 1, 2008, net short-term capital gains, of the Fund.Tax may apply to such capital gain distributions, however, if the recipient’s investment in the Fund is connected to a trade or business of the recipient in the United States or if the recipient is present in the United States for 183 days or more in a year and certain other conditions are met. Fund distributions attributable to other categories of Fund income, such as dividends from portfolio companies, will generally be subject to a 30% withholding tax when paid to foreign shareholders.The withholding tax may, however, be reduced (and, in some cases, eliminated) under an applicable tax treaty between the United States and a shareholder’s country of residence or incorporation, provided that the shareholder furnishes the Fund with a properly completed Form W-8BEN to establish entitlement for these treaty benefits.Also, for Fund taxable years beginning before January 1, 2008, Fund distributions attributable to U.S.-source interest income of the Fund will be exempt from U.S. federal income tax. All foreign investors should consult their own tax advisors regarding the tax consequences in their country of residence of an investment in the Fund. State and Local Taxes You may also be subject to state and local taxes on distributions and redemptions.State income taxes may not apply, however, to any portions of the Fund’s distributions, if any, that are attributable to interest on U.S. government securities or interest on securities of the particular state or localities within the state. You should consult your tax adviser regarding the tax status of distributions in your state and locality. 18 Sunset of Tax Provisions Some of the tax provisions described above are subject to sunset provisions.Specifically, a sunset provision provides that the 15% long-term capital gain rate and the taxation of dividends at the long-term capital gain rate will change for taxable years after 2010. More tax information relating to the Fund is provided in the Statement of Additional Information. Distribution of Shares Distributor Kinetics Funds Distributor, Inc. (“KFD”), an affiliate of the Investment Adviser, 16 New Broadway, Sleepy Hollow, New York, 10591 is the distributor for the shares of the Fund.KFD is a registered broker-dealer and member of the National Association of Securities Dealers, Inc.Shares of the Fund are offered on a continuous basis. Shareholder Servicing Agents The Investment Adviser has entered into shareholder servicing agreements under which the Investment Adviser may perform, or arrange for others to perform, certain shareholder functions.For these shareholder services, the Investment Adviser and/or shareholder servicing agents are entitled to receive an annual shareholder servicing fee in the amount of 0.20% of the average daily net assets attributable to the Institutional Class.The Investment Adviser has contractually agreed to waive and/or reimburse the portion of the shareholder servicing fee with respect to the Institutional Class in excess of 0.05% of the average daily net assets attributable to the Institutional Class until at least May 1, 2008.The Adviser and/or its affiliates may pay additional compensation from time to time, out of their assets and not as an additional charge to the Funds, to selected shareholder servicing agents and other persons in connection with providing services to the holders of the Funds’ Institutional Class. Arrangements with Certain Financial Institutions The Investment Adviser and/or its affiliates may make payments to selected affiliated or unaffiliated broker-dealers and other financial institutions (“Financial Institutions”) from time to time in connection with the sale, distribution, retention and/or servicing of shares of the Fund and other funds managed by the Investment Adviser or its affiliates.These payments are made out of the Investment Adviser’s and/or its affiliates’ own assets and are not an additional charge to the Fund.The payments are in addition to the shareholder servicing fees described in this Prospectus.The amount of such payments may be significant in amount and the prospect of receiving any such payments may provide Financial Institutions or their employees with an incentive to favor sales of shares of the Fund over other investment options.You should contact your Financial Institution for more information about the payments it may receive and potential conflicts of interest. Fund Administrator U.S. Bancorp Fund Services, LLC (“USBFS”) serves as Administrator to the Fund and Portfolio. Custodian, Transfer Agent, Dividend Disbursing Agent and Fund Accountant U.S. Bank, N.A. serves as Custodian for the Fund’s cash and securities.The Custodian does not assist in, and is not responsible for, investment decisions involving assets of the Fund.USBFS acts as the Fund’s Transfer Agent, Dividend Disbursing Agent and Fund Accountant. Unique Characteristics of Master/Feeder Fund Structure Unlike other mutual funds which directly acquire and manage their own portfolio securities, the Fund invests all of its investable assets in the Portfolio, a separately registered investment company.The Portfolio, in turn, invests in securities, using the strategies described in this Prospectus. 19 In addition to selling a beneficial interest to the Fund, the Portfolio could also sell beneficial interests to other mutual funds or institutional investors.Such investors would invest in the Portfolio on the same terms and conditions and would pay a proportionate share of the Portfolio's expenses.However, other investors in the Portfolio are not required to sell their shares at the same public offering price as the Fund, and might bear different levels of ongoing expenses than the Fund.Shareholders of the Fund should be aware that these differences would result in differences in returns experienced in the different funds that invest in the Portfolio. Such differences in return are also present in other mutual fund structures. Smaller funds investing in the Portfolio could be materially affected by the actions of larger funds investing in the Portfolio.For example, if a large feeder fund were to withdraw from the Portfolio, the remaining funds might experience higher pro rata operating expenses, thereby producing lower returns.Additionally, the Portfolio could become less diverse, resulting in increased portfolio risk.However, that possibility also exists for traditionally structured funds that have large or institutional investors.Funds with a greater pro rata ownership in the Portfolio could have effective voting control of the Portfolio. Certain changes in the Portfolio’s objective, policies or restrictions might require the Company to withdraw the Fund's interest in the Portfolio.Any such withdrawal could result in a distribution in kind of portfolio securities (as opposed to a cash distribution from the Portfolio).The Fund could incur brokerage fees or other transaction costs in converting such securities to cash.In addition, a distribution in kind could result in a less diversified portfolio of investments or adversely affect the liquidity of the Fund. The Company’s Board of Directors retains its right to withdraw the Fund’s investments from the Portfolio at any time if the Board of Directors determines that such withdrawal would be in the best interest of the Fund’s shareholders.The Fund would then resume investing directly in individual securities of other issuers or invest in another portfolio of the Trust. The SAI contains more information about the Fund and the Portfolio, the Master/Feeder Fund Structure and the types of securities in which the Portfolio may invest. Counsel and Independent Registered Public Accounting Firm Legal matters in connection with the issuance of shares of common stock of the Fund are passed upon by Drinker Biddle & Reath LLP, One Logan Square, 18th and Cherry Streets, Philadelphia, Pennsylvania 19103-6996.Tait, Weller & Baker LLP, 1818 Market Street, Suite 2400, Philadelphia,Pennsylvania 19103 is the independent registered public accounting firm for the Fund. 20 Kinetics Mutual Funds, Inc. The Water Infrastructure Fund Investment Adviser Kinetics Asset Management, Inc and Shareholder Servicing Agent 16 New Broadway Sleepy Hollow, New York, 10591 Sub-Adviser Aqua Terra Asset Management, LLC 4 Tower Bridge 200 Barr Harbor Drive, Suite 300 West Conshohocken, PA 19428-2979 Legal Counsel Drinker Biddle & Reath LLP One Logan Square 18th and Cherry Streets Philadelphia, PA 19103-6996 Independent Registered Public Tait, Weller & Baker LLP Accounting Firm 1818 Market Street, Suite 2400 Philadelphia, PA 19103 Distributor Kinetics Funds Distributor, Inc. 16 New Broadway Sleepy Hollow, NY 10591 Transfer Agent, Fund Accountant, U.S. Bancorp Fund Services, LLC and Administrator 615 East Michigan Street Milwaukee, WI 53202 Custodian U.S. Bank, N.A. 1555 N. River Center Drive, Suite 302 Milwaukee, WI 53212 You may obtain the following and other information on the Fund free of charge: Statement of Additional Information (SAI) dated June 29, 2007 The SAI of the Fund provides more details about the Fund’s policies and management.The Fund’s SAI is incorporated by reference into this Prospectus. Annual and Semi-Annual Report The annual and semi-annual reports for the Fund provide the most recent financial reports and portfolio listings.The annual report contains a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during the last fiscal year. To receive any of these documents or theFund’s Prospectus, free of charge, to request additional information aboutthe Companyor to make shareholder inquires, please contact us at: By Telephone: By Internet: (800) 930-3828 http://www.kineticsfunds.com By Mail: Kinetics Mutual Funds, Inc. c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Additionally, the foregoing Fund documents are available on the Fund’s website listed above. SEC: Information about the Fund (including the SAI) can be reviewed and copied at the SEC Public Reference Room in Washington, D.C.Please call 1-202-551-8090 for information relating to the operation of the Public Reference Room.Reports and other information about the Fund are available on the EDGAR Database on the SEC’s Internet site at http://www.sec.gov.Copies of the information may be obtained, after paying a duplicating fee, by electronic request at the following E-mail address: publicinfo@sec.gov, or by writing the Public Reference Section, Securities and Exchange Commission, Washington, D.C. 20549-0102. 1940 Act File No. 811-09303 21 No Load, Institutional and Advisor Classes KINETICS MUTUAL FUNDS, INC. STATEMENT OF ADDITIONAL INFORMATION June 29, 2007 The Water Infrastructure Fund The Water Infrastructure Fund (the “Fund”) of Kinetics Mutual Funds, Inc. (the “Company”) is in a master/feeder fund structure.Unlike many other investment companies that directly acquire and manage their own portfolios of securities, the Fund seeks its investment objective by investing all of its investable assets in a corresponding portfolio series, the Water Infrastructure Portfolio (the “Portfolio”), of Kinetics Portfolio Trust (the “Trust”), a Delaware statutory trust.The Portfolio is an open-end, non-diversified investment company with an investment objective, strategies and policies that are substantially identical to those of the Fund. This Statement of Additional Information (“SAI”) provides general information about the Fund and the Portfolio.This SAI is not a Prospectus and should be read in conjunction with the Fund’s current No Load Class Prospectus, Institutional Class Prospectus or Advisor Classes Prospectus, each datedJune 29, 2007, as supplemented and amended from time to time, which are incorporated herein by reference.To obtain a copy of the Prospectuses, please write or call the Fund at the address or telephone number below.To obtain a copy of the Prospectus and SAI of the Portfolio dated June 29, 2007, that provide general information about the Portfolio and are incorporated herein by reference, please write or call the Portfolio at the address or telephone number shown below. Kinetics Mutual Funds, Inc. c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 Phone: (800) 930-3828 TABLE OF CONTENTS General Information about Kinetics Mutual Funds, Inc. 2 Description of the Fund 4 Investment Restrictions 4 Investment Policies and Associated Risks 5 Temporary Investments 11 Portfolio Turnover 12 Management of the Fund and the Portfolio 12 Control Persons and Principal Holders of Securities 18 Proxy Voting Policies 19 Investment Adviser and Sub-Adviser 19 Shareholder Servicing 21 Administrative Services 22 Distributor 22 Distribution Plans 22 Custodian 23 Codes of Ethics 23 Valuation of Shares 23 Portfolio Holdings Information 25 Purchasing Shares 26 Redemption of Shares 29 Brokerage 30 Taxes 32 Performance Information 33 Independent Registered Public Accounting Firm 35 1 General Information about Kinetics Mutual Funds, Inc. The Company is a Maryland corporation, established on March26, 1999.The Company is comprised of several series, including the Fund, all of which are open-end investment companies.The Trust is a Delaware statutory trust, established on March 14, 2000.The Trust is comprised of several series, including the Portfolio, all of which are open-end investment companies.The Fund and Portfolio are set up in a master/feeder fund structure whereby the Fund is a “feeder” fund that invests all of its investable assets in the “master” Portfolio.The principal business office for the Company and the Trust is located at 16 New Broadway, Sleepy Hollow, New York 10591. General Information about the Investment Adviser and Sub-Adviser Kinetics Asset Management, Inc. (“Kinetics” or “Adviser” or “Investment Adviser”) is a New York corporation that serves as the investment adviser to the Water Infrastructure Portfolio.Founded in 1996, the Adviser provides investment advisory services to the Trust, a family of eight mutual funds with discretionary management authority over approximately $10.2 billion in assets at December 31, 2006. The Investment Adviser has selected, and the Board of Trustees of the Trust has approved, Aqua Terra Asset Management, LLC (“Sub-Adviser” or “Aqua Terra”) as sub-adviser for the Water Infrastructure Portfolio.Aqua Terra, a Pennsylvania limited liability company located at 4 Tower Bridge, 200 Barr Harbor Drive, West Conshohocken, Pennsylvania 19428, is a majority owned subsidiary of Boenning & Scattergood Holdings, Inc.Boenning & Scattergood is a full service investment and brokerage firm, founded in 1913.Aqua Terra provides investment advisory services in the water and water infrastructure sector. Aqua Terra, under the supervision of the Investment Adviser, is responsible for decisions to buy and sell securities for the Portfolio.Aqua Terra will also provide various administrative services, and supervise the daily business affairs of the Portfolio.Payments to the Sub-Adviser for its services are made by the Adviser, not by the Portfolio.The Adviser is entitled to receive an annual fee from the Portfolio for its services at the annual rate of 1.25% of the Portfolio’s average daily net assets. Capitalization The authorized capitalization of the Company consists of 1billion shares of common stock of $0.001 par value per share.Each share has equal dividend, distribution and liquidation rights.There are no conversion or preemptive rights applicable to any shares of the Fund.All shares issued are fully paid and non-assessable.Each holder of common stock has one vote for each share held.Voting rights are non-cumulative. The authorized capitalization of the Trust consists of an unlimited number of shares of beneficial interest with no par value.Each share has equal dividend, distribution and liquidation rights.There are no conversion or preemptive rights applicable to any shares of the Portfolio.All shares issued are fully paid and non-assessable.Each holder of shares of beneficial interest has one vote for each share held.Voting rights are non-cumulative. Title and Description of Share Classes The Company and the Trust each currently consist of eight series.Under the Company’s Articles of Incorporation and a Multiple Class Plan adopted pursuant to Rule 18f-3 under the Investment Company Act of 1940, as amended (“1940 Act”), the Fund is permitted to offer several classes of shares as follows: No Load Class, Institutional Class, AdvisorClass A, and AdvisorClass C.AdvisorClass A shares are subject to a front-end sales load and a Rule 12b-1 fee as described in the applicable Prospectus.AdvisorClass C shares are subject to a Rule12b-1 fee as described in the applicable Prospectus. 2 All Classes are sold primarily to individuals who purchase shares through Kinetics Funds Distributor, Inc., (“KFD or the “Distributor”), the Company’s distributor.The expenses incurred pursuant to the Rule 12b-1 Plans will be borne solely by Advisor Class A and C shares of the Fund and constitute the only expenses allocated on a Class by Class basis. Rights of Each Share Class Each share of common stock of the Fund is entitled to one vote in electing Directors and other matters that may be submitted to shareholders for a vote.All shares of all Classes of the Fund generally have equal voting rights.However, matters affecting one particular Class of shares can be voted on only by shareholders in that Class.Only shareholders of Advisor Class A or Advisor Class C shares will be entitled to vote on matters submitted to a shareholder vote with respect to the Rule 12b-1 Plan applicable to such Class.All shareholders are entitled to receive dividends when and as declared by the Board of Directors from time to time and as further discussed in the Prospectuses. Master/Feeder Fund Structure Unlike other mutual funds that directly acquire and manage their own portfolio securities, the Fund invests all of its investable assets in the Portfolio, a separately registered investment company.The Portfolio, in turn, invests in securities using the strategies described in the Prospectus.Accordingly, a shareholder’s interest in the Portfolio’s underlying investment securities is indirect.In addition to selling a beneficial interest to the Fund, the Portfolio could also sell beneficial interests to other mutual funds or institutional investors.Such investors would invest in the Portfolio on the same terms and conditions and would pay a proportionate share of the Portfolio’s expenses.However, other mutual fund or institutional investors in the Portfolio are not required to sell their shares at the same public offering price as the Fund, and might bear different levels of ongoing expenses than the Fund.Shareholders of the Fund should be aware that these differences would result in differences in returns experienced by the different mutual funds or institutional investors of the Portfolio.Such differences in return are also present in other mutual fund structures.In addition, a Master/Feeder Fund Structure may serve as an alternative for large, institutional investors in the Fund who may prefer to offer separate, proprietary investment vehicles and who otherwise might establish such vehicles outside of the Fund’s current operational structure.The Master/Feeder Fund Structure may also allow the Fund to stabilize its expenses and achieve certain operational efficiencies.No assurance can be given, however, that the Master/Feeder Fund Structure will result in the Fund stabilizing its expenses or achieving greater operational efficiencies. The Fund’s methods of operation and shareholder services are not materially affected by its investment in the Portfolio, except that the assets of the Fund may be managed as part of a larger pool of assets.Since the Fund invests all of its assets in the Portfolio, it holds only beneficial interests in the Portfolio; the Portfolio invests directly in individual securities of other issuers. Certain changes in the Portfolio’s objective, policies and/or restrictions may require the Company to withdraw the Fund’s interest in the Portfolio.Any withdrawal could result in a distribution in kind of portfolio securities (as opposed to a cash distribution) from the Portfolio.The Fund could incur brokerage fees or other transaction costs in converting such securities to cash.In addition, a distribution in kind may result in a less diversified portfolio of investments or adversely affect the liquidity of the Fund.The Company’s Board of Directors retains the right to withdraw the investments of the Fund from the Portfolio at any time if it determines that such withdrawal would be in the best interest of the Fund’s shareholders.The Fund would then resume investing directly in individual securities of other issuers or invest in another Portfolio of the Trust. Smaller funds investing in the Portfolio may be materially affected by the actions of larger funds investing in the Portfolio.For example, if a large fund withdraws from the Portfolio, the remaining funds may experience higher pro rata operating expenses, thereby producing lower returns.Additionally, the Portfolio may become less diverse, resulting in increased portfolio risk.However, this possibility also exists for traditionally structured funds that have large or institutional investors.A fund with a greater pro rata ownership in the Portfolio could have effective voting control of the operations of the Portfolio.Whenever the Fund is requested to vote on matters pertaining to the Portfolio, the Company will hold a meeting of shareholders of the Fund and the Fund will cast all of its votes in the Portfolio in the same proportion as the Fund’s shareholders.Shares of the Fund for which no voting instructions have been received will be voted in the same proportion as those shares for which instructions are received. 3 Description of the Fund The Water Infrastructure Fund’s investment objective is to seek to provide investors with long-term capital growth and secondarily with current income.This investment objective is fundamental and cannot be changed without the approval of shareholders. The Fund seeks to achieve its objective by investing all of its investable assets in the Portfolio.Under normal circumstances, the Portfolio invests at least 80% of its net assets plus any borrowings for investment purposes in equity and fixed income securities issued by U.S. and foreign companies engaged in water infrastructure and natural resources with a specific water theme and related activities. The Fund is classified as a non-diversified investment company.The Fund should not be used as a trading vehicle. Investment Restrictions Unless otherwise noted, the Fund and the Portfolio have adopted and are subject to substantially identical fundamental investment restrictions.The investment restrictions of the Fund may be changed only with the approval of the holders of a majority of the Fund’s outstanding voting securities.The investment restrictions of the Portfolio may be changed only with the approval of the holders of a majority of the Portfolio’s outstanding voting securities.As used in this SAI, “a majority of the Fund’s (or Portfolio’s) outstanding voting securities” means the lesser of (1)67% of the shares of common stock/beneficial interest of the Fund/Portfolio represented at a meeting at which more than 50% of the outstanding shares are present in person or by proxy, or (2)more than 50% of the outstanding shares of common stock/beneficial interest of the Fund/Portfolio. 1. The Fund/Portfolio will not act as underwriter for securities of other issuers. 2. The Fund/Portfolio will not make loans amounting to more than 33 1/3% of its total assets (including any collateral posted) or 50% of its total assets (excluding any collateral posted). 3. The Fund/Portfolio will not borrow money or pledge, mortgage, or hypothecate its assets except to facilitate redemption requests that might otherwise require the untimely disposition of portfolio securities and then only from banks and in amounts not exceeding the lesser of 10% of its total assets valued at cost or 5% of its total assets valued at market at the time of such borrowing, pledge, mortgage, or hypothecation and except that the Fund may enter into futures contracts and related options. 4. The Fund/Portfolio will not invest more than 15% of the value of its net assets in illiquid securities, restricted securities, and other securities for which market quotations are not readily available.This policy shall not be deemed violated to the extent that the Fund invests all of its investable assets in the Portfolio. 5. The Fund/Portfolio will not invest in the securities of any one industry except the water infrastructure and natural resources with a specific water theme and related industries, with the exception of securities issued or guaranteed by the U.S. Government, its agencies and instrumentalities, if, as a result, more than 20% of the Fund’s/Portfolio’s total net assets would be invested in the securities of such industries.Except during defensive periods, at least 80% of the Fund’s/Portfolio’s total net assets will be invested in the securities of U.S. and foreign companies that are engaged in water infrastructure and natural resources with a specific water theme and related activities.This policy shall not be deemed violated to the extent that the Fund invests all its investable assets in the Portfolio. 4 6. The Fund/Portfolio will not issue senior securities. 7. The Fund/Portfolio will not purchase or sell commodities or commodity contracts, or invest in oil, gas or mineral exploration or development programs or real estate except that the Fund/Portfolio may purchase and sell securities of companies that deal in oil, gas, or mineral exploration or development programs or interests therein. Non-Fundamental Investment Limitations The following are the Fund’s and Portfolio’s non-fundamental operating policies that may be changed by the Board of Directors of the Company and the Board of Trustees of the Trust, respectively, without shareholder approval. The Fund/Portfolio will not make any changes in its investment policy of investing at least 80% of net assets in the investments suggested by its name without first providing its shareholders with at least 60 days’ prior notice. Investment Policies and Associated Risks The Fund’s and Portfolio’s investment policies and risks are substantially identical.The following paragraphs provide a more detailed description of the Fund’s and Portfolio’s investment policies and risks identified in the Prospectus.Unless otherwise noted, the policies described in this SAI pertain to the Fund and the Portfolio.Furthermore, unless otherwise noted, the policies described in this SAI are not fundamental and may be changed by the Board of Directors of the Company and the Board of Trustees of the Trust, respectively, without shareholder approval. 5 Common and Preferred Stock; Convertible Securities Common stocks are units of ownership of a corporation.Preferred stocks are stocks that often pay dividends at a specific rate and have a preference over common stocks in dividend payments and liquidation of assets.Some preferred stocks may be convertible into common stock.Convertible securities are securities that may be converted into or exchanged for a specified amount of common stock of the same or different issuer within a particular period of time at a specified price or formula. Debt Securities The Portfolio may invest in convertible and non-convertible debt obligations without regard to rating, and as a result, the Portfolio may purchase or hold securities in the lowest rating categories.Debt securities in these lowest investment grade categories are considered to be below investment grade securities that may not have adequate capacity to pay principal or that otherwise generally lack the characteristics of desirable investments.As compared to debt securities with higher ratings, these “high risk” securities are vulnerable to nonpayment and depend to a larger degree upon favorable business, financial and economic conditions for the obligor to meet its financial commitment on the obligation.At no time will the Portfolio have more than 20% of its total assets invested in any debt securities that are rated below investment grade or if the security is unrated, of comparable quality as determined by the Portfolio’s Sub-Adviser, either at the time of purchase or as a result of a reduction in rating after purchase.Please see “Appendix A” to this SAI for a description of debt security ratings. The fixed-income securities in which the Portfolio may invest are generally subject to interest rate risk, credit risk, market risk and call risk. Interest Rate Risk – Therisk that when interest rates increase, fixed-income securities held by a Fund will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities. Credit Risk relates to the ability of the issuer to meet interest and principal payments, as they become due.The ratings given a security by rating services such as Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s Rating Service (“S&P”) provide a generally useful guide as to such credit risk.The lower the rating given a security by such rating service, the greater the credit risk such rating service perceives to exist with respect to such security.Increasing the amount of Portfolio assets invested in unrated or lower-grade securities, while intended to increase the yield produced by those assets, will also increase the credit risk to which those assets are subject. Market Risk. All mutual funds are affected by changes in the economy and swings in investment markets.These can occur within or outside the U.S. or worldwide, and may affect only particular companies or industries. Call Risk – Therisk that an issuer will exercise its right to pay principal on an obligation held by a Fund (such as an asset-backed security) earlier than expected.This may happen when there is a decline in interest rates.Under these circumstances, a Fund may be unable to recoup all of its initial investment and will also suffer from having to reinvest in lower yielding securities. Depositary Receipts.The Portfolio may invest in ADRs and other forms of depositary receipts, such as IDRs.Depository receipts are typically issued in connection with a U.S. or foreign bank or trust company and evidence ownership of underlying securities issued by a foreign corporation.In particular, ADRs represent the right to receive securities of foreign issuers deposited in a bank or other depositary.ADRS are traded in the United States and the prices of ADRs are quoted in U.S. dollars. Investments in depositary receipts involve certain inherent risks generally associated with investments in foreign securities, including the following: Political and Economic Factors.Individual foreign economies of certain countries may differ favorably or unfavorably from the United States economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency, diversification and balance of payments position.The internal politics of certain foreign countries may not be as stable as those of the United States.Governments in certain foreign countries also continue to participate to a significant degree, through ownership interest or regulation, in their respective economies.Action by these governments could include restrictions on foreign investment, nationalization, expropriation of goods or imposition of taxes, and could have a significant effect on market prices of securities and payment of interest.The economies of many foreign countries are heavily dependent upon international trade and are accordingly affected by the trade policies and economic conditions of their trading partners.Enactment by these trading partners of protectionist trade legislation could have a significant adverse effect upon the securities markets of such countries. 6 Currency Fluctuations.A change in the value of any foreign currency against the U.S. dollar will result in a corresponding change in the U.S. dollar value of an ADR’s underlying portfolio securities denominated in that currency.Such changes will affect the Portfolio to the extent that it is invested in ADRs comprised of foreign securities. Taxes.The interest and dividends payable on certain foreign securities comprising an ADR may be subject to foreign withholding taxes, thus reducing the net amount of income to be paid to the Portfolio and that may ultimately be available for distribution to the Portfolio’s and Fund’s shareholders. When-Issued and Delayed Delivery Transactions The Portfolio may purchase short-term obligations on a when-issued or delayed delivery basis.These transactions are arrangements in which the Portfolio purchases securities with payment and delivery scheduled for a future time.The seller’s failure to complete these transactions may cause the Portfolio to miss a price or yield considered advantageous.Settlement dates may be a month or more after entering into these transactions and the market values of the securities purchased may vary from the purchase prices. The Portfolio may dispose of a commitment prior to settlement if the Sub-Adviser deems it appropriate to do so.In addition, the Portfolio may enter into transactions to sell its purchase commitments to third parties at current market values and simultaneously acquire other commitments to purchase similar securities at later dates.The Portfolio may realize short-term profits or losses upon the sale of such commitments. These transactions are made to secure what is considered to be an advantageous price or yield for the Portfolio.No fees or other expenses, other than normal transaction costs, are incurred.However, liquid assets of the Portfolio sufficient to make payment for the securities to be purchased are segregated on the Portfolio’s records at the trade date.These assets are marked to market daily and are maintained until the transaction is settled.The Portfolio does not intend to engage in when-issued and delayed delivery transactions to an extent that would cause the segregation of more than 20% of the total value of its assets. Restricted and Illiquid Securities The Portfolio may invest in a limited amount of restricted securities.Restricted securities are any securities in which the Portfolio may invest pursuant to its investment objective and policies but which are subject to restrictions on resale under federal securities laws.An illiquid asset is any asset which may not be sold or disposed of in the ordinary course of business within seven days at approximately the value at which the Portfolio has valued the investment. Derivatives Buying Call and Put Options.The Portfolio may purchase call options.Such transactions may be entered into in order to limit the risk of a substantial increase in the market price of a security that the Portfolio intends to purchase.Prior to its expiration, a call option may be sold in a closing sale transaction.Any profit or loss from the sale will depend on whether the amount received is more or less than the premium paid for the call option plus the related transaction cost. 7 The Portfolio may purchase put options.By buying a put, the Portfolio has the right to sell a security at the exercise price, thus limiting its risk of loss through a decline in the market value of the security until the put expires.The amount of any appreciation in the value of the underlying security will be partially offset by the amount of the premium paid for the put option and any related transaction cost.Prior to its expiration, a put option may be sold in a closing sale transaction and any profit or loss from the sale will depend on whether the amount received is more or less than the premium paid for the put option plus the related transaction costs. Writing (Selling) Call and Put Options.The Portfolio may write covered options on equity and debt securities and indices.This means that, in the case of call options, so long as the Portfolio is obligated as the writer of a call option, it will own the underlying security subject to the option and, in the case of put options, it will, through its custodian, deposit and maintain either cash or securities with a market value equal to or greater than the exercise price of the option. Covered call options written by the Portfolio give the holder the right to buy the underlying securities from the Portfolio at a stated exercise price.A call option written by the Portfolio is “covered” if the Portfolio owns the underlying security that is subject to the call or has an absolute and immediate right to acquire that security without additional cash consideration (or for additional cash consideration held in a segregated account by its custodian bank) upon conversion or exchange of other securities held in its portfolio.A call option is also covered if the Portfolio holds a call on the same security and in the same principal amount as the call written where the exercise price of the call held (a)is equal to or less than the exercise price of the call written or (b)is greater than the exercise price of the call written if the difference is maintained by the Portfolio in cash and high grade debt securities in a segregated account with its custodian bank. The Portfolio may purchase securities, which may be covered with call options solely on the basis of considerations consistent with the investment objective and policies of the Portfolio.The Portfolio’s turnover may increase through the exercise of a call option; this will generally occur if the market value of a “covered” security increases and the Portfolio has not entered in to a closing purchase transaction. As a writer of an option, the Portfolio receives a premium less a commission, and in exchange foregoes the opportunity to profit from any increase in the market value of the security exceeding the call option price.The premium serves to mitigate the effect of any depreciation in the market value of the security.The premium paid by the buyer of an option will reflect, among other things, the relationship of the exercise price to the market price, the volatility of the underlying security, the remaining term of the option, the existing supply and demand, and the interest rates. The writer of a call option may have no control over when the underlying securities must be sold because the writer may be assigned an exercise notice at any time prior to the termination of the obligation.Exercise of a call option by the purchaser will cause the Portfolio to forego future appreciation of the securities covered by the option.Whether or not an option expires unexercised, the writer retains the amount of the premium.This amount may, in the case of a covered call option, be offset by a decline in the market value of the underlying security during the option period.If a call option is exercised, the writer experiences a profit or loss from the sale of the underlying security.Thus during the option period, the writer of a call option gives up the opportunity for appreciation in the market value of the underlying security or currency above the exercise price.It retains the risk of the loss should the price of the underlying security or foreign currency decline.Writing call options also involves risks relating to the Portfolio’s ability to close out the option it has written. The Portfolio may write exchange-traded call options on its securities.Call options may be written on portfolio securities indices, or foreign currencies.With respect to securities and foreign currencies, the Portfolio may write call and put options on an exchange or over-the-counter.Call options on portfolio securities will be covered since the Portfolio will own the underlying securities.Call option on securities indices will be written only to hedge in an economically appropriate way portfolio securities that are not otherwise hedged with options or financial futures contracts and will be “covered” by identifying the specific portfolio securities being hedged.Options on foreign currencies will be covered by securities denominated in that currency.Options on securities indices will be covered by securities that substantially replicate the movement of the index. 8 A put option on a security, security index, or foreign currency gives the purchaser of the option, in return for the premium paid to the writer (seller), the right to sell the underlying security, index, or foreign currency at the exercise price at any time during the option period.When the Portfolio writes a secured put option, it will gain a profit in the amount of the premium, less a commission, so long as the price of the underlying security remains above the exercise price.However, the Portfolio remains obligated to purchase the underlying security from the buyer of the put option (usually in the event the price of the security falls bellows the exercise price) at any time during the option period.If the price of the underlying security falls below the exercise price, the Portfolio may realize a loss in the amount of the difference between the exercise price and the sale price of the security, less the premium received.Upon exercise by the purchaser, the writer of a put option has the obligation to purchase the underlying security or foreign currency at the exercise price.A put option on a securities index is similar to a put option on an individual security, except that the value of the option depends on the weighted value of the group of securities comprising the index and all settlements are made in cash. During the option period, the writer of a put option has assumed the risk that the price of the underlying security or foreign currency will decline below the exercise price.However, the writer of the put option has retained the opportunity for appreciation above the exercise price should the market price of the underlying security or foreign currency increase.Writing put options also involves risks relating to the Portfolio’s ability to close out the option that it has written. The writer of an option who wishes to terminate its obligation may effect a “closing purchase transaction” by buying an option of the same series as the option previously written.The effect of the purchase is that the clearing corporation will cancel the writer’s position.However, a writer may not effect a closing purchase transaction after being notified of the exercise of an option.There is also no guarantee that the Portfolio will be able to effect a closing purchase transaction for the options it has written. Effecting a closing purchase transaction in the case of a written call option will permit the Portfolio to write another call option on the underlying security with a different exercise price, expiration date, or both.Effecting a closing purchase transaction will also permit the Portfolio to use cash or proceeds from the investments.If the Portfolio desires to sell a particular security from its portfolio on which it has written a call option, it will effect a closing purchase transaction before or at the same time as the sale of the security. The Portfolio will realize a profit from a closing purchase transaction if the price of the transaction is less than the premium received from writing the option.Likewise, the Portfolio will realize a loss from a closing purchase transaction if the price of the transaction is more than the premium received from writing the option.Because increases in the market price of a call option will generally reflect increases in the market price of the underlying security, any loss resulting from the repurchase of a call option is likely to be offset in whole or in part by appreciation of the underlying security owned by the Portfolio. Writing Over-The-Counter (“OTC”) Options.The Portfolio may engage in options transactions that trade on the OTC market to the same extent that it intends to engage in exchange-traded options.Just as with exchange-traded options, OTC options give the holder the right to buy an underlying security from, or sell an underlying security to, an option writer at a stated exercise price.However, OTC options differ from exchange-traded options in certain material respects. OTC options are arranged directly with dealers and not, as is the case with exchange-traded options, through a clearing corporation.Thus, there is a risk of non-performance by the dealer.Because there is no exchange, pricing is typically done by reference to information obtained from market makers.Since OTC options are available for a greater variety of securities and in a wider range of expiration dates and exercise prices, the writer of an OTC option is paid the premium in advance by the dealer. A writer or purchaser of a put or call option can terminate it voluntarily only by entering into a closing transaction.There can be no assurance that a continuously liquid secondary market will exist for any particular option at any specific time.Consequently, the Portfolio may be able to realize the value of an OTC option it has purchased only by exercising it or entering into a closing sale transaction with the dealer that issued it.Similarly, when the Portfolio writes an OTC option, it generally can close out that option prior to its expiration only by entering into a closing purchase transaction with the dealer to which it originally wrote to option.If a covered call option writer cannot effect a closing transaction, it cannot sell the underlying security or foreign currency until the option expires or the option is exercised.Therefore, the writer of a covered OTC call option may not be able to sell an underlying security even though it might otherwise be advantageous to do so.Likewise, the writer of a secured OTC put option may be unable to sell the securities pledged to secure the put for other investment purposes while it is obligated as a put writer.Similarly, a purchaser of an OTC put or call option might also find it difficult to terminate its position on a timely basis in the absence of a secondary market. 9 The staff of the Securities and Exchange Commission (“SEC”) has often taken the position that purchased OTC options and the assets used to “cover” written OTC options are illiquid securities.The Portfolio will adopt procedures for engaging in OTC options transactions for the purpose of reducing any potential adverse effect of such transactions on the liquidity of the Portfolio. Futures Contracts.The Portfolio may buy and sell stock index futures contracts traded on domestic stock exchanges to hedge the value of its portfolio against changes in market conditions.A stock index futures contract is an agreement between two parties to take or make delivery of an amount of cash equal to a specified dollar amount, times the difference between the stock index value at the close of the last trading day of the contract and the price at which the futures contract is originally struck.A stock index futures contract does not involve the physical delivery of the underlying stocks in the index.Although stock index futures contracts call for the actual taking or delivery of cash, in most cases the Portfolio expects to liquidate its stock index futures positions through offsetting transactions, which may result in a gain or a loss, before cash settlement is required. The Portfolio will incur brokerage fees when it purchases and sells stock index futures contracts, and at the time the Portfolio purchases or sells a stock index futures contract, it must make a good faith deposit known as the “initial margin”.Thereafter, the Portfolio may need to make subsequent deposits, known as “variation margin”, to reflect changes in the level of the stock index.The Portfolio may buy or sell a stock index futures contract so long as the sum of the amount of margin deposits on open positions with respect to all stock index futures contracts does not exceed 5% of the Portfolio’s net assets. To the extent the Portfolio enters into a stock index futures contract, it will maintain with its custodian bank (to the extent required by the rules of the SEC) assets in a segregated account to cover its obligations.Such assets may consist of cash, cash equivalents, or high quality debt securities from its portfolio in an amount equal to the difference between the fluctuating market value of such futures contract and the aggregate value of the initial and variation margin payments. Risks Associated With Options and Futures.Although the Portfolio may write covered call options and purchase and sell stock index futures contracts to hedge against declines in market value of its portfolio securities, the use of these instruments involves certain risks.As the writer of covered call options, the Portfolio receives a premium but loses any opportunity to profit from an increase in the market price of the underlying securities, though the premium received may partially offset such loss. Although stock index futures contracts may be useful in hedging against adverse changes in the value of the Portfolio’s investment securities, they are derivative instruments that are subject to a number of risks.During certain market conditions, purchases and sales of stock index futures contracts may not completely offset a decline or rise in the value of the Portfolio’s investments.In the futures markets, it may not always be possible to execute a buy or sell order at the desired price, or to close out an open position due to market conditions, limits on open positions and/or daily price fluctuations.Changes in the market value of the Portfolio’s investment securities may differ substantially from the changes anticipated by the Portfolio when it established its hedged positions, and unanticipated price movements in a futures contract may result in a loss substantially greater than the Portfolio’s initial investment in such a contract. 10 Successful use of futures contracts depends upon the Sub-Adviser’s ability to correctly predict movements in the securities markets generally or of a particular segment of a securities market.No assurance can be given that the Sub-Adviser’s judgment in this respect will be correct. The Commodity Futures Trading Commission (“CFTC”) and the various exchanges have established limits referred to as “speculative position limits” on the maximum net long or net short position that any person may hold or control in a particular futures contract.Trading limits are imposed on the number of contracts that any person may trade on a particular trading day.An exchange may order the liquidation of positions found to be in violation of these limits and it may impose sanctions or restrictions.These trading and positions limits will not have an adverse impact on a Portfolio’s strategies for hedging its securities. Distressed Investments The Portfolio may invest up to 5% of its assets in securities of companies that are in financial distress (i.e., involved in bankruptcy or reorganization proceedings).These securities may include, among other things, senior or subordinated fixed income securities, common stock, preferred stock, warrants and other kinds of indebtedness.There can be no assurance that the Sub-Adviser will correctly evaluate all the factors that could affect the outcome of an investment in these types of securities.Financially distressed securities involve considerable risk that can result in substantial or even total loss on the Portfolio’s investment. It is often difficult to obtain information as to the true condition of financially distressed securities.These securities are often subject to litigation among the participants in the bankruptcy or reorganization proceedings.Such investments may also be adversely affected by federal and state laws relating to, among other things, fraudulent transfers and other voidable transfers or payments, lender liability and a bankruptcy court’s power to disallow, reduce, subordinate or disenfranchise particular claims.These and other factors contribute to above-average price volatility and abrupt and erratic movements of the market prices of these securities.In addition, the spread between the bid and asked prices of such securities may be greater than normally expected and it may take a number of years for the market price of such securities to reflect their intrinsic value. Securities of financially troubled companies require active monitoring and may, at times, require participation in bankruptcy or reorganization proceedings by the Sub-Adviser.To the extent that the Sub-Adviser becomes involved in such proceedings, the Adviser may have a more active participation in the affairs of the issuer than that assumed generally by a shareholder, and such participation may generate higher legal fees and other transaction costs relating to the investment than would normally be the case. In bankruptcy and other forms of corporate reorganization, there exists the risk that the reorganization will: (1)be unsuccessful (due to, for example, failure to obtain the necessary approvals); (2) be delayed (for example, until various liabilities, actual or contingent, have been satisfied); or (3) result in a distribution of cash or a new security the value of which will be less than the purchase price of the security in respect to which such distribution was made. Temporary Investments Due to the changing nature of the water infrastructure and natural resources and related industries, the national economy and market conditions, the Fund and Portfolio may, as a temporary defensive measure, invest without limitation, in short-term debt securities and money market securities with a rating of A2-P2 or higher. In order to have funds available for redemption and investment opportunities, the Portfolio may also hold a portion of its assets in cash or U.S. short-term money market instruments.Certificates of deposit purchased by the Portfolio will be those of U.S. banks having total assets at the time of purchase in excess of $1 billion, and banker’s acceptances purchased by the Portfolio will be guaranteed by U.S. or foreign banks having total assets at the time of purchase in excess of $1 billion.The Portfolio anticipates that not more than 10% of its total assets will be so invested or held in cash at any given time, except when the Portfolio is in a temporary defensive posture. 11 Portfolio Turnover In order to qualify for the beneficial tax treatment afforded regulated investment companies, and to be relieved of Federal tax liabilities, both the Fund and the Portfolio must distribute substantially all of their net income to shareholders generally on an annual basis.Thus, the Portfolio may have to dispose of portfolio securities under disadvantageous circumstances to generate cash or borrow cash in order to satisfy the distribution requirement.The Portfolio does not trade in securities for short-term profits but, when circumstances warrant, securities may be sold without regard to the length of time they have been held.Portfolio turnover rates may vary depending on the volume of buying and selling activities.Rates over 100% are considered high.The Water Infrastructure Portfolio expects to have a turnover rate of approximately 35% during the first year of operation. Management of the Fund and the Portfolio Board of Directors/Board of Trustees The management and affairs of the Fund and the Portfolio are supervised by the Board of Directors of the Company and the Board of Trustees of the Trust, respectively.Each Board consists of the same eight individuals, five of whom are not “interested persons” of the Company or the Trust as that term is defined in the 1940 Act.The Directors are fiduciaries for the Fund’s shareholders and are governed by the laws of the State of Maryland in this regard.The Trustees are fiduciaries for the Portfolio’s shareholders and are governed by the laws of the State of Delaware in this regard.Each Board establishes policies for the operation of the Fund and the Portfolio and appoints the officers who conduct the daily business of the Fund and the Portfolio.Officers and Directors/Trustees of the Company and the Trust are listed below with their addresses, present positions with the Company and Trust and principal occupations over at least the last five years.Each Director/Trustee may be contacted by writing to the Director/Trustee c/o Kinetics Mutual Funds, Inc., 16 New Broadway, Sleepy Hollow, New York, 10591. 12 Independent Directors/Trustees Name, Address and Age Position(s) Held with Company/ Trust Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years # of Portfolios in Fund Complex** Overseen by Director/ Trustee Other Directorships Held by Director/ Trustee John J. Sullivan (76) c/o Kinetics Asset Management, Inc. 16 New Broadway Sleepy Hollow, New York, 10591 Independent Director/ Independent Trustee Indefinite/ 7 years Retired; Senior Advisor, Long Term Credit Bank of Japan, Ltd.; Executive Vice President, Long Term Credit Bank Trust Company (1987-1999). 16 Director, The Kinetics Funds (2003 to Present) Steven T. Russell (43) c/o Kinetics Asset Management, Inc. 16 New Broadway Sleepy Hollow, New York, 10591 Independent Director/ Independent Trustee Indefinite/ 7 years Attorney and Counselor at Law, Partner, Law firm of Russell and Fig (since September 2002); Steven Russell Law Firm (1994 to 2002); Professor of Business Law, Suffolk County Community College (1997 to Present). 16 N/A Douglas Cohen C.P.A. (45) c/o Kinetics Asset Management, Inc. 16 New Broadway Sleepy Hollow, New York, 10591 Independent Director/ Independent Trustee Indefinite/ 7 years Sunrise Credit Services, Inc. (2005-Present); Wagner & Zwerman, LLP Certified Public Accountant (1997 to present); Leon D. Alpern & Co. (1985 to 1997). 16 Director, The Kinetics Funds (1996 to Present) William J. Graham (46) c/o Kinetics Asset Management, Inc. 16 New Broadway Sleepy Hollow, New York, 10591 Independent Director/ Independent Trustee Indefinite/ 7 years Attorney, William J. Graham, PC (2001 to present); Bracken & Margolin, LLP (1997 to 2001). 16 N/A 13 Name, Address and Age Position(s) Held with Company/ Trust Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years # of Portfolios in Fund Complex** Overseen by Director/ Trustee Other Directorships Held by Director/ Trustee Joseph E. Breslin (53) c/o Kinetics Asset Management, Inc. 16 New Broadway Sleepy Hollow, New York, 10591 Independent Director/ Independent Trustee Indefinite/ 7 years Chief Operating Officer, Aladdin Capital Management (2005-Present); Independent Consultant, Independence Community Bank (2003-2005); Senior Managing Director, Marketing & Sales, Whitehall Asset Management, a financial services company (1999 to May 2003). 16 Director, AIP Funds 14 Interested Directors/Trustees & Officers Name, Address and Age Position(s) Held with the Company/ Trust Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years # of Portfolios in Fund Complex** Overseen by Director/ Trustee Other Directorships Held by Director/ Trustee Murray Stahl* (54) c/o Kinetics Asset Management, Inc. 16 New Broadway Sleepy Hollow, New York, 10591 Director/Trustee, Secretary Indefinite/ 7 years Chairman, The FRMO Corp. (2001 to present) (provides consulting services to private investment funds and research services with respect to marketable securities.); Chairman Horizon Asset Management, Inc. (an investment adviser) (1994 to present); Director of Research, Kinetics Asset Management and Kinetics Mutual Funds, Inc. (2002 to present). 16 Chairman of Horizon Asset Management; Chairman of FRMO Corporation Peter B. Doyle* (45) c/o Kinetics Asset Management, Inc. 16 New Broadway Sleepy Hollow, New York, 10591 Director/Trustee, President & Chairman of the Board Indefinite/ 5 years President, Kinetics Asset Management (2002 to present); Director, Kinetics Advisers, LLC (2000 to Present), Director and Officer, Horizon Asset Management, Inc. (1994 to Present); Chief Investment Strategist, Kinetics Asset Management and Kinetics Mutual Funds, Inc. (1998 to Present). 16 Director, The Kinetics Funds (2001 to present); Director and Officer of FRMO Corporation 15 Name, Address and Age Position(s) Held with the Company/ Trust Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years # of Portfolios in Fund Complex** Overseen by Director/ Trustee Other Directorships Held by Director/ Trustee Leonid Polyakov* (48) 16 New Broadway Sleepy Hollow, NY10591 Director/Trustee & Treasurer Indefinite/ 5 years CFO, Kinetics Asset Management, Inc. (2000 to Present); President, Kinetics Funds Distributor, Inc. (2002 to Present); Director Kinetics Advisers, LLC (2000 to Present); CFO, KBD Securities, LLC (2000 to Present) Vice President, JP Morgan (1997 to 2000). 16 Director, The Kinetics Funds (2001 to present) *Directors/Trustees who are considered "interested persons" as defined in Section 2(a)(19) of the 1940 Act because of their association with the Adviser and its affiliates. **The term “fund complex” refers to the Company and the Trust, which hold themselves out as related for investment purposes. Board Committees The Board has two standing committees as described below: Audit Committee Members Description # of Meetings during Past Fiscal Year Joseph E. Breslin Douglas Cohen William J. Graham Steven T. Russell John J. Sullivan Responsible for advising the full Board with respect to accounting, auditing and financial matters affecting the Fund/Portfolio. The Committee met two times during the year ended December 31, 2006. Pricing Committee Members Description # of Meetings during Past Fiscal Year Joseph E. Breslin Douglas Cohen William J. Graham Steven T. Russell John J. Sullivan Responsible for (1) monitoring the valuation of the Portfolio’s securities and other investments; and (2) as required by the Portfolio’s valuation policies, when the full Board is not in session, determining the fair value of illiquid and other holdings after consideration of all relevant factors, which determinations shall be reported to the full Board. The Committee met once during the year ended December 31, 2006. 16 Board Interest in the Fund As of December 31, 2006, the Directors/Trustees owned the following amounts in the Fund and in all the Funds/Portfolios overseen by the Directors/Trustees: Name of Director/Trustee Dollar Range of Equity Securities in the Fund Aggregate Dollar Range of Equity Securities in All Funds/Portfolios Overseen by Director/Trustee INDEPENDENT DIRECTORS/TRUSTEES Steven T. Russell None None Douglas Cohen, C.P.A. None $10,001 - $50,000 William J. Graham None None Joseph E. Breslin None over $100,000 John J. Sullivan None None INTERESTED DIRECTORS/TRUSTEES Murray Stahl None $50,001 - $100,000 Leonid Polyakov None over $100,000 Peter B. Doyle None over $100,000 Compensation For their service as Directors of the Company and Trustees of the Trust, the Independent Directors/Independent Trustees receive, effective January 1, 2007 an aggregate fee of $19,000 per year and $2,500 per Board meeting attended with an additional $1,500 for each Pricing and/or Audit Committee meeting attended, as well as reimbursement for expenses incurred in connection with attendance at such meetings.In addition, each Committee Chairman of the Company and the Trust (such as the Audit Committee or Pricing Committee) receives an additional fee of $5,000 per year for his service as chairman.Prior to January 1, 2007, the Independent Directors/Independent Trustees received an aggregate fee of $15,000 per year and $1,000 per meeting attended (including Pricing or Audit Committee Meetings), as well as reimbursement for expenses incurred in connection with attendance at such meetings.In addition, each Committee Chairman of the Company and the Trust (such as the Audit Committee or Pricing Committee) received an additional fee of $5,000 per year for his service as chairman.The “interested persons” who serve as Directors of the Company or Trustees of the Trust receive no compensation for their service as Directors or Trustees.None of the executive officers receive compensation from the Fund or the Portfolio except the Company’s/Trust’s Chief Compliance Officer.The following table provides compensation information for the Directors/Trustees for the year-ended December 31, 2006. 17 Compensation Table Name and Position Aggregate Compensation From Fund/Portfolio*** Pension or Retirement Benefits Accrued as Part of Fund/Portfolio Expenses Estimated Annual Benefits Upon Retirement Total Compensation from Fund and Fund Complex Paid to Directors/Trustees** Murray Stahl* Director/Trustee None None None None Peter B. Doyle* Director/Trustee None None None None Leonid Polyakov* Director/Trustee None None None None Steven T. Russell Independent Director/ Independent Trustee None None None $22,000 Douglas Cohen, CPA Independent Director/ Independent Trustee None None None $27,000 William J. Graham Independent Director/ Independent Trustee None None None $22,000 Joseph E. Breslin Independent Director/ Independent Trustee None None None $27,000 John J. Sullivan Independent Director/ Independent Trustee None None None $22,000 * “Interested person” as defined under the 1940 Act. ** Includes compensation paid by Kinetics Portfolios Trust. *** The Water Infrastructure Fund/Portfolio had not commenced operations as of December 31, 2006. Control Persons and Principal Holders of Securities A control person is one who owns beneficially or through controlled companies more than 25% of the voting securities of a company or acknowledges the existence of control.Please note that since the Fund had not commenced operations prior to the date of this SAI, no information is available. 18 Management Ownership As of December 31, 2006, the officers and/or Directors of the Fund did not own any outstanding shares of the Fund. Proxy Voting Policies The Trust, on behalf of the Portfolio, has delegated the voting of portfolio securities to the Adviser.The Adviser has adopted policies and procedures for the voting of proxies on behalf of client accounts, including the Portfolio, for which the Adviser has voting discretion.Pursuant to these policies and procedures, the Adviser’s guiding principles in voting proxies is to ensure that the manner in which proxies are voted is in the best interest of its clients and the value of the investment.To this end, an independent third party proxy service, Institutional Shareholder Service (ISS), has been retained by the Adviser for their fundamental research on the proxy question and subsequent recommendations.Proxies are voted by ISS in accordance with their proxy voting guidelines with the intent of serving the best interests of the Adviser’s clients.A summary of ISS’s guidelines is attached as Exhibit B. ISS will inform the Adviser’s proxy administrator of any proxies that do not fall within the adopted guidelines.The Adviser’s proxy administrator will send the proxies in question to the Portfolio’s portfolio manager for review, documentation of vote rationale, and signature.In the event the designated portfolio manager is unavailable, the proxy will be forwarded to the Chief Investment Strategist for execution. ISS also updates and revises the Guidelines on a periodic basis, and the revisions are reviewed by the Adviser to determine whether they are consistent with the Adviser’s guiding principles.ISS also assists the Adviser in the proxy voting process by providing operational, recordkeeping and reporting services. The Adviser is responsible for reviewing its relationship with ISS and for evaluating the quality and effectiveness of the various services provided by ISS.The Adviser may hire other service providers to replace or supplement ISS with respect to any of the services the Adviser currently receives from ISS. The Adviser has implemented procedures that are intended to prevent conflicts of interest from influencing proxy voting decisions.These procedures include the Adviser’s use of ISS as an independent third party and a review and approval process for individual decisions that do not follow ISS’s recommendations. The Portfolio’s actual voting records relating to portfolio securities during the most recent 12-month period ended June30 will be available without charge, upon request by calling toll-free at (800) 930-3828 or by accessing the SEC’s website at www.sec.gov.In addition, a copy of the Trust’s proxy voting policies and procedures are also available by calling toll-free at (800) 930-3828 and will be sent within three business days of receipt of a request. Investment Adviser and Sub-Adviser The Board of the Trustees of the Trust, on behalf of the Portfolio, approved an advisory contract (the “Advisory Agreement”) with Kinetics.This Advisory Agreement continues on a year-to-year basis provided that specific approval is voted at least annually by the Board of Trustees of the Trust or by the vote of the holders of a majority of the outstanding voting securities of the Portfolio.In either event, it must also be approved by a majority of the Trustees of the Portfolio who are neither parties to the Advisory Agreement nor “interested persons” of the Trust as defined in the 1940 Act at a meeting called for the purpose of voting on such approval.The Adviser’s investment decisions are made subject to the direction and supervision of the Board of Trustees.The Advisory Agreement may be terminated at any time, without the payment of any penalty, by the Board of Trustees or by vote of a majority of the outstanding voting securities of the Portfolio. 19 The Portfolio’s Advisory Agreement with Kinetics authorizes Kinetics to engage a sub-adviser to assist it in the performance of its advisory services.Pursuant to such authorization, Kinetics has appointed Aqua Terra as the sub-adviser to the Portfolio.Under the Advisory Agreement, Kinetics will review, monitor and report to the Board of Trustees of the Trust on the performance and investment procedures of Aqua Terra and assist and consult with Aqua Terra in connection with the Water Infrastructure Portfolio’s investment program.The Adviser will also be responsible for the selection of broker-dealers,the negotiation of commission ratesand the execution of transactions of the Portfolio. Under its Sub-Advisory Agreement with Kinetics, Aqua Terra is responsible for decisions to buy and sell securities for the Portfolio.Unless sooner terminated by Kinetics or the Board of Trustees upon not less than 30 nor more than 60 days’ written notice or by Aqua Terra on not less than 90 days’ written notice, the Sub-Advisory Agreement will continue in effect from year to year as long as such continuance is approved at least annually as described above. Advisory and Sub-Advisory Fees For the above advisory services, the Portfolio has agreed to pay to Kinetics an annual fee of 1.25% of the Portfolio’s average daily net assets.All fees are computed on the average daily closing net asset value (“NAV”) of the Portfolio and are payable monthly. For the above sub-advisory services Aqua Terra receives sub-advisory fees from Kinetics at the annual rate of .35% of daily net assets of the Portfolio. Fees of the custodian, administrator, fund accountant and transfer agent are paid by the Fund or by the Portfolio or by the Fund and the Portfolio jointly, as more fully described below.The Fund and/or Portfolio pays all other expenses, including: · fees and expenses of directors not affiliated with the Adviser or Sub-Adviser; · legal and accounting fees; · interest, taxes, and brokerage commissions; and · record keeping and the expense of operating its offices. Portfolio Managers William S. Brennan William S. Brennan serves as portfolio manager for the Portfolio.The following provides information regarding other accounts managed by Mr. Brennan as of May 31, 2007: Category of Account Total Number of Accounts Managed Total Assets in Accounts Managed Number of Accounts for which Advisory Fee is Based on Performance Assets in Accounts for which Advisory Fee is Based on Performance Other Registered Investment Companies 0 0 0 0 Other Pooled Investment Vehicles 2 $10,500,000 1 $10,000,000 Other Accounts 0 0 0 0 20 Gerald Sweeney Gerald Sweeney serves as Senior Analyst and Portfolio Administrator for the Portfolio.The following provides information regarding other accounts managed by Mr. Sweeney as of May 31, 2007 Category of Account Total Number of Accounts Managed Total Assets in Accounts Managed Number of Accounts for which Advisory Fee is Based on Performance Assets in Accounts for which Advisory Fee is Based on Performance Other Registered Investment Companies 0 0 0 0 Other Pooled Investment Vehicles 0 0 0 0 Other Accounts 0 0 0 0 As of the date of this SAI, the Portfolio Managers did not beneficially own shares of the Fund. Compensation Portfolio Managers and Analysts receive a fixed salary based on their seniority and/or position with Aqua Terra. Bonuses are subjective and are not tied to performance of the Fund or other accounts managed by Aqua Terra with the exception of one account for which bonuses are tied to the performance of the account measured against the account's benchmark. As a Managing Partner of Aqua Terra, Mr. Brennan does not receive a bonus, but instead receives a portion of Aqua Terra's profits. Material Conflicts of Interest. The Sub-Adviser’s portfolio managers are responsible for managing the Portfolio, as well as other accounts. A portfolio manager may manage a separate account or other pooled investment vehicle that may have a materially higher or lower fee arrangement than the Portfolio or that may have a performance fee arrangement.The side-by-side management of these accounts may raise potential conflicts of interest relating to cross trading, the allocation of investment opportunities and the aggregation and allocation of trades.In addition, while portfolio managers generally only manage accounts with similar investment strategies, it is possible that due to varying investment restrictions among accounts that certain investments could be made for some accounts and not others or conflicting investment positions could be taken among accounts and for other reasons.The Sub-Adviser has a fiduciary responsibility to manage all client accounts in a fair and equitable manner.The Sub-Adviser seeks to provide best execution of all securities transactions and aggregate and then allocate securities to client accounts in a fair and timely manner.To this end, the Sub-Adviser has developed policies and procedures designed to mitigate and manage the potential conflicts of interest that may arise from side-by-side management. Shareholder Servicing The Adviser has entered into shareholder servicing agreements with the Fund under which the Adviser may perform, or arrange for others to perform, certain shareholder servicing functions.The Adviser has entered into written agreements with shareholder servicing agents that perform shareholder services on behalf of their clients who own shares of the Fund.For these shareholder servicing functions, the Adviser and/or shareholder servicing agents are entitled to receive an annual shareholder servicing fee in the amount of 0.25% of the average daily net assets for each of the No-Load Class and Advisor Classes of the Fund and 0.20% of the average daily net assets of the Institutional Class of the Fund.The Adviser has contractually agreed to waive and/or reimburse a portion of the shareholder servicing fee with respect to the Institutional Class in excess of 0.05% of the average daily net assets of the Institutional Class until at least May 1, 2008.The Adviser and/or its affiliates may pay additional compensation from time to time, out of their respective assets and not as an additional charge to the Fund, to selected shareholder servicing agents and other persons in connection with providing services to shareholders of the Fund. 21 Administrative Services U.S. Bancorp Fund Services, LLC (“U.S. Bancorp”), located at 615 East Michigan Street, Milwaukee, Wisconsin 53202, serves as Administrator of the Fund and the Portfolio.The Administrator is entitled to receive annual fees of 0.05%, which are payable monthly, based on the Fund’s average net assets.U.S. Bancorp also serves as the Fund’s accountant and transfer agent.As such, U.S. Bancorp provides certain shareholder services and record management services and acts as the Portfolio’s dividend disbursement agent. Administrative services include, but are not limited to, providing office space, equipment, telephone facilities, various personnel, including clerical and supervisory, and computers, as is necessary or beneficial to: · establish and maintain shareholders’ accounts and records, · process purchase and redemption transactions, · process automatic investments of client account cash balances, · answer routine client inquiries regarding the Portfolio, · assist clients in changing dividend options, · account designations, and addresses, and · providing such other services as the Portfolio may reasonably request. Distributor Kinetics Funds Distributor, Inc., 16 New Broadway, Sleepy Hollow, New York 10597, is the distributor of the Fund’s shares.KFD is a registered broker-dealer and member of the National Association of Securities Dealers, Inc., and an affiliate of the Adviser. Distribution Plans The Company, on behalf of the Fund, has adopted separate Distribution Plans pursuant to Rule 12b-1 promulgated by the SEC pursuant to the 1940 Act (the “Plans”) for each of the Advisor Class A and Advisor Class C shares.Under the Advisor Class A Plan, Advisor Class A shares may pay up to an annual rate of 0.50% (currently limited to 0.25%) of the average daily NAV of such shares to the Distributor or other qualified recipient under the Plan.Under the Advisor Class C Plan, Advisor Class C shares may pay an annual rate of 0.75% of the average daily NAV of Advisor Class C shares to the Distributor.The Plans were adopted to facilitate the sale of a sufficient number of shares to allow the Fund to achieve economic viability. The Plan for the Advisor Class A shares is a “reimbursement” Plan that provides the Company the ability to use assets of the Fund to reimburse KFD and other qualified recipients (e.g., securities dealers, financial institutions and other industry professionals) for any expenses incurred in connection with any activity that is principally intended to result in the sale of the Fund’s shares subject to the Plan up to 0.50% of average daily net assets. The Plan for Advisor Class C shares is a “compensation” type plan that provides the Company with the ability to use assets of the Fund to pay KFD and other qualified recipients (e.g., securities dealers, financial institutions and other industry professionals) fees in the amount of 0.75% of average daily net assets to finance any activity that is principally intended to result in the sale of the Fund’s shares subject to the Plan. Activities covered by the Plans include: 22 · the advertising and marketing of shares of the Fund covered by the Plans; · preparing, printing, and distributing Prospectuses and sales literature to prospective shareholders, brokers, or administrators; and · implementing and operating the Plans. The Plans must be renewed annually by the Board of Directors, including a majority of the Directors who have no direct or indirect financial interest in the operation of the Plans (“Independent Directors”), cast in person at a meeting called for that purpose.As long as the Plans are in effect, the Independent Directors must select and nominate other Independent Directors. The Plans and any related agreements may not be amended to materially increase the amounts to be spent for distribution expenses without approval by a majority of the Fund’s outstanding shares covered by the Plans.All material amendments to the Plans or any related agreements must be approved by a vote of the Independent Directors, cast in person at a meeting called for the purpose of voting on any such amendment. KFD is required to report in writing to the Board of Directors, at least quarterly, on the amounts and purpose of any payments made under the Plans.KFD is also required to furnish the Board of Directors with such other information as may reasonably be requested in order to enable the Directors to make an informed determination of whether the Plans should be continued. Custodian U.S. Bank, N.A. (“U.S. Bank”) with principal offices at 1555 N. River Center Drive, Suite 302, Milwaukee, Wisconsin 53212, is custodian for the securities and cash of the Portfolio.Under a Custody Agreement, U.S. Bank holds the Portfolio’s assets in safekeeping and keeps all necessary records and documents relating to its duties.U.S. Bank receives an annual fee equal to 0.005% of the Portfolio’s market value with a minimum annual fee of $3,000. U.S. Bank also serves as custodian of the shares of beneficial interest of the Portfolio held by the Fund pursuant to a Custody Agreement under which U.S. Bank is responsible for the safekeeping of such shares of beneficial interest and all necessary records and documents relating to such shares. Codes of Ethics The Company, Kinetics,KFD and the Sub-Adviser have adopted Codes of Ethics pursuant to Rule 17j-1 under the 1940 Act that permit investment personnel subject to the particular Code of Ethics to invest in securities, including securities that may be purchased or held by the Portfolio, for their own accounts. Valuation of Shares Shares of the Fund are sold on a continual basis at the NAV per share next computed, plus any applicable sales charge, following acceptance of an order by the Fund.The Fund’s NAV per share for the purpose of pricing purchase and redemption orders is determined at the close of normal trading (currently 4:00 p.m. Eastern Time) on each day the New York Stock Exchange (“NYSE”) is open for trading.The NYSE is closed on the following holidays: New Year’s Day, Martin Luther King, Jr. Day, President’s Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day. The Portfolio’s investment securities are valued each day at the last quoted sales price on the securities’ principal exchanges.If market quotations are not readily available, securities will be valued at their fair value as determined in good faith in accordance with procedures approved by the Board of Trustees.The Portfolio may use independent pricing services to assist in calculating the NAV of the Portfolio’s shares. 23 The Portfolio’s investment securities that are listed on a U.S. securities exchange for which market quotations are readily available are valued at the last quoted sale price on the day the valuation is made.Price information on listed securities is taken from the exchange where a security is primarily traded. All equity securities that are traded using NASDAQ are valued using the NASDAQ Official Closing Price (“NOCP”).In the event market quotations are not readily available or if events occur that may materially affect the value of a particular security between the time trading ends on a particular security and the close of regular trading on the NYSE, “fair value” will be determined. Options, futures, unlisted U.S. securities and listed U.S. securities not traded on the valuation date for which market quotations are readily available are valued at the mean of the most recent quoted bid and asked price. Trading in foreign securities may be completed at times when the NYSE is closed.In computing the NAV of the Fund and the Portfolio, the value of a foreign security is determined as of the close of trading on the foreign exchange on which it is principally traded or as of the scheduled close of trading on the NYSE, whichever is earlier, at the closing sales prices provided by approved pricing services or other alternate sources.In the absence of sales, the last available mean price between the closing bid and asked prices will be used.Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees.Values of foreign securities are translated from the local currency into U.S. dollars on the basis of the foreign currency exchange rates, as provided by an independent pricing service or reporting agency, generally prior to the close of the NYSE.Occasionally, events affecting the value of foreign securities and such exchange rates occur between the time at which they are determined and the close of the NYSE, which events would not be reflected in the computation of the Portfolio’s net asset value.If events materially affecting the value of such securities or currency exchange rates occur during such time period, the securities will be valued at their fair value as determined in good faith by or under the direction of the Board of Trustees. The NAV per share of each Class of shares of the Fund is computed by dividing the value of the securities held by the Fund plus any cash or other assets attributable to that Class (including interest and dividends accrued but not yet received) minus all liabilities (including accrued expenses) attributable to that Class by the total number of shares of that Class outstanding at such time, as shown below: (Value of Assets of the Class) - (Liabilities of the Class) NAV per share Shares Outstanding of the Class Because the Fund has not yet commenced operations, there is no NAV of shares as of the fiscal year ended December 31, 2006. Fixed-income securities (other than obligations having a maturity of 60 days or less) are normally valued on the basis of quotes obtained from pricing services, which take into account appropriate factors such as institutional sized trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data.Fixed-income securities purchased with remaining maturities of 60 days or less are valued at amortized cost if it reflects fair value.In the event that amortized cost does not reflect market value, market prices as determined above will be used.Other assets and securities for which no quotations are readily available (including restricted securities) will be valued in good faith at fair value using methods determined by the Board of Trustees of the Portfolio. 24 Portfolio Holdings Information The Company, on behalf of the Fund, and the Trust, on behalf of the Portfolio, maintain policies and procedures relating to selective disclosure of portfolio holdings (“Portfolio Holdings Policies”) that govern the timing and circumstances of disclosure to shareholders and third parties of information regarding the portfolio investments held by the Fund and the Portfolio.These Portfolio Holdings Policies have been approved by the Board of Directors of the Company on behalf of the Fund and the Board of Trustees of the Trust on behalf of the Portfolio.Disclosure of the Fund’s/Portfolio’s complete holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q.These reports are available, free of charge, on the EDGAR database on the SEC’s web-site at www.sec.gov.Under the Portfolio Holdings Policies, neither the Company/Trust nor any representative of the Company/Trust may solicit or accept any compensation or other consideration in connection with Portfolio Holdings. The Adviser only discloses information concerning securities held by the Fund and the Portfolio under the following circumstances: · twenty calendar days after the end of each calendar month, the Adviser posts (a) the top fifteen (15) securities held by each Fund/Portfolio and their respective percentage of the Portfolio on the Company’s website and (b) the top five (5) performing and the bottom five (5) performing securities held by each of the Trust’s portfolios; and · as required by the federal securities laws, the Fund/Portfolio will disclose portfolio holdings in their applicable regulatory filings, including shareholder reports, reports on Forms N-CSR and N-Q or such other filings, reports or disclosure documents as the applicable regulatory authorities may require. Portfolio holdings information that is not filed with the SEC or posted on the Company’s website may be provided to third parties only if the third party recipients are required to keep all portfolio holdings information confidential and are prohibited from trading on the information they receive.Disclosure to such third parties must be approved in advance by the Company’/Trust’s or Adviser’s President.The Administrator is responsible for portfolio holdings disclosure to third party service providers of auditing, custody, proxy voting and other similar services for the Fund/Portfolio, as well as rating and ranking organizations, which will generally be permitted; however, information may be disclosed to other third parties (including, without limitation, individuals, institutional investors, and intermediaries that sell shares of the Fund/Portfolio,) only upon approval by the Company’s/Trust’s or Adviser’s President, who must first determine that the Fund/Portfolio has a legitimate business purpose for doing so.In general, each recipient of non-public portfolio holdings information must sign a confidentiality and non-trading agreement, although this requirement will not apply when the recipient is otherwise subject to a duty of confidentiality.In accordance with the policy, the identity of those recipients who receive non-public portfolio holdings information on an ongoing basis is as follows: the Trust’s Adviser, the Trust’s Sub-Adviser, the Company’s/Trust’s transfer agent and Administrator – U.S. Bancorp Fund Services, LLC, the Company’s/Trust’s independent registered public accounting firm, the Company’s/Trust’s custodian, the Company’s/Trust’s legal counsel and the Company’s/Trust’s proxy voting service.Such holdings are released on conditions of confidentiality, which include appropriate trading prohibitions.“Conditions of confidentiality” include confidentiality terms included in written agreements, implied by the nature of the relationship (e.g. attorney-client relationship), or required by fiduciary or regulatory principles (e.g., custody services provided by financial institutions).Portfolio holdings may also be provided earlier to shareholders and their agents who receive redemptions in kind that reflect a pro rata allocation of all securities held in the portfolio.Third party providers of custodial or accounting services to the Fund may release non-public portfolio holdings information of the Fund/Portfolio only with the permission of the Administrator.From time to time portfolio holdings information may be provided to broker-dealers solely in connection with the Fund/Portfolio seeking portfolio securities trading suggestions.In providing this information reasonable precautions, including limitations on the scope of the portfolio holdings information disclosed, are taken to avoid any potential misuse of the disclosed information. 25 The Company’s/Trust’s Portfolio Holdings Policies set forth the third parties who receive portfolio holdings information pursuant to ongoing arrangements.Furthermore, the Policies can only be revised by Board approval.The Board will be notified by the Adviser and the Administrator if disclosures are made concerning the Company’s/Trust’s portfolio holdings in contravention of the Company’s/Trust’s Portfolio Holdings Policies. In determining the existence of a legitimate business purpose, and in order to ensure that the disclosure of the Company’s/Trust’s portfolio holdings is in the best interests of the Company’s/Trust’s shareholders, the following factors, and any additional relevant factors, shall be considered by the Company/Trust or its service providers when disclosing non-public portfolio holdings information to selected third parties:(1) whether the disclosure is consistent with the anti-fraud provisions of the federal securities laws; and (2) avoidance of any conflicts of interest between the interests of the Company’s/Trust’s shareholders and the service providers. Purchasing Shares Shares of the Fund are sold in a continuous offering and may be purchased on any business day through authorized investment dealers or directly from the Fund.Shares of the Fund are sold at their NAV plus any applicable sales charge.Except for the Fund itself (through KFD), only investment dealers that have an effective selling agreement with the Fund are authorized to sell shares of the Fund. Anti-Money Laundering Program The Fund has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”).To ensure compliance with this law, the Program provides for the development of internal practices, procedures and controls, designation of anti-money laundering compliance officers, an ongoing training program and an independent audit function to determine the effectiveness of the Program. Procedures to implement the Program include, but are not limited to, determining that the Fund’s Distributor and transfer agent have established proper anti-money laundering procedures, reporting suspicious and/or fraudulent activity and a complete and thorough review of all New Account Application Forms.The Fund will not transact business with any person or entity whose identity cannot be adequately verified under the provisions of the USA PATRIOT Act. Offering Price of Advisor Class A Shares Advisor Class A Shares of the Fund are sold with maximum front-end sales charge of 5.75%.Using a hypothetical NAV per share, the maximum offering price of the Fund’s Advisor Class A Shares would be as follows: Net Asset Value Maximum Sales Charge Offering Price to Public Water Infrastructure Fund $10.00 5.75% $10.61 The actual sales charge that is paid by an investor on the purchase of Advisor Class A Shares may differ slightly from the sales charge listed above or in the applicable Prospectus due to rounding in the calculations.Contact your broker or dealer for further information. Advisor Class A Shares – Sales Load Waivers You will not have to pay a sales charge on purchases of Advisor Class A shares if: · You are an employee of a broker-dealer or agent that has a selling agreement with the Distributor; 26 · You buy Advisor Class A shares under a wrap program or other all-inclusive program offered by your broker-dealer or agent; or · The sales charge is voluntarily waived under certain circumstances by your broker-dealer or agent at their discretion. Please consult your broker-dealer or agent to determine whether you may be eligible for these waivers. Employees, directors or trustees of the Adviser, KFD, the Company, the Trust or any of their affiliates, and members of the families (including parents, grandparents, siblings, spouses, children, and in-laws) of such entities, employees, directors or trustees will also not have to pay a sales charge on Advisor Class A shares. Advisor Class A Shares – Reducing the Sales Charge Advisor Class A shares of the Fund are sold at their NAV plus a sales charge as described in the Prospectus.Shareholders can reduce the sales charge on purchases of Advisor Class A shares by: · purchasing larger quantities of shares or putting a number of purchases together to obtain the discounts · signing a 13-month letter of intent · using the reinvestment privilege · making concurrent purchases Certain broker-dealers may reduce sales charges under certain circumstances.Consult your broker-dealer. Large Purchases and Quantity DiscountsAs indicated in the applicable Prospectus, the more Advisor Class A shares a shareholder purchases, the smaller the sales charge per share.If a shareholder purchases Advisor Class A shares on the same day as his or her spouse or children under 21, all such purchases will be combined in calculating the sales charges. Also, if shareholders later purchase additional shares of the Fund, the purchases will be added together with the amount already invested in the Fund.For example, if a shareholder already owns shares of the Fund with a value at the current NAV of $40,000 and subsequently purchases $10,000 more at the current NAV, the sales charge on the additional purchase would be 4.75%, not 5.75% as shown in the Prospectus.At the time of purchasing additional purchases, shareholders should inform the Fund in writing that they already own Advisor Class A shares of the Fund. Signing a Letter of IntentIf investors intend to purchase at least $50,000 of Advisor Class A shares over the next 13 months, they should consider signing a letter of intent (“LOI”) to reduce the sales charge.A letter of intent includes a provision providing for the assessment of the sales charge for each purchase based on the amount you intend to purchase within the 13-month period.It also allows the custodian to hold the maximum sales charge (i.e., 5.75%) in shares in escrow until the purchases are completed.The shares held in escrow in the investor’s account will be released when the 13-month period is over.If the investor does not purchase the amount stated in the letter of intent, the Fund will redeem the appropriate number of escrowed shares to cover the difference between the sales charge paid and the sales charge applicable to the individual purchases had the LOI not been in effect.Any remaining escrow shares will be released from escrow. The letter of intent does not obligate the investor to purchase shares, but simply allows the investor to take advantage of the lower sales charge applicable to the total amount intended to be purchased.Any shares (except money market shares) purchased within 90 days of the date you establish a letter of intent may be used as credit toward fulfillment of the letter of intent, but the reduced sales charge will only apply to new purchases made on or after that date.The investor’s prior trade prices will not be adjusted, however. Reinvestment PrivilegeIf Advisor Class A shares of the Fund have been redeemed, the investor has a one-time right, within 60 days, to reinvest the redemption proceeds at the next-determined NAV without any sales charge.Shareholders should inform the Fund, in writing, that they are reinvesting so that they will not be overcharged. 27 Concurrent PurchasesAnother way to reduce the sales charge is to combine purchases made at the same time in the Fund and one or more other funds offered by the Company that apply sales charges.For example, if an investor invests $30,000 in Advisor Class A shares of the Fund, and $70,000 in Advisor Class A shares of another fund, the sales charge would be lower.Investors should inform the Fund in writing about the concurrent purchases so that they will not be overcharged. Broker-Dealer PurchasesPurchases of Advisor Class A shares may be made with no initial sales charge (i) by an investment adviser, broker or financial planner, provided arrangements are pre-approved and purchases are placed through an omnibus account with the Fund or (ii) by clients of such investment adviser or financial planner who place trades for their own accounts, if such accounts are linked to a master account of such investment adviser or financial planner on the books and records of the broker or agent. Such purchases may also be made for retirement and deferred compensation plans and trusts used to fund those plans. Exchange Privilege Shareholders may exchange shares of the Fund for shares of any other fund offered by the Company.Exercising the exchange privilege is treated as a sale for federal income tax purposes and you may realize short- or long-term capital gains or losses on the exchange.An exchange of Fund shares held for less than 30 days may be subject to a 2.00% redemption fee. Shareholders may exchange shares by telephone or in writing as follows: · By Telephone You may exchange shares by telephone only if the shareholders registered on your account are the same shareholders registered on the account into which you are exchanging.Exchange requests must be received before 4:00 p.m. Eastern time to be processed that day. · In Writing You may send your exchange request in writing.Please provide the Fund name and account number for the Fund involved in the exchange and make sure the letter of instruction is signed by all shareholders on the account. Generally, you may only exchange No Load shares for No Load shares, Institutional Class shares for Institutional Class shares, Advisor Class A shares for Advisor Class A shares, and Advisor Class C shares for Advisor Class C shares.However, any share Class of the Fund may exchange into and out of the No Load Class of the Company’s Government Money Market Fund. NOTE:The Fund may modify or terminate the exchange privilege at any time upon 60 days prior notice to shareholders.Investors may have difficulty making exchanges by telephone through brokers or banks during times of drastic market changes.If you cannot contact your broker or bank by telephone, you should send your request in writing via overnight mail. Stock Certificates and Confirmations The Fund does not intend to issue stock certificates representing shares purchased.Confirmations of the opening of an account and of all subsequent transactions in the account are forwarded by the Fund to the shareholder’s address of record. 28 Special Incentive Programs At various times the Fund may implement programs under which a dealer’s sales force may be eligible to (a) win nominal awards for certain sales efforts or as part of recognition programs conforming to criteria established by the Fund, or (b) participate in sales programs sponsored by the Fund.In addition, the Adviser, in its discretion may from time to time, pursuant to objective criteria established by the Adviser, sponsor programs designed to reward selected dealers for certain services or activities that are primarily intended to result in the sale of shares of the Fund.These programs will not change the price you pay for your shares or the amount that the Fund will receive from such sale. Investing Through Authorized Brokers or Dealers The Fund may authorize one or more brokers to accept purchase orders on a shareholder’s behalf.Brokers are authorized to designate intermediaries to accept orders on the Fund’s behalf.An order is deemed to be received when an authorized broker or agent accepts the order.Orders will be priced at the Fund’s NAV next computed after they are accepted by an authorized broker or agent. For all classes other than the Institutional Class, if any authorized dealer receives an order of at least $1,000, the dealer may contact the Fund directly.Orders received by dealers by the close of trading on the NYSE on a business day that are transmitted to the Fund by 4:00 p.m. Eastern Time on that day will be effected at the NAV per share determined as of the close of trading on the NYSE on that day.Otherwise, the orders will be effected at the next determined NAV.It is the dealer’s responsibility to transmit orders so that they will be received by the Distributor before 4:00 p.m. Eastern Time. Redemption of Shares To redeem shares, shareholders may send a written request in “good order” to: Kinetics Mutual Funds, Inc. c/o U.S. Bancorp Fund Services P.O. Box 701 Milwaukee, WI53201-0701 (800) 930-3828 A written request in “good order” to redeem shares must include: · the shareholder’s name, · the name of the Fund; · the account number; · the share or dollar amount to be redeemed; and · signatures by all shareholders on the account. The proceeds will be wired to the bank account of record or sent to the address of record within seven days. If shareholders request redemption proceeds be sent to an address other than that on record with the Fund or proceeds be made payable other than to the shareholder(s) of record, the written request must have signatures guaranteed by: · a trust company or commercial bank whose deposits are insured by the BIF, which is administered by the FDIC; · a member of the New York, Boston, American, Midwest, or Pacific Stock Exchange; · a savings bank or savings association whose deposits are insured by the SAIF, which is administered by the FDIC; or · any other ‘‘eligible guarantor institution’’ as defined in the Securities Exchange Act of 1934. 29 The Fund does not accept signatures guaranteed by a notary public. The Fund and its transfer agent have adopted standards for accepting signature guarantees from the above institutions.The Fund may elect in the future to limit eligible signature guarantors to institutions that are members of a signature guarantee program.The Fund and its transfer agent reserve the right to amend these standards at any time without notice. Redemption Fees The Fund is designed for long-term investors willing to accept the risks associated with a long-term investment.The Fund is not designed for short-term traders. For these reasons, the Fund assesses a 2.00% fee on the redemption or exchange of Fund shares held for less than 30 days.These fees will be paid to the Fund to help offset transaction costs.The Fund reserves the right to waive the redemption fee, subject to its sole discretion in instances it deems not to be disadvantageous to the Fund. The Fund will use the first-in, first-out (“FIFO”) method to determine the 30-day holding period.Under this method, the date of the redemption or exchange will be compared to the earliest purchase date of shares held in the account.If this holding period is less than 30 days, the redemption fee will be assessed using the current NAV of those shares.The redemption fee will be applied on redemptions and exchanges of each investment made by a shareholder that does not remain in the Fund for a 30-day period from the date of purchase. The redemption fee will not apply to any shares purchased through reinvested distributions (dividends and capital gains), or to redemptions made under the Fund’s Systematic Withdrawal Plan, as these transactions are typically de minimis.This fee will also not be assessed to the participants in employer-sponsored retirement plans that are held at the Fund in an omnibus account (such as 401(k), 403(b), 457, Keogh, Profit Sharing Plans, and Money Purchase Pension Plans) or to accounts held under trust agreements at a trust institution held at the Fund in an omnibus account.The redemption fee will also not be assessed to accounts of the Adviser or their affiliates used to capitalize the Fund as such accounts will be used specifically to control the volatility of shareholder subscriptions and redemptions to avoid adverse effects to the Fund. Brokerage The Portfolio’s assets are invested by the Sub-Adviser in a manner consistent with the Portfolio’s investment objective, strategies, policies and restrictions and with any instructions the Board of Trustees may issue from time to time.Within this framework, the Sub-Adviser is responsible for making all determinations as to the purchase and sale of portfolio securities and for taking all steps necessary to implement securities transactions on behalf of the Portfolio, other than the selection of broker-dealers, the negotiation of commission ratesand the execution of transactions of the Portfolio, which is the responsibility of the Adviser. Transactions on U.S. stock exchanges, commodities markets and futures markets and other agency transactions may involve the payment by the Adviser on behalf of the Portfolio of negotiated brokerage commissions.Such commissions vary among different brokers.A particular broker may charge different commissions according to such factors as the difficulty and size of the transaction.Transactions in foreign investments often involve the payment of fixed brokerage commissions, which may be higher than those in the United States.There is generally no stated commission in the case of securities traded in the over-the-counter markets, but the price paid by the Adviser usually includes an undisclosed dealer commission or mark-up.In underwritten offerings, the price paid by the Adviser on behalf of the Portfolio includes a disclosed, fixed commission or discount retained by the underwriter or dealer. 30 U.S. Government securities generally are traded in the over-the-counter market through broker-dealers.A broker-dealer is a securities firm or bank that makes a market for securities by offering to buy at one price and sell at a slightly higher price.The difference between the prices is known as a spread. In placing orders for the purchase and sale of portfolio securities for the Portfolio, the Adviserseeks to obtain the best price and execution, taking into account such factors as price, size of order, difficulty and risk of execution and operational facilities of the firm involved.For securities traded in the over-the-counter markets, the Adviser deals directly with the dealers who make markets in these securities unless better prices and execution are available elsewhere.The Adviser negotiates commission rates with brokers based on the quality and quantity of services provided in light of generally prevailing rates, and while the Adviser generally seeks reasonably competitive commission rates, the Portfolio does not necessarily pay the lowest commissions available.The Board of Trustees periodically reviews the commission rates and allocation of orders. When consistent with the objectives of best price and execution, business may be placed with broker-dealers who furnish investment research or services to the Adviser or Sub-Adviser.Such research or services include advice, both orally and in writing, as to the value of securities; the advisability of investing in, purchasing or selling securities; and the availability of securities, or purchasers or sellers of securities; as well as analyses and reports concerning issues, industries, securities, economic factors and trends, portfolio strategy and the performance of accounts.To the extent portfolio transactions are effected with broker-dealers who furnish research services to the Adviser or Sub-Adviser, the Adviser or Sub-Adviser receives a benefit, not capable of evaluation in dollar amounts, without providing any direct monetary benefit to the Portfolio from these transactions.The Adviser and Sub-Adviser believe that most research services obtained by them generally benefit several or all of the investment companies and private accounts that they manage, as opposed to solely benefiting one specific managed fund or account. The Trust, on behalf of the Portfolio, may also enter into arrangements, commonly referred to as “broker/service arrangements” with broker-dealers pursuant to which a broker-dealer agrees to pay the cost of certain products or services provided to the Portfolio in exchange for fund brokerage.Under a typical brokerage/service arrangement, a broker agrees to pay a portion of the Portfolio’s custodian, administrative or transfer agency fees, etc., and, in exchange, the Portfolio agrees to direct a minimum amount of brokerage to the broker.The Adviser on behalf of the Trust, usually negotiates the terms of the contract with the service provider, which is paid directly by the broker. The Portfolio may direct certain portfolio trades to unaffiliated brokers who pay a portion of the commissions for those trades in cash to the applicable Portfolio that generated the commission. From time-to-time, the Adviser may effect transactions in portfolio securities with executing brokers that may also promote or sell shares of the Fund (“selling brokers”) pursuant to policies adopted by the Company’s Board of Directors.These policies provide that the Adviser shall not (i) take into consideration the promotion or sale of the Fund’s shares as a factor in selecting executing brokers for the Fund, (ii) enter into an arrangement or understanding (whether oral or written) pursuant to which the Adviser directs, or is expected to direct, portfolio securities transactions or any other remuneration (as described below) to any broker or dealer in consideration for the promotion or sale of the Fund, and (iii) enter into a “step out” or any other type of arrangement under which a portion of the Fund’s commission is directed to the selling brokers for the purpose of compensating such brokers for promoting or selling shares of the Fund.This prohibition applies to all transactions whether such transaction involves a commission, mark-up, mark down, other fee or portion of another fee paid or to be paid from a transaction effected through an executing broker. The same security may be suitable for the Portfolio and other accounts managed by the Sub-Adviser.If and when the Portfolio and two or more accounts simultaneously purchase or sell the same security, the transactions will be allocated as to price and amount in accordance with arrangements equitable to the Portfolio and the accounts.The simultaneous purchase or sale of the same securities by the Portfolio and other accounts may have a detrimental effect on the Portfolio, as this may affect the price paid or received by the Portfolio or the size of the position obtainable or able to be sold by the Portfolio. 31 All brokerage commissions are reflected at the Portfolio level. Taxes The following summarizes certain additional tax considerations generally affecting the Fund and its shareholders that are not described in the Prospectuses.No attempt is made to present a detailed explanation of the tax treatment of theFund or its shareholders, and the discussions here and in the Prospectusesare not intended as a substitute for careful tax planning.Potential investors should consult their tax advisorwith specific reference to their own tax situations. The discussions of the federal tax consequences in the Prospectusesand this SAI are based on theInternal Revenue Code (the “Code”) and the laws and regulations issued thereunder as in effect on the date of this SAI.Future legislative or administrative changes or court decisions may significantly change the statements included herein, and any such changes or decisions may have a retroactive effect with respect to the transactions contemplated herein. Federal - General Information The Fund has elected to be treated and intends to qualify for each taxable year as a regulated investment company under Subchapter M of Subtitle A, Chapter 1, of the Code.As a regulated investment company, the Fund generally is exempt from federal income tax on its net investment income and realized capital gains that it distributes to shareholders.To qualify for treatment as a regulated investment company, it must meet three important tests each year. First, the Fund must derive with respect to each taxable year at least 90% of its gross income from dividends, interest, certain payments with respect to securities loans and gains from the sale or other disposition of stock or securities or foreign currencies, other income derived with respect to its business of investing in such stock, securities, or currencies or net income derived from an interest in a qualified publicly traded partnership. Second, generally, at the close of each quarter of its taxable year, at least 50% of the value of the Fund’s assets must consist of cash and cash items, U.S. government securities, securities of other regulated investment companies and securities of other issuers (as to which the Fund has not invested more than 5% of the value of its total assets in securities of such issuer and as to which the Fund does not hold more than 10% of the outstanding voting securities of such issuer), and no more than 25% of the value of the Fund’s total assets may be invested in the securities of (1) any one issuer (other than U.S. government securities and securities of other regulated investment companies), (2) two or more issuers that the Fund controls and which are engaged in the same or similar trades or businesses, or (3) one or more qualified publicly traded partnerships. The Fund invests all of its assets in and derives all of its income from the corresponding master portfolio, which is treated as a partnership for federal tax purposes, and the Fund will be treated as recognizing an allocable share of the income, gain, loss, deduction and credit of the master portfolio in which it invests.For purposes of the Income and Diversification Requirements, the Fund will be treated as receiving its allocable share of items of income and gain of the master portfolio and as owning its allocable share of the master portfolio’s assets.Thus, the Fund’s ability to satisfy the Income and Diversification Requirements depends upon the character of the master portfolio’s income and assets.The master portfolio intends to invest its assets so that the Fund investors will satisfy the Income and Diversification Requirements. Third, the Fund must distribute an amount equal to at least the sum of 90% of its investment company taxable income (net investment income and the excess of net short-term capital gain over net long-term capital loss) and 90% of its tax-exempt income, if any, for the year.The Fund intends to comply with this distribution requirements.If the Fund were to fail to make sufficient distributions, it could be liable for corporate income tax and for excise tax in respect of the shortfall or, if the shortfall is large enough, the Fund could be disqualified as a regulated investment company. 32 If for any taxable year the Fund were not to qualify as a regulated investment company, all its taxable income would be subject to tax at regular corporate rates without any deduction for distributions to shareholders.In that event, shareholders would recognize dividend income on distributions to the extent of the Fund’s current and accumulated earnings and profits, and corporate shareholders could be eligible for the dividends-received deduction. The Code imposes a nondeductible 4% excise tax on regulated investment companies that fail to distribute each year an amount equal to specified percentages of their ordinary taxable income and capital gain net income (excess of capital gains over capital losses).The Fund intends to make sufficient distributions or deemed distributions each year to avoid liability for this excise tax. State and Local Taxes Although the Fund expects to qualify as a “regulated investment company” and to be relieved of all or substantially all federal income taxes, depending upon the extent of its activities in states and localities in which its offices are maintained, in which its agents or independent contractors are located or in which it is otherwise deemed to be conducting business, the Fund could be subject to the tax laws of such states or localities. Taxation of Certain Financial Instruments The tax principles applicable to transactions in financial instruments and futures contracts and options that may be engaged in by the master portfolio, and investments in passive foreign investment companies (“PFICs”), are complex and, in some cases, uncertain.The tax consequences of such transactions and investments will pass through to the Fund and may cause the Fund to recognize taxable income prior to the receipt of cash, thereby requiring the Fund to liquidate other positions, or to borrow money, so as to make sufficient distributions to shareholders to avoid corporate-level tax.Moreover, some or all of the taxable income recognized may be ordinary income or short-term capital gain, so that the distributions may be taxable to shareholders as ordinary income. In addition, in the case of any shares of a PFIC in which the master portfolio invests, the Fund may be liable for corporate-level tax on any ultimate gain or distributions on the shares if the master portfolio fails to make an election to recognize income annually during the period of its ownership of the shares of the PFIC. Performance Information Average Annual Total Returns The average annual total return of each Class of shares of the Fund is calculated according to the following formula: P(1+T)n ERV where P equals a hypothetical initial payment of $1,000; T equals average annual total return; n equals the number of years; and ERV equals the ending redeemable value at the end of the period of a hypothetical $1,000 payment made at the beginning of the period. Average annual total return, or “T” in the above formula, is computed by finding the average annual compounded rates of return over the period that would equate the initial amount invested to the ending redeemable value.Average annual total return assumes the reinvestment of all dividends and distributions. Average Annual Total Returns (after taxes on distributions) 33 The average annual total return (after taxes on distributions) of each Class of shares is computed by finding the average annual compounded rates of return over the periods that would equate the initial amount invested to the ending value, according to the following formula: P(1+T)nATVD where “P” equals a hypothetical initial payment of $1000; “T” equals average annual total return (after taxes on distributions; “n” equals the number of years; and
